Exhibit 10.1

 

 

$24,000,000

SECURED DEBTOR-IN-POSSESSION NOTE PURCHASE AGREEMENT

by and among

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.,

as Issuer

TRUMP ENTERTAINMENT RESORTS, INC.

as General Partner

and

CERTAIN SUBSIDIARIES AND AFFILIATES OF THE GENERAL PARTNER

FROM TIME TO TIME PARTIES HERETO,

as Guarantors

THE NOTE PURCHASERS FROM TIME TO TIME PARTY HERETO

and

WILMINGTON TRUST FSB,

as Administrative Agent and Collateral Agent

Dated as of May 25, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1 DEFINITIONS

   2

1.1

 

Defined Terms

   2

1.2

 

Interpretative Provisions

   21

ARTICLE 2 AMOUNT AND TERMS OF NOTES

   23

2.1

 

The Notes

   23

2.2

 

Issuing the Notes

   24

2.3

 

Repayments

   24

2.4

 

Redemptions

   25

ARTICLE 3 INTEREST

   26

3.1

 

Interest

   26

3.2

 

Changes in Laws and Increased Costs

   27

ARTICLE 4 CONDITIONS PRECEDENT

   28

4.1

 

Conditions Precedent to Purchase Notes on the Closing Date

   28

4.2

 

Conditions Precedent to Purchase Notes on each Subsequent Issue Date

   30

ARTICLE 5 GRANT AND PERFECTION OF SECURITY INTEREST

   32

5.1

 

Grant of Security Interest

   32

5.2

 

Perfection of Security Interests

   33

ARTICLE 6 COLLECTION AND ADMINISTRATION

   37

6.1

 

Issuer’s Notes Register

   37

6.2

 

Statements

   37

6.3

 

Payments

   38

6.4

 

Taxes

   39

6.5

 

[Intentionally Omitted]

   42

6.6

 

Use of Proceeds

   42

6.7

 

Pro Rata Treatment

   43

6.8

 

Sharing of Payments, Etc

   43

6.9

 

Obligations Several; Independent Nature of the Note Purchasers’ Rights

   43

ARTICLE 7 COLLATERAL REPORTING AND COVENANTS

   44

7.1

 

Equipment and Real Property Covenants

   44

7.2

 

Power of Attorney

   44

7.3

 

Right to Cure

   45

7.4

 

Access to Premises

   45

ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF THE ISSUER RELATED PARTIES

   46

8.1

 

Corporate Existence, Power and Authority

   46

8.2

 

Name; State of Organization; Chief Executive Office; Collateral Locations

   47

 

i



--------------------------------------------------------------------------------

8.3

 

Financial Statements

   47

8.4

 

Priority of Liens; Title to Properties

   48

8.5

 

Tax Returns

   48

8.6

 

Litigation

   48

8.7

 

Compliance with Other Agreements and Applicable Laws

   48

8.8

 

Environmental Compliance

   49

8.9

 

Employee Benefits

   50

8.10

 

Bank Accounts

   51

8.11

 

Intellectual Property

   51

8.12

 

Subsidiaries; Affiliates; Capitalization

   51

8.13

 

Labor Disputes

   52

8.14

 

Restrictions on Subsidiaries

   52

8.15

 

[Intentionally Omitted]

   52

8.16

 

[Intentionally Omitted]

   52

8.17

 

Accuracy and Completeness of Information

   52

8.18

 

Survival of Warranties; Cumulative

   53

8.19

 

Investment Company Act

   53

8.20

 

Indebtedness

   53

8.21

 

Investments

   53

8.22

 

No Burdensome Restrictions

   53

8.23

 

[Intentionally Omitted]

   54

8.24

 

Security Documents

   54

8.25

 

[Intentionally Omitted]

   54

8.26

 

Anti-Terrorism Laws

   54

8.27

 

Compliance with OFAC Rules and Regulations

   54

8.28

 

Compliance with FCPA

   54

8.29

 

[Intentionally Omitted]

   55

8.30

 

[Intentionally Omitted]

   55

8.31

 

The Casino Properties

   55

ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF THE NOTE PURCHASERS

   55 ARTICLE 10 AFFIRMATIVE AND NEGATIVE COVENANTS    56

10.1

 

Maintenance of Existence

   56

10.2

 

New Collateral Locations

   57

10.3

 

Compliance with Laws, Regulations, Etc

   57

10.4

 

Payment of Taxes and Claims

   58

10.5

 

Insurance

   59

10.6

 

Financial Statements and Other Information

   59

10.7

 

Sale of Assets, Consolidation, Merger, Dissolution, Etc

   62

10.8

 

Encumbrances

   63

10.9

 

Indebtedness

   65

10.10

 

Loans, Investments, Etc

   66

10.11

 

Restricted Payments

   67

10.12

 

Transactions with Affiliates

   67

10.13

 

Compliance with ERISA

   67

 

ii



--------------------------------------------------------------------------------

10.14

 

End of Fiscal Years

   68

10.15

 

Change in Business

   68

10.16

 

Limitation of Restrictions Affecting Subsidiaries

   68

10.17

 

License Agreements

   69

10.18

 

Foreign Assets Control Regulations, Etc

   70

10.19

 

Costs and Expenses

   70

10.20

 

[Intentionally Omitted]

   71

10.21

 

Pledged Assets

   71

10.22

 

Amendment of Subordinated Debt and Prepetition First Lien Financing Agreements

   71

10.23

 

[Intentionally Omitted]

   71

10.24

 

Sale Leasebacks

   71

10.25

 

No Further Negative Pledges

   71

10.26

 

[Intentionally Omitted]

   72

10.27

 

Operating Leases

   72

10.28

 

Further Assurances

   72

10.29

 

Post Closing Covenants

   72

10.30

 

Bankruptcy Related Covenants

   73

10.31

 

Gaming Laws

   73 ARTICLE 11 EVENTS OF DEFAULT AND REMEDIES    73

11.1

 

Events of Default

   73

11.2

 

Remedies

   76

ARTICLE 12 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   80

12.1

 

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

   80

12.2

 

Waiver of Notices

   82

12.3

 

Amendments and Waivers

   82

12.4

 

Waiver of Counterclaims

   84

12.5

 

Indemnification

   84 ARTICLE 13 THE AGENT    85

13.1

 

Appointment, Powers and Immunities

   85

13.2

 

Reliance by the Administrative Agent

   86

13.3

 

Events of Default

   86

13.4

 

[Intentionally Omitted]

   87

13.5

 

Indemnification

   87

13.6

 

Non-Reliance on the Agent and Other Note Purchasers

   87

13.7

 

Failure to Act

   88

13.8

 

Concerning the Collateral and the Related Financing Agreements

   88

13.9

 

Field Audit, Examination Reports and other Information; Disclaimer by the Note
Purchasers

   88

13.10

 

Collateral Matters

   89

13.11

 

Agency for Perfection

   90

13.12

 

Successor Administrative Agent

   90

13.13

 

Other Agent Designations

   91

 

iii



--------------------------------------------------------------------------------

13.14

 

Note Purchase Agreement Controls

   91

ARTICLE 14 TERM OF AGREEMENT; MISCELLANEOUS

   91

14.1

 

Term

   91

14.2

 

[Intentionally Omitted]

   92

14.3

 

Notices

   92

14.4

 

Partial Invalidity

   94

14.5

 

Confidentiality

   94

14.6

 

Successors

   95

14.7

 

Assignments; Participations

   96

14.8

 

Entire Agreement

   99

14.9

 

USA Patriot Act

   99

14.10

 

Counterparts, Etc

   99

14.11

 

Legend

   99

14.12

 

Subordination

   100

ARTICLE 15 GUARANTY OF OBLIGATIONS

   100

15.1

 

The Guaranty

   100

15.2

 

Bankruptcy

   101

15.3

 

Nature of Liability

   101

15.4

 

Independent Obligation

   102

15.5

 

Authorization

   102

15.6

 

Reliance

   102

15.7

 

Waiver

   102

15.8

 

Limitation on Enforcement

   103

15.9

 

Confirmation of Payment

   103

ARTICLE 16 LIQUOR AND GAMING LAWS

   104

16.1

 

Application of Liquor Laws and Gaming Laws

   104

 

iv



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Information Certificate Exhibit B    Authorized Officers Exhibit C
   Form of Weekly Operating Metrics Report Exhibit D    Form of Monthly Forecast
Exhibit E    Use of Proceeds Schedule Exhibit F    Commitments Exhibit G   
Issue Date Certificate Exhibit H    Form of Note Exhibit I    Transfer and
Acceptance Exhibit J    Withdrawal Certificate

 

v



--------------------------------------------------------------------------------

SECURED DEBTOR-IN-POSSESSION NOTE PURCHASE AGREEMENT

This Secured Debtor-in-Possession Note Purchase Agreement (this “Agreement”),
dated as of May 25, 2010, is entered into by and among TRUMP ENTERTAINMENT
RESORTS HOLDINGS, L.P., a Delaware limited partnership (the “Issuer”), TRUMP
ENTERTAINMENT RESORTS, INC., a Delaware corporation and general partner of the
Issuer (the “General Partner”), as a Guarantor (as hereinafter defined), those
certain Subsidiaries of the Issuer from time to time party hereto as guarantors,
the parties hereto from time to time as note purchasers, whether by execution of
this Agreement or a Transfer and Acceptance (each individually, a “Note
Purchaser” and collectively, “Note Purchasers”), and WILMINGTON TRUST FSB, a
Federal savings bank, in its capacity as administrative agent and collateral
agent for the Note Purchasers (in each such capacity, the “Administrative Agent”
and the “Collateral Agent” as hereinafter further defined; collectively, the
“Agent”).

W I T N E S S E T H:

WHEREAS, on February 17, 2009 (the “Petition Date”), the Issuer, the General
Partner, Trump Entertainment Resorts Funding, Inc., and certain of their direct
and indirect Subsidiaries (the “Initial Debtors”) filed voluntary petitions for
relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the District of New Jersey in Camden, New Jersey (the “Bankruptcy
Court”) and commenced cases which are being jointly administered under the
caption In re: TCI 2 Holdings, LLC, et al Debtors, Chapter 11 Case Nos.:
09-13654 through 09-13656 and 09-13658 through 09-13664 (JHW) (the “Initial
Cases”);

WHEREAS, the Issuer Related Parties (as defined below) and the other Debtors (as
defined below) continue to operate their businesses and manage their property
under Sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, the Issuer has requested that the Agent and the Note Purchasers enter
into this Agreement to provide the Issuer with a note purchase facility in an
aggregate principal amount of $24,000,000;

WHEREAS, to provide security for the repayment of such Notes (as defined below),
and the payment of the other Obligations of the Issuer Related Parties hereunder
and under the other Financing Agreements (as defined below), the Issuer Related
Parties have agreed to grant to the Collateral Agent, for the benefit of itself
and the Note Purchasers, certain superpriority (subject to the terms hereof)
security interests and liens pursuant to this Agreement, the other Financing
Agreements, the DIP Order (hereinafter defined) and the Bankruptcy Code
Sections 364(b), 364(c), and 364(d), subject to the terms and conditions herein;
and

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.1 Defined Terms.

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“13-Week Projection” means a projected statement of sources and uses of cash for
the Issuer Related Parties and their Subsidiaries on a weekly basis for the
following 13 calendar weeks, including the anticipated uses of the proceeds from
the Notes and the Cash Collateral, as well as all other proposed capital
expenditures, for each week during such period, in substantially the form that
has been delivered under the Final Cash Collateral Order and otherwise in form
and substance reasonably satisfactory to the Required Note Purchasers. As used
herein, the “13-Week Projection” shall initially refer to the Initial 13-Week
Projection, and thereafter, the most recent 13-Week Projection delivered by the
Issuer in accordance with Section 10.6(f) hereof. The uses of cash referenced in
the 13-Week Projection shall be consistent with Section 6.6 hereof.

“Account Control Agreement” shall mean an agreement in writing, in form and
substance reasonably satisfactory to the Required Note Purchasers, by and among
the Collateral Agent, the applicable Issuer Related Party with an account at any
depository institution, and the depository institution at which such account is
at any time maintained which provides that such depository institution will
comply with instructions originated by the Collateral Agent directing
disposition of the funds in the deposit account after the occurrence and during
the continuation of an Event of Default without further consent by such Issuer
Related Party and has such other terms and conditions as the Required Note
Purchasers may reasonably require.

“Accounts” means, as to each Issuer Related Party, all (i) present and future
rights of such Issuer Related Party to payment of a monetary obligation, whether
or not earned by performance, which is not evidenced by Chattel Paper or an
Instrument, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
(c) for a secondary obligation incurred or to be incurred, or (d) arising out of
the use of a credit or charge card or information contained on or for use with
the card and (ii) of such Issuer Related Party’s other “accounts” (as defined in
the UCC).

“Actual Need” has the meaning set forth in Section 2.2(b) hereof.

“Administrative Agent” has the meaning ascribed to such term in the Preamble set
forth herein and shall include any replacement or successor administrative agent
hereunder.

“Administrative Details Form” means, with respect to any Note Purchaser, a
document containing such Note Purchaser’s contact information for purposes of
notices provided under this Agreement and account details for purposes of
payments made to such Note Purchaser under this Agreement.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any other Person which
directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person; provided, however,
that neither the Agent nor any Note Purchaser shall be deemed to be an Affiliate
of any of the Issuer Related Parties for any purposes hereunder. For the
purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Stock, by agreement or
otherwise.

“Agent” has the meaning ascribed to such term in the Preamble set forth herein.

“Agent Fee Schedule” means the Fee Schedule, dated as of May 25, 2010, from the
Issuer to the Agent.

“Agreement” has the meaning ascribed to such term in the Preamble set forth
herein.

“AHC” means the ad hoc committee of certain holders of the Second Lien Notes.

“AHC/Debtor Plan” has the meaning ascribed to such term in the DIP Order.

“Authorized Officers” means the officers listed on the attached Exhibit B or
such replacement Exhibit that any Authorized Officer may in the future provide
to the Administrative Agent in writing.

“Avoidance Actions” means the Debtors’ claims and causes of action under
Sections 502(d), 542, 544, 545, 547, 548, 549, 550, 552 and 553 of the
Bankruptcy Code and any other avoidance actions under the Bankruptcy Code and
the proceeds thereof and property received thereby whether by judgment,
settlement or otherwise.

“Backstop Agreement” means that certain Amended and Restated Backstop Agreement,
dated December 11, 2009, among the Issuer, the General Partner and the Note
Purchasers signatory thereto, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Bankruptcy Court” has the meaning ascribed to such term in the Recitals set
forth herein.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
States of Delaware, Minnesota or New York and a day on which the Administrative
Agent is open for the transaction of business.

“Capital Lease” means, as applied to any Person, any lease of (or any agreement
conveying the right to use) any property (whether real, personal or mixed) by
such Person as lessee which in accordance with GAAP, is required to be reflected
as a liability on the balance sheet of such Person.

 

3



--------------------------------------------------------------------------------

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

“Carve-Out” means, following a Carve-Out Event, to the extent unencumbered funds
are not available to pay administrative expenses in full an amount equal to,
(x)(i) any unpaid fees, costs and expenses that were accrued or incurred prior
to the Carve-Out Event by the Professionals to the extent subsequently allowed
by an order of the Bankruptcy Court plus (ii) those fees, costs and expenses
incurred by the Professionals and any subsequent trustee of the Debtors’ estates
after the Carve-Out Event and subsequently allowed by order of the Bankruptcy
Court (provided, that the amount of such fees, costs and expenses included in
this clause (ii) shall not exceed $1,000,000 in the aggregate) and (y) fees
pursuant to 28 U.S.C. § 1930 and any fees payable to the Clerk of the Bankruptcy
Court.

“Carve-Out Event” means the occurrence of an Event of Default, with respect to
which Event of Default the Administrative Agent provides notice to the Issuer
(at the written direction of the Required Note Purchasers) of the occurrence of
such Event of Default.

“Cases” means the Initial Case(s) pending with the Bankruptcy Court under
Chapter 11 of the Bankruptcy Code.

“Cash Collateral” has the meaning ascribed to such term in the DIP Order.

“Casino Property” means, (a) the hotel and complex currently known as the “Trump
Plaza Hotel and Casino” in Atlantic City, New Jersey, (b) the hotel and complex
currently known as the “Trump Marina Hotel Casino” in Atlantic City, New Jersey,
(c) the hotel and complex currently known as the “Trump Taj Mahal Casino Resort”
in Atlantic City, New Jersey and (d) each future hotel and complex owned by any
Issuer Related Party or any of their respective Subsidiaries.

“CCC” means the State of New Jersey Casino Control Commission.

“Change Of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert (other than one or more Permitted
Holders) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of Voting Stock of any Issuer Related
Party representing 51% or more of the combined voting power of all Voting Stock
of such Issuer Related Party; (b) any Person or two or more Persons acting in
concert (other than one or more Permitted Holders) shall have acquired by
contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of any Issuer Related
Party; (c) the General Partner shall cease to own, directly or indirectly, all
of the Voting Stock of each entity holding any equity interest in the Casino
Properties; or (d) the General Partner shall cease to be the sole general
partner of the Issuer.

“Closing Date” means the date hereof.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all rules, regulations and interpretations thereunder or related
thereto.

“Collateral” means a collective reference to all pre-petition and post-petition
real and personal property, whether now owned or hereafter acquired and wherever
located, pledged to the Administrative Agent and/or the Collateral Agent
pursuant to the terms of this Agreement, the DIP Order, the other Financing
Agreements or otherwise, as is more specifically described in Section 5.1
hereof.

“Collateral Agent” shall have the meaning ascribed to such term in the Preamble
set forth herein and shall include and any replacement or successor collateral
agent hereunder.

“Combined First Lien Obligation” shall have the meaning ascribed to such term in
the DIP Order.

“Combined First Priority Lien” shall have the meaning ascribed to such term in
the DIP Order.

“Commitment” means, with respect to each Note Purchaser, the several commitment
of such Note Purchaser to purchase its Pro Rata Share of the Notes hereunder, in
the amount referenced on Exhibit F attached hereto, as the same may be adjusted
from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as “Commitments.”

“Commitment Letter” means that certain Amended and Restated Commitment Letter,
dated as of March 26, 2010, from the Commitment Parties (as defined therein),
addressed to the Issuer and the General Partner.

“Confirmation Order” means an order, in form and substance satisfactory to the
Administrative Agent, the Note Purchasers and the Debtors, confirming the
AHC/Debtor Plan.

“Consistent with Budget” means, unless otherwise authorized by the Bankruptcy
Court or agreed to by the Note Purchasers, compliance in all respects with the
current 13-Week Projection. Notwithstanding anything contrary to the foregoing,
the Issuer Related Parties shall be deemed to be in compliance with the current
13-Week Projection so long as for each week, the sum of (i) the difference of
(x) “net deposits” for such week and (y) “total disbursements” for such week,
plus (ii) “beginning cash” for such week, plus (iii) cash on hand constituting
“cage cash” that is required by the CCC to remain at the Debtors for such week
in such aggregate amount not to exceed the amount required by the CCC to remain
at the Debtors (the “Minimum Required Cage Cash”) is not less than 85% of
the sum of the (x) “Ending Cash” line item for such week and (y) “Estimated Cash
on Casino Floor” line item for such week, in each case, as set forth in the
current 13-Week Projection.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

5



--------------------------------------------------------------------------------

“Control” has the meaning described in Sections 104 and 106 of Article 9 of the
UCC.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Debtors” means the Initial Debtors.

“Default” means an act, condition or event which with notice or passage of time
or both would constitute an Event of Default.

“Default Rate” has the meaning set forth in the definition of “Interest Rate.”

“Defaulting Note Purchaser” has the meaning set forth in Section 12.3(c) hereof.

“DIP Proceeds Account” has the meaning set forth in Section 6.6 hereof.

“DIP Order” means an order of the Bankruptcy Court, in form and substance
acceptable to the Required Note Purchasers, which among other things
(i) authorizes and approves this Agreement and the transactions contemplated
hereby; and (ii) lifts or modifies the automatic stay to permit the Issuer
Related Parties to perform their obligations and the Administrative Agent and
the Note Purchasers to exercise their rights and remedies with respect to the
transactions contemplated hereby, which order shall be in full force and effect,
not reversed, vacated or stayed and not amended, supplemented or otherwise
modified without the prior written consent of the Required Note Purchasers.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person.

“Disqualification Finding” has the meaning set forth in Section 16.1(b) hereof.

“Dollars” and “$” mean dollars in lawful currency of the United States of
America.

“Effect of Bankruptcy” means, with respect to any Contractual Obligation,
contract or agreement to which the Issuer Related Parties or any of their
Subsidiaries is a party, any default or any other legal consequences arising on
account of the commencement of the filing of the Cases, as applicable (including
the implementation of any stay), or the rejection of any such Contractual
Obligation, contract or agreement with the approval of the Bankruptcy Code if
required under applicable Law.

“Effective Date” has the meaning given such term in the AHC/Debtor Plan.

 

6



--------------------------------------------------------------------------------

“Eligible Transferee” means (a) any Note Purchaser; and (b) any entity that is
eligible to become a Note Purchaser pursuant to applicable Gaming Laws and
subject to applicable securities laws that is either (1) any Affiliate of such
Note Purchaser; (2) any person (whether a corporation, partnership, trust or
otherwise) that is engaged in the business of making, purchasing, holding or
otherwise investing in secured debt and similar extensions of credit in the
ordinary course of its business and is administered or managed by a Note
Purchaser or with respect to any Note Purchaser that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Note Purchaser or by an Affiliate of such investment advisor;
(3) any entity, with the consent of the Issuer, or (4) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit, invests in bank loans or
purchases commercial paper as one of its businesses; provided, that except as
the Administrative Agent and Required Note Purchasers may otherwise specifically
agree, (i) neither the Issuer, any Guarantor nor any Affiliate or Subsidiary of
any of the Issuer Related Parties or any Guarantor shall qualify as an Eligible
Transferee, (ii) no Person to whom any Indebtedness which is in any way
subordinated in right of payment to any other Indebtedness of any Issuer Related
Party shall qualify as an Eligible Transferee and (iii) no Person that owns a
business line substantially similar to any of the Issuer’s material business
lines, shall qualify as an Eligible Transferee.

“Environmental Action” means any action, suit, demand, written demand letter,
claim, written notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Laws” means all applicable foreign, federal, state and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Issuer or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety as it relates to exposure to Hazardous Materials,
(b) relating to the exposure to, or the use, storage, recycling, treatment,
generation, manufacture, processing, distribution, transportation, handling,
labeling, production, release or disposal, or threatened release, of Hazardous
Materials, or (c) relating to recordkeeping, notification, disclosure and
reporting requirements respecting Hazardous Materials and the environment. The
term “Environmental Laws” includes, to the extent applicable, (i) the federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
including the federal Superfund Amendments and Reauthorization Act, the federal
Water Pollution Control Act of 1972, the federal Clean Water Act, the federal
Clean Air Act, the federal Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the federal Toxic Substances Control Act, the federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe

 

7



--------------------------------------------------------------------------------

Drinking Water Act of 1974, (ii) applicable state counterparts to such laws and
(iii) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” means, as to each Issuer Related Party, all of such Issuer Related
Party’s now owned and hereafter acquired equipment, wherever located, including
without limitation, all machinery, data processing and computer equipment
(whether owned or licensed and including embedded software), vehicles, tools,
furniture, fixtures, and all other equipment (as defined in the UCC) and all
attachments, accessions and property now or hereafter affixed to any of the
foregoing or used in connection therewith, and substitutions and replacements
thereof, wherever located.

“Equity Issuance” means the issuance by the General Partner, the Issuer or any
of their Subsidiaries of any Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules, regulations and interpretations thereunder or related thereto.

“ERISA Affiliate” means any person required to be aggregated with any Issuer
Related Party or any of their respective Subsidiaries under Sections 414(b),
414(c), 414(m) or 414(o) of the Code; provided, however, that neither the Agent
nor any Note Purchaser shall be deemed to be an ERISA Affiliate of any of the
Issuer Related Parties for any purposes hereunder.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan,
other than events as to which the requirement of notice has been waived in
regulations by the Pension Benefit Guaranty Corporation; (b) the adoption of any
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) a
complete or partial withdrawal by any Issuer Related Party or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the Pension Benefit Guaranty
Corporation to terminate a Pension Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
and (f) the imposition of any liability under Title IV of ERISA, other than the
Pension Benefit Guaranty Corporation premiums due but not delinquent under
Section 4007 of ERISA, upon any Issuer Related Party or any ERISA Affiliate in
excess of $1,000,000.

“Event of Default” means the occurrence or existence of any event or condition
described in Section 11.1 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.

 

8



--------------------------------------------------------------------------------

“Excluded Deposit Account” means any deposit account with an amount on deposit
that does not exceed $25,000 in the aggregate at any point in time.

“Extraordinary Receipts” means any cash received by the Issuer Related Parties
not in the ordinary course of business (and not consisting of proceeds described
in Section 2.4(b)(i) hereof) by way of proceeds of insurance, condemnation
awards (and payments in lieu thereof), or other compensation received by the
Issuer Related Parties with respect to any loss of or damage to, or any
condemnation or other taking of, any property of the Issuer Related Parties.

“Final Cash Collateral Order” means that certain Final Order (I) Authorizing Use
of Cash Collateral Pursuant to Section 363 of Bankruptcy Code and (II) Providing
Adequate Protection to Prepetition Secured Parties Pursuant to Sections 361,
362, 363, and 364 of Bankruptcy Code, entered by the Bankruptcy Court on
March 23, 2009 (as amended, modified or supplemented from time to time).

“Financing Agreements” means, collectively, the DIP Order, this Agreement, the
Security Documents, the Notes, the Agent Fee Schedule, all other notes,
guarantees, Account Control Agreements, Investment Property Control Agreements,
intercreditor agreements and all other agreements, documents and instruments now
or at any time hereafter executed and/or delivered by any Issuer Related Party
in connection with this Agreement. For the avoidance of doubt, Financing
Agreements shall not include the Second Lien Notes, the Second Lien Note
Indenture or the Prepetition First Lien Financing Agreements.

“First Lien Adequate Protection Claims” has the meaning given to such term in
Section 5.2(f) hereof.

“Foreign Note Purchaser” means any Note Purchaser that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.

“Funding Bank” has the meaning given to such term in Section 3.2(a) hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.

“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States Federal government, any foreign government, any state, province or city
or other political subdivision or otherwise, whether now or hereafter existing,
or any officer or official thereof, including, without limitation, the New
Jersey Casino Control Commission, the New Jersey Division of Gaming Enforcement
and any other agency, in each case, with authority to regulate any gaming
operation (or proposed gaming operation) owned, managed or operated by the
Issuer Related Parties or any of their respective Subsidiaries.

“Gaming Facility” means the casinos owned or operated by the Issuer Related
Parties and all other real property owned by an Issuer Related Party which is
directly ancillary thereto or

 

9



--------------------------------------------------------------------------------

used in connection therewith, including any hotels, resorts, card clubs,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

“Gaming Laws” means all laws and regulations pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted by the Issuer Related Parties.

“Gaming Licenses” means every license, franchise or other authorization required
to own, lease, operate or otherwise conduct or manage gambling, gaming or casino
activities in any state or jurisdiction where the Issuer Related Parties conduct
business, and any applicable liquor licenses.

“General Partner” has the meaning ascribed to such term in the Preamble set
forth herein.

“Governmental Authority” means any nation or government, any state, province, or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantors” means the General Partner, TCI 2 Holdings LLC, Trump Marina
Associates, LLC, Trump Plaza Associates, LLC, Trump Taj Mahal Associates, LLC,
Trump Entertainment Resorts Development Company, LLC, Trump Entertainment
Resorts Funding, Inc., and any other Subsidiaries of any of the Issuer Related
Parties that become Guarantors hereunder pursuant to Section 10.20 hereof.

“Guaranty” means the guaranty of the Guarantors set forth in Section 15.1
hereof.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

“Hazardous Materials” means any substances, materials and wastes, classified,
characterized or regulated hazardous or toxic or a pollutant or contaminant,
including, without

 

10



--------------------------------------------------------------------------------

limitation, hydrocarbons (including naturally occurring or man-made petroleum
and hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, polychlorinated biphenyls (including materials which
include hazardous constituents) or any other substances, materials or wastes
that are or become regulated under any Environmental Law (including any that are
or become classified as hazardous or toxic under any Environmental Law).

“Indebtedness” means, with respect to any Person, any liability, whether or not
contingent, (a) in respect of borrowed money or evidenced by bonds, notes,
debentures or similar instruments; (b) representing the balance deferred and
unpaid of the purchase price of any property or services (other than an account
payable to a trade creditor (whether or not an Affiliate) incurred in the
ordinary course of business of such Person and payable in accordance with
customary trade practices); (c) all obligations as lessee under leases which
have been, or should be, in accordance with GAAP recorded as Capital Leases;
(d) any contractual obligation, contingent or otherwise, of such Person to pay
or be liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law;
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Information Certificate” means, collectively, the Information Certificates of
the Issuer Related Parties constituting Exhibit A hereto containing material
information with respect to the Issuer Related Parties, their respective
businesses and assets provided by or on behalf of the Issuer Related Parties to
the Administrative Agent and the Note Purchasers in connection with

 

11



--------------------------------------------------------------------------------

the preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

“Initial 13-Week Projection” means the 13-Week Projection delivered on or before
the Closing Date, which covers the time period from the Closing Date through and
including the thirteenth (13th) week after the Closing Date.

“Initial Cases” has the meaning ascribed to such term in the Recitals set forth
herein.

“Initial Debtors” has the meaning ascribed to such term in the Recitals set
forth herein.

“Intellectual Property” means, as to each the Issuer Related Party, such Issuer
Related Party’s now owned and hereafter arising or acquired: patents, patent
rights, patent applications, copyrights, works which are the subject matter of
copyrights, copyright applications, copyright registrations, trademarks,
servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to any Issuer Related Party’s use of any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained. For the avoidance of doubt,
the term Intellectual Property, whenever used herein, shall include, without
limitation, the uncontested right of the Issuer Related Parties to the use the
“Trump” name on, and in connection with the operation of, all Casino Properties
and in any and all other Permitted Businesses.

“Interest Rate” means

(a) Ten percent (10%) per annum.

(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean twelve percent (12%) per annum (the
“Default Rate”), without notice, (A) for the period on and after the Termination
Date until such time as all Obligations are paid and satisfied in full in
immediately available funds, and (B) for the period from and after the date of
the occurrence of any Event of Default, and until such Event of Default is no
longer continuing or has been waived or cured, in each case, in accordance with
the Financing Agreements.

“Inventory” means, as to each Issuer Related Party, all of such Issuer Related
Party’s now owned and hereafter existing or acquired inventory (as defined in
the UCC) and other goods, wherever located, which (a) are leased by such Issuer
Related Party as lessor; (b) are held by

 

12



--------------------------------------------------------------------------------

such Issuer Related Party for sale or lease or to be furnished under a contract
of service; (c) are furnished by such Issuer Related Party under a contract of
service; or (d) consist of raw materials, work in process, finished goods or
materials used or consumed in its business.

“Investment Property Control Agreement” means an agreement in writing, in form
and substance reasonably satisfactory to the Required Note Purchasers, by and
among the Collateral Agent, any Issuer Related Party (as the case may be) and
any securities intermediary who has custody, control or possession of any
investment property of such Issuer Related Party acknowledging that such
securities intermediary will comply with entitlement orders originated by the
Collateral Agent with respect to such investment property, or other instructions
of the Collateral Agent without further consent by the Issuer Related Parties,
and has such other terms and conditions as the Required Note Purchasers may
reasonably require.

“Issuance” has the meaning set forth in Section 2.1(b) hereof.

“Issue Date Certificate” has the meaning set forth in Section 4.2(h) hereof.

“Issuer” has the meaning set forth in the Preamble of this Agreement.

“Issuer Related Parties” means, collectively, the Issuer and the Guarantors and
“Issuer Related Party” means any one of them.

“Laws” means, as to any Person, collectively, all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case binding on such Person or to which such Person or any of
its property or assets is subject (including, without limitation, all applicable
Debtor Relief Laws, Gaming Laws and Liquor Laws).

“Legend” has the meaning set forth in Section 14.11 hereof.

“License Agreements” has the meaning set forth in Section 8.11 hereof.

“License Revocation” means the loss, revocation, failure to renew, termination
or suspension of any Gaming License issued by any Gaming Authority covering any
Gaming Facility.

“Liquor Laws” has the meaning set forth in Section 16.1(a) hereof.

“Material Adverse Change” means any event, effect, condition or occurrence that
singly or in the aggregate with all other such events, effects, conditions or
occurrences, resulted in or could reasonably be expected to result in a Material
Adverse Effect.

“Material Adverse Effect” means a material adverse effect (i) on the business,
results of operations, property, condition (financial or otherwise) or prospects
of the Debtors taken as a whole, other than an effect (1) resulting from general
economic or business conditions (except to

 

13



--------------------------------------------------------------------------------

the extent such conditions have a significantly disproportionate adverse effect
on the Debtors taken as a whole); (2) affecting companies in the Debtors’
industry generally or such industry in Atlantic City, New Jersey (except to the
extent such conditions have a significantly disproportionate adverse effect on
the Debtors taken as a whole); (3) resulting from any changes in any applicable
law, or in generally accepted accounting principles; (4) that is fully cured
before the earlier of the date of any termination of this Agreement and the
Closing Date; (5) resulting from the negotiation, announcement or performance of
the Commitment Letter or the transactions contemplated hereby, including by
reason of the identity of the Note Purchasers or communication by a Note
Purchaser or its affiliates of its plans or intentions regarding operation of
the Debtors’ business; (6) resulting from any act or omission of the Debtors
taken with the prior written consent of the Note Purchasers; (7) directly
resulting from the filing of the Case or from any action approved by the
Bankruptcy Court; or (8) resulting from acts of war or terrorism, whether or not
directed at the Debtors, (ii) on the ability of the Debtors, subject to the
approvals and other authorizations set forth in the Backstop Agreement or in the
Financing Agreements, to consummate the transactions contemplated by the
AHC/Debtor Plan or the Financing Agreements, (iii) on the legality, validity or
enforceability of this Agreement or any of the other material Financing
Agreements, (iv) on the legality, validity, enforceability, perfection or
priority of the material security interests and liens of the Collateral Agent
upon the Collateral, (v) on the Collateral or its value, (vi) on the ability of
the Issuer to repay its Obligations or of any material Issuer Related Party to
perform its obligations under this Agreement or any of the other Financing
Agreements as and when to be performed, or (vii) on the ability of the
Administrative Agent or any Note Purchaser to enforce the Obligations or realize
upon the Collateral or otherwise with respect to the rights and remedies of the
Administrative Agent and the Note Purchasers under this Agreement or any of the
other material Financing Agreements.

“Material Contract” means any contract or other agreement (other than the
Financing Agreements), whether written or oral, to which any Issuer Related
Party is a party as to which the breach, nonperformance, cancellation or failure
to renew by any party thereto would have a Material Adverse Effect.

“Monthly Forecast” means a business plan and projected operating budget for the
Issuer Related Parties and their respective Subsidiaries for a period of six
(6) months after the Closing Date, broken down by month, including income
statements, balance sheets, cash flow statements and projected capital
expenditures, a line item for total available liquidity for the period covered
thereby and setting forth the anticipated uses of the proceeds of the Notes for
such period (which shall be consistent with Section 6.6 hereof) and such other
business plan metrics as are mutually agreed by the chief financial officer of
the Issuer and the Required Note Purchasers. As part of the Monthly Forecast,
the chief financial officer of the Issuer shall certify that the Monthly
Forecast has been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation. The Monthly Forecast shall be acceptable to the Required Note
Purchasers.

“Mortgages” means any mortgage, deed of trust or deed to secure debt executed by
an Issuer Related Party in favor of the Collateral Agent, for the benefit of the
Secured Parties, as the same may be amended, modified, extended, restated,
replaced, or supplemented from time to time.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Issuer Related
Party or any ERISA Affiliate or with respect to which any Issuer Related Party
or any ERISA Affiliate may incur any liability.

“Net Cash Proceeds” means, with respect to any Disposition, Equity Issuance or
incurrence of Indebtedness (other than an incurrence of Indebtedness expressly
permitted under Section 10.9) by any Issuer Related Party or any of its
Subsidiaries, the amount of cash received (directly or indirectly) from time to
time (whether as initial consideration or through the payment of deferred
consideration) by or on behalf of such Issuer Related Party or such Subsidiary,
in connection therewith after deducting therefrom only (a) solely in the case of
a Disposition, the principal amount of any Indebtedness secured by any lien
permitted by Section 10.8 that is senior to the liens securing the Obligations,
on any asset (other than Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such Disposition
(other than Indebtedness under this Agreement), (b) any amounts from the
proceeds of such Disposition required to prepay the obligations outstanding
under the Prepetition First Lien Financing Agreements, (c) reasonable and
documented out-of-pocket expenses related thereto incurred by such Issuer
Related Party or such Subsidiary in connection therewith, (d) transfer taxes
paid to any taxing authorities by such Issuer Related Party or such Subsidiary
in connection therewith, and (e) net income taxes payable by any Issuer Related
Party in connection with any such Disposition, Equity Issuance or incurrence of
Indebtedness (after taking into account any tax credits or deductions and any
tax sharing arrangements).

“Notes” means the secured term notes sold by the Issuer to the Note Purchasers,
from time to time, pursuant to the Notes Facility as set forth in Section 2.1
hereof, in each case, in the form of Exhibit H hereto.

“Notes Facility” means the issuances and sales of the Notes by the Issuer
pursuant to ARTICLE 2 hereof.

“Note Purchasers” has the meaning set forth in the Preamble of this Agreement.

“Obligations” means the Indebtedness evidenced by the Notes and any and all
other obligations, liabilities and indebtedness of every kind, nature and
description owing by any Issuer Related Party to the Administrative Agent, the
Collateral Agent and any Note Purchaser and any of their Affiliates, including
principal, interest, charges, fees, costs and expenses (including without
limitation, all fees, costs, expenses and other items referenced under
Section 10.19 hereof), however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, arising under this Agreement or any of the
other Financing Agreements, whether now existing or hereafter arising, whether
arising before, during or after the term of this Agreement or after the
commencement of the Case(s) or any other case with respect to such Issuer
Related Party under the Debtor Relief Laws or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of the Case(s) or any other such case, whether or not such
amounts are allowed or allowable in whole or in part in the Case(s) or case(s)),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, or secured or unsecured.

 

15



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Leases” means, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time of
any property (whether real, personal or mixed)) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Other Taxes” has the meaning given to such term in Section 6.4(c) hereof.

“Participant” means any financial institution that acquires and holds a
participation in the interest of any Note Purchaser in the Notes in conformity
with the provisions of Section 14.7 of this Agreement governing participations.

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Issuer Related Party sponsors, maintains,
or to which any Issuer Related Party or ERISA Affiliate makes, is making, or is
obligated to make contributions, other than a Multiemployer Plan.

“Permit” means any license (including, without limitation, any Gaming License),
franchise, authorization, statement of compliance, certificate of operation,
certificate of occupancy and permit required for the lawful ownership,
occupancy, operation and use of all or a material portion of the Gaming
Facilities (which may be temporary or permanent) (including, without limitation,
those required for the use of the Gaming Facilities as a licensed casino
facility).

“Permitted Business” means the line of business conducted by the Issuer, the
General Partner or any Subsidiary of any Issuer Related Party on the Effective
Date.

“Permitted Holder” means any holder of Second Lien Notes that is a member of the
AHC.

“Permitted Investments” has the meaning set forth in Section 10.10 hereof.

“Permitted Liens” has the meaning set forth in Section 10.8 hereof.

“Person” or “person” means any individual, sole proprietorship, partnership,
corporation (including any corporation which elects subchapter S status under
the Code), limited liability company, limited liability partnership, business
trust, unincorporated association, joint stock corporation, trust, joint venture
or other entity or any government or any agency or instrumentality or political
subdivision thereof.

“Petition Date” has the meaning ascribed to such term in the Recitals hereto.

“Pledge Agreement” means any pledge agreement delivered to the Administrative
Agent and/or the Collateral Agent pursuant to Section 5.1(k) hereof, executed by
the Issuer Related

 

16



--------------------------------------------------------------------------------

Parties party thereto (or any of their Subsidiaries) in favor of the
Administrative Agent and/or the Collateral Agent, as amended, modified,
extended, restated, replaced, or supplemented from time to time in accordance
with its terms, each in form and substance satisfactory to the Required Note
Purchasers.

“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
(i) Indebtedness, (ii) “critical vendor payments” or (iii) trade payables
(including, without limitation, in respect of reclamation claims), or other
pre-petition claims against any Debtor.

“Pre-Petition Second Lien Parties” means the holders of the Second Lien Notes
and U.S. Bank National Association in its capacity as collateral agent under the
Second Lien Note Indenture.

“Prepetition Agent” means Beal Bank, in its capacity as collateral agent and
administrative agent under the Prepetition Credit Agreement and the other
Prepetition First Lien Financing Agreements, together with any successor
collateral agent and/or administrative agent thereunder.

“Prepetition Credit Agreement” means that certain Credit Agreement dated as of
December 21, 2007, by and among the Issuer, the General Partner, the other
guarantors from time to time party thereto, the Prepetition First Lien Lenders
and the Prepetition Agent pursuant to which the Prepetition First Lien Lenders
agreed to provide certain credit facilities to the Issuer, as amended through
the date hereof.

“Prepetition First Lien Financing Agreements” has the meaning specified for the
term “Loan Documents” in the Prepetition Credit Agreement.

“Prepetition First Lien Lenders” means those certain lenders and other financial
institutions from time to time party to the Prepetition Credit Agreement.

“Prepetition First Lien Lender Liens” has the meaning set forth in the Final
Cash Collateral Order.

“Prepetition First Lien Obligations” has the meaning specified for the term
“Obligations” in the Prepetition Credit Agreement and in addition shall include
the First Lien Adequate Protection Claims.

“Pro Rata Share” means, with respect to any Note Purchaser at any time, the
fraction (expressed as a percentage) the numerator of which is the sum of the
amount of Notes of such Note Purchaser and the amount of such Note Purchaser’s
Commitment at such time and the denominator of which is the sum of the aggregate
amount of all outstanding Notes and of the Commitments of all of the Note
Purchasers, at such time, as adjusted from time to time in accordance with the
provisions of Section 14.7 hereof; provided, that, if the aggregate Commitments
have been terminated or reduced to zero, the numerator shall be the aggregate
unpaid principal amount of the Notes of such Note Purchaser at such time, and
the denominator shall be the aggregate unpaid principal amount of all
outstanding Notes at such time.

 

17



--------------------------------------------------------------------------------

“Professionals” means, collectively, the professionals retained by the Debtors
in connection with the Cases.

“Purchase Price” has the meaning set forth in Section 2.1(b) hereof.

“Real Property” means all now owned and hereafter acquired real property of any
Issuer Related Party, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

“Receivables” means all of the following now owned or hereafter arising or
acquired property of each Issuer Related Party: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of such Issuer Related Party; (d) letters of credit,
indemnities, guarantees, security or other deposits and proceeds thereof payable
to any Issuer Related Party or otherwise in favor of or delivered to any Issuer
Related Party in connection with any Account; or (e) all other accounts,
contract rights, Chattel Paper, Instruments, notes, general intangibles and
other forms of obligations owing to any Issuer Related Party, whether from the
sale and lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by any Issuer Related Party or to or for the benefit of
any third person (including loans or advances to any Affiliates or Subsidiaries
of any Issuer Related Party) or otherwise associated with any Accounts,
Inventory or general intangibles of any Issuer Related Party (including, without
limitation, choses in action, causes of action, tax refunds, tax refund claims,
any funds which may become payable to any Issuer Related Party in connection
with the termination of any Pension Plan or other employee benefit plan and any
other amounts payable to any Issuer Related Party from any Pension Plan or other
employee benefit plan, rights and claims against carriers and shippers, rights
to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which any Issuer Related Party
is a beneficiary).

“Records” means, as to each Issuer Related Party, all of such Issuer Related
Party’s present and future books of account of every kind or nature, purchase
and sale agreements, invoices, ledger cards, bills of lading and other shipping
evidence, statements, correspondence, memoranda, credit files and other data
relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of any Issuer Related Party with respect to the foregoing maintained with
or by any other person).

“Register” has the meaning set forth in Section 14.7(c) hereof.

“Required Note Purchasers” means, as at any time of determination, Note
Purchasers having more than fifty (50%) percent of the aggregate principal
amount of Notes outstanding at such time and the aggregate Commitments at such
time; provided, that the Notes and Commitments of any Defaulting Note Purchaser
shall be excluded for purposes of making a determination of Required Note
Purchasers.

 

18



--------------------------------------------------------------------------------

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at the web site of the
U.S. Department of the Treasury located at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html or as otherwise
published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at the
web site of the U.S. Department of the Treasury located
at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Second Lien Note Indenture” means that certain Indenture dated as of May 20,
2005 by and between the Issuer, the General Partner, the guarantors from time to
time party thereto and U.S. Bank National Association, as trustee, as it may be
amended, modified, restated or supplemented and in effect from time to time in
accordance with the terms hereof.

“Second Lien Notes” means those certain 8 1/2% senior secured notes due 2015
issued by the Issuer on May 20, 2005, as they may be amended, modified, restated
or supplemented and in effect from time to time in accordance with the terms
hereof.

“Secured Parties” means the Collateral Agent, the Administrative Agent and the
Note Purchasers.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Security Documents” means this Agreement, the DIP Order, Pledge Agreement,
Investment Account Control Agreement, Account Control Agreements, and all other
agreements, documents and instruments relating to, arising out of, or in any way
connection with any of the foregoing documents or granting to the Collateral
Agent, liens or security interests to secure, inter alia, the Obligations
whether now or hereafter executed and/or filed, each as may be amended from time
to time in accordance with the terms hereof, executed and delivered in
connection with the granting, attachment and perfection of the Collateral
Agent’s security interests and liens arising hereunder and thereunder,
including, without limitation, UCC financing statements. The Security Documents
shall supplement, and shall not limit or be deemed to limit, the grant of
security interests in and liens on the Collateral pursuant to the DIP Order.

“Stated Maturity Date” means the earlier of (a) the date that is six (6) months
following the Closing Date and (b) the date that is five (5) months following
the date the Confirmation Order is entered by the Bankruptcy Court if the
Backstop Agreement is not amended before such date to extend the outside date
contained in Section 9(a)(iii) thereof.

“Subordinated Debt” means (a) subordinated Indebtedness of the Issuer evidenced
by a subordinated seller note that contains subordination and other terms
acceptable to the Required Note Purchasers and (b) any other any Indebtedness
incurred by any Issuer Related Party or any

 

19



--------------------------------------------------------------------------------

of their Subsidiaries, in each case which by its terms is specifically
subordinated in right of payment to the prior payment of the Obligations and
contains subordination and other terms acceptable to the Required Note
Purchasers.

“Subsequent Issue Date” means any date of an Issuance after the Closing Date.

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, limited liability partnership or other limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Capital Stock or other
interests entitled to vote in the election of the board of directors of such
corporation (irrespective of whether, at the time, Capital Stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

“Superpriority Claim” means a claim against any Debtor which is an
administrative expense claim having priority over any or all administrative
expenses of the kind specified in Sections 503(b) or 507(b) of the Bankruptcy
Code.

“Supplemental DIP Financing” has the meaning set forth in Section 10.9(g)
hereof.

“Supplemental DIP Liens” means the liens or security interests granted to secure
any Supplemental DIP Financing pursuant to the DIP Order.

“Supplemental DIP Superpriority Claims” means those superpriority administrative
expense claims under Section 364(c) of the Bankruptcy Code in respect of the
Supplemental DIP Financing.

“Termination Date” means the earliest to occur of (i) the Stated Maturity Date,
(ii) the effective date of the AHC/Debtor Plan, (iii) the date of confirmation
of any plan of reorganization in the Cases other than the AHC/Debtor Plan, or
(iv) the acceleration of the Obligations hereunder as a result of the occurrence
of an Event of Default.

“Trade Receipts” means revenues of any nature derived from the operation of the
Casino Properties and any other businesses or assets of the Issuer Related
Parties.

“Transfer and Acceptance” means a Transfer and Acceptance substantially in the
form of Exhibit I hereto entered into by an assigning Note Purchaser and an
assignee delivered to the Administrative Agent in connection with an assignment
and transfer of a Note Purchaser’s interest hereunder and under its Notes in
accordance with the provisions of Section 14.7 hereof.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
and any successor statute, as in effect from time to time (except that terms
used herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the
Administrative Agent may otherwise determine).

 

20



--------------------------------------------------------------------------------

“U.S. Trustee” means the United States Trustee for the District of New Jersey.

“Use of Proceeds Schedule” means the use of proceeds schedule attached hereto as
Exhibit E, which shall be delivered by the Issuer to the Agent on or prior to
the Closing Date and (i) shall be subject to the approval of the Required Note
Purchasers and (ii) may not be amended in any respect without the prior written
consent of the Required Note Purchasers.

“Variance Report” has the meaning ascribed to such term in Section 10.6(g)
hereof.

“Voting Stock” means with respect to any Person, (a) one (1) or more classes of
Capital Stock of such Person having general voting powers to elect at least a
majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

“Weekly Operating Metrics Report” means a report substantially in the form
attached hereto as Exhibit C.

“Withdrawal Certificate” means a certificate substantially in the form attached
hereto as Exhibit J.

1.2 Interpretative Provisions.

(a) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(b) All references to any Issuer Related Party, the Agent or Note Purchaser
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.

(c) The words “hereof,” “herein,” “hereunder,” “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(d) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall.”

(e) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 12.3 or is cured in a
manner satisfactory to the Required Note Purchasers, if such Event of Default is
capable of being cured.

 

21



--------------------------------------------------------------------------------

(f) All references to the term “good faith” used herein when applicable to the
Agent or any Note Purchaser shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned. The Issuer Related Parties shall have the burden of proving any lack
of good faith on the part of the Agent or any Note Purchaser alleged by any
Issuer Related Party at any time.

(g) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied. Notwithstanding anything to the contrary contained in GAAP or any
interpretations or other pronouncements by the Financial Accounting Standards
Board or otherwise, the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is unqualified and also does not include any explanation, supplemental comment
or other comment concerning the ability of the applicable person to continue as
a going concern or the scope of the audit.

(h) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(i) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(j) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(k) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(l) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to the Administrative Agent
and the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against the
Agent or the Note Purchasers merely because of the Agent’s or any Note
Purchaser’s involvement in their preparation.

(m) The term “pre-petition” means, with respect to any Debtor, (A) when used to
refer to a period in time, the time prior to the filing of the applicable Case,
(B) when

 

22



--------------------------------------------------------------------------------

used to refer to an obligation, an obligation of such Debtor that was incurred
prior to the filing of the applicable Case and (C) when used to refer to any
property or asset, the property or asset (or the interest therein) of such
Debtor that was acquired prior to the filing of the applicable Case.

(n) The term “post petition” means, with respect to any Debtor, (A) when used to
refer to a period in time, the time after the filing of the applicable Case,
(B) when used to refer to an obligation, an obligation of such Debtor that was
incurred after the filing of the applicable Case and (C) when used to refer to
any property or asset, the property or asset (or the interest therein) of such
Debtor that was acquired after the filing of the applicable Case.

(o) In addition, unless otherwise defined herein, as used herein, the terms
“Deposit Accounts”, “Chattel Paper” (whether tangible or electronic),
“Commercial Tort Claims”, “Commodity Contracts”, “Commodity Accounts”,
“Documents”, “Instruments”, “Financial Assets”, “Fixtures”, “General
Intangibles”, “Goods”, “Inventory”, “Investment Property”, “Letter-of-Credit
Rights”, “Payment Intangibles”, “Proceeds”, “Securities”, “Securities Accounts”,
“Security Entitlements”, “Software” and “Supporting Obligations” shall have the
respective meanings assigned to them in the UCC.

ARTICLE 2

AMOUNT AND TERMS OF NOTES

2.1 The Notes.

(a) Authorization of the Notes. The Issuer will authorize the issuance and sale
of the Notes, from time to time, to the Note Purchasers in an aggregate
principal amount not to exceed $24,000,000. As used herein, the term “Notes”
includes all notes originally issued pursuant to this Agreement and any notes
issued in substitution therefor pursuant to Section 14.7.

(b) Sale and Purchase of Notes. Subject to the terms and conditions set forth
herein, including timely delivery of an Issue Date Certificate, and relying on
the representations and warranties set forth herein and subject to the DIP
Order, on the Closing Date and from time to time thereafter (as provided in
Section 2.1(c)) until the occurrence of the Termination Date, the Issuer shall
issue (each, an “Issuance”) and sell to the Note Purchasers an aggregate
principal amount of Notes set forth on the Issue Date Certificate with respect
to such Issuance, and each Note Purchaser shall purchase from the Issuer (each,
a “Purchase”) such Note Purchaser’s Pro Rata Share of such Issuance at a
purchase price equal to 100% of such Note Purchaser’s Pro Rata Share of such
Issuance (the “Purchase Price”); provided, that in each Issuance, no Note
Purchaser shall purchase Notes in an aggregate principal amount which would
exceed such Note Purchaser’s Commitment as of the date of such Issuance. Each
Note Purchaser’s Commitment shall be automatically and permanently reduced on
the date of each Issuance by an aggregate amount equal to such Note Purchaser’s
Pro Rata Share of such Issuance on such date.

 

23



--------------------------------------------------------------------------------

(c) Issuance Proceedings. On the Closing Date and each Subsequent Issue Date,
the Issuer will deliver to each Note Purchaser the Note to be purchased by such
Note Purchaser on such date in the form of a single Note dated the Closing Date
or such Subsequent Issue Date, as applicable, and registered in such Note
Purchaser’s name (or the name of such Note Purchaser’s nominee), against
delivery by the Administrative Agent to the Issuer of such Note Purchaser’s
Purchase Price.

2.2 Issuing the Notes.

(a) Notice of Issuance of Notes. Notice of the proposed date for each Issuance
shall be given by the Issuer to the Administrative Agent not later than 12:00
noon (New York City time) four (4) Business Days prior to such proposed date by
delivering an Issue Date Certificate. The Issue Date Certificate shall be
delivered by telecopier or portable document format (pdf), promptly confirmed in
writing, in substantially the form of Exhibit G, specifying the requested date,
which must be a Business Day, and amount of such issuance. The Issue Date
Certificate shall be irrevocable and binding on the Issuer. The Administrative
Agent shall give to each Note Purchaser prompt notice of the Issue Date
Certificate received from the Issuer. If the conditions in Section 4.1 or
Section 4.2, as applicable, are satisfied or waived, each Note Purchaser shall
before 1:00 p.m. (New York City time) on the Closing Date or each Subsequent
Issue Date, as applicable, make available to the Administrative Agent at the
Administrative Agent’s account by wire transfer of immediately available funds,
an amount equal to such Note Purchaser’s Pro Rata Share of such Issuance.

(b) Amount of Issuances. Each Issuance, when added to all other prior Issuances,
shall be in a maximum aggregate principal amount not to exceed $24,000,000.
There shall not be more than two (2) Issuances per calendar month. The aggregate
principal amount set forth in each Issue Date Certificate shall be limited to
the excess of disbursements set forth in the 13-Week Projection for the
immediately succeeding two (2) consecutive weeks from the date set forth in the
Issue Date Certificate over cash on hand (excluding the Minimum Required Cage
Cash) with the Issuer Related Parties as of the date of the Issue Date
Certificate (the amount of such excess, the “Actual Need”) as further detailed
and certified in such Issue Date Certificate.

2.3 Repayments.

(a) Notes. Subject to the DIP Order, the outstanding principal amount of the
Notes and all other amounts outstanding hereunder shall be repaid on the
Termination Date to the Administrative Agent for the account of the Note
Purchasers and other Persons with respect to fees and disbursements, as
applicable. Notwithstanding the foregoing, if the Effective Date occurs, then on
the Effective Date, with respect to each Note Purchaser, either (i) all
obligations (including, without limitation, all principal and interest then
due) under the Notes held by such Note Purchaser (such amount, the “Maturity
Amount”) shall be payable in cash or (ii) to the extent permitted under the
Backstop Agreement (as in effect at such time), at the option of any Note
Purchaser that is (or is an affiliate of) a party to the Backstop Agreement
having a backstop commitment thereunder (which option shall be exercised by
written notice to the Issuer and the

 

24



--------------------------------------------------------------------------------

Administrative Agent (and the subscription agent for the Rights Offering (as
defined in the Backstop Agreement)) no later than one (1) Business Day prior to
the Stated Maturity Date), such Note Purchaser’s Maturity Amount shall be
treated as an advance on capital under the commitment of such Note Purchaser (or
its affiliate(s)) under the Backstop Agreement, as if such Maturity Amount were
funded in cash, on a dollar-for-dollar basis, under the Backstop Agreement.

(b) Payments to Include Accrued Interest. All repayments of principal under this
Section 2.3 shall be made together with interest accrued to the date of such
repayment on the principal amount repaid.

2.4 Redemptions.

Any prepayment under this Section 2.4 shall be made without premium or penalty.

(a) Optional Prepayments. Subject to the terms set forth in the DIP Order, the
Issuer may, upon at least three (3) Business Days prior written notice to the
Administrative Agent (which notice shall state the proposed date of the
redemption), and if such notice is given the Issuer shall, redeem the
outstanding principal amount of the Notes issued under this Agreement in the
aggregate principal amount and on the date specified in such notice, together
with accrued interest to the date of such redemption on the aggregate principal
amount prepaid, provided, that (i) each partial redemption shall be in an
aggregate principal amount not less than $5,000,000 and in any multiple thereof
over such initial redemption amount, (ii) such amount shall be applied pro rata
among the outstanding Notes and (iii) such notice shall be delivered to the
Administrative Agent on the relevant day not later than 12:00 p.m. (New York
City time).

(b) Mandatory Prepayments.

(i) Dispositions, Equity Issuances and Incurrence of Indebtedness. Subject to
the terms set forth in the DIP Order, concurrently with the consummation of any
Disposition, Equity Issuance or incurrence of Indebtedness after the date hereof
(after obtaining any necessary consent of the Required Note Purchasers, to the
extent the same is not expressly permitted hereunder), and promptly but in any
event not later than the third (3rd) Business Day following the receipt by the
Issuer of any Net Cash Proceeds received after such consummation, to the extent
not required to prepay the Prepetition First Lien Obligations, the Issuer shall
repay the Notes ratably in an aggregate principal amount equal to one hundred
percent (100%) of the Net Cash Proceeds received in connection therewith. For
the avoidance of doubt, any redemption of Notes pursuant to this Section 2.4(b)
shall result in a permanent reduction of the aggregate principal amount of the
Notes.

(ii) Casualty Events. Subject to the terms set forth in the DIP Order, in the
event of any Extraordinary Receipts, the Issuer shall have ninety (90) days to
reinvest the Extraordinary Receipts in replacement property; provided, that
prior to the date that is thirty (30) days following the receipt of such
Extraordinary

 

25



--------------------------------------------------------------------------------

Receipts, the Issuer shall have notified the Administrative Agent in writing of
its intention to reinvest such amounts within the applicable ninety (90) day
period. To the extent it fails to so reinvest such Extraordinary Receipts in
that ninety (90) day period, promptly but in any event not later than the third
Business Day following ninety (90) days after the receipt by the Issuer of such
Extraordinary Receipts, to the extent not required to prepay the Prepetition
First Lien Obligations, the Issuer shall repay the Notes ratably in an aggregate
principal amount equal to the amount of such Extraordinary Receipts not so
reinvested.

(iii) Payment on Demand. Subject to the terms set forth in the DIP Order,
following the occurrence of an Event of Default, the Notes shall be payable on
demand of the Administrative Agent at the direction of the Required Note
Purchasers.

(c) Terms Applicable to All Repayments. All prepayments or redemptions of the
Notes under this Section 2.4 shall be made together with accrued interest to the
date of such prepayment or redemption on the principal amount repaid or
redeemed. Each prepayment or redemption of the Notes under this Section 2.4
shall be applied to the outstanding principal amount of the Notes ratably (in
accordance with the aggregate principal amount of Notes held by each Note
Purchaser to the aggregate principal amount of all outstanding Notes held by all
Note Purchasers).

ARTICLE 3

INTEREST

3.1 Interest.

(a) Notes. Each Note shall bear interest on the principal amount thereof from
time to time outstanding, from the date of issuance of such Note until such
principal amount becomes due, at a rate per annum equal to the rate set forth in
paragraph (a) of the definition of Interest Rate.

(b) Default Interest. To the extent permitted by law, the principal of, and all
accrued and unpaid interest on, all Notes, and all fees, indemnities or any
other Obligations of the Issuer and the Guarantors under this Agreement and the
other Financing Agreements, shall bear interest as a rate per annum equal to the
rate set forth in paragraph (b) of the definition of Interest Rate (i) for the
period on and after the Termination Date until such time as all Obligations are
paid and satisfied in full in immediately available funds, and (ii) for the
period from and after the date of the occurrence of any Event of Default, and
for so long as such Event of Default is continuing and not cured or waived, in
each case, in accordance with the Financing Agreements.

(c) Interest Payment. Interest on each Note shall be payable on the date on
which an Event of Default occurs and on the Termination Date; provided, that
interest at the Default Rate shall be payable on demand.

 

26



--------------------------------------------------------------------------------

(d) General. All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.

3.2 Changes in Laws and Increased Costs.

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to any Note Purchaser or any banking
or financial institution from whom any Note Purchaser borrows funds or obtains
credit (a “Funding Bank”), or (ii) a Funding Bank or any Note Purchaser complies
with any future guideline or request from any central bank or other Governmental
Authority or (iii) a Funding Bank or any Note Purchaser determines that the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof has or would have the effect
described below, or a Funding Bank or any Note Purchaser complies with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, and in the
case of any event set forth in this clause (iii), such adoption, change or
compliance has or would have the direct or indirect effect of reducing the rate
of return on any Note Purchaser’s capital as a consequence of its obligations
hereunder to a level below that which such Note Purchaser could have achieved
but for such adoption, change or compliance (taking into consideration the
Funding Bank’s or Note Purchaser’s policies with respect to capital adequacy) by
an amount deemed by such Note Purchaser to be material, and the result of any of
the foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to any Note Purchaser of purchasing and holding the Notes,
then the Issuer Related Parties shall, except to the extent that such change is
the subject of Section 6.4 hereof, from time to time upon demand by the
Administrative Agent pay to the Administrative Agent additional amounts
sufficient to indemnify such Note Purchaser against such increased cost on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified). A certificate as to the amount of such
increased cost shall be submitted to the Issuer by the Administrative Agent or
the applicable Note Purchaser and shall be conclusive, absent manifest error.

(b) Failure or delay on the part of any Note Purchaser to demand compensation
pursuant to the foregoing provisions of this Section 3.2 shall not constitute a
waiver of such Note Purchaser’s right to demand such compensation, provided,
that the Issuer shall not be required to compensate a Note Purchaser pursuant to
the foregoing provisions of this Section 3.2 for any increased costs incurred
more than six months prior to the date that such Note Purchaser notifies the
Issuer of the change in law giving rise to such increased costs and of such Note
Purchaser’s intention to claim compensation therefor (except that, if the change
in law giving rise to such increased costs is retroactive, then the six-month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

27



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT

4.1 Conditions Precedent to Purchase Notes on the Closing Date.

The obligation of the Note Purchasers to purchase Notes in an amount up to their
Commitments hereunder is subject to the satisfaction of, or waiver of,
immediately prior to or concurrently with the Closing Date of each of the
following conditions precedent; provided, that the Agent shall not be
responsible in any way for the form, substance and completeness of such
conditions precedent and shall not be responsible for ascertaining the adequacy
or effectiveness of such deliverable or whether any or all of such deliverables
have been delivered:

(a) The Administrative Agent shall have received evidence of insurance coverage
and lender’s loss payee endorsements required hereunder and under the other
Financing Agreements, in form and substance reasonably satisfactory to the
Required Note Purchasers, and certificates of insurance policies and/or
endorsements naming the Administrative Agent as loss payee for casualty
insurance, including casualty, liability and business interruption insurance.

(b) The Required Note Purchasers shall be satisfied that any financial
statements and reports delivered to the Administrative Agent fairly present the
business and financial conditions of the Issuer Related Parties and their
respective Subsidiaries.

(c) This Agreement and the other Financing Agreements and all instruments and
documents hereunder and thereunder shall have been duly executed and delivered
to the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and the Required Note Purchasers.

(d) The Company shall be operating in a manner Consistent with Budget. The
Debtors shall demonstrate Actual Need for the issuance and sale of the Notes.

(e) The DIP Order shall have been entered by the Bankruptcy Court in form and
substance reasonably satisfactory to the Note Purchasers and the Agent and shall
be in full force and effect and shall not have been vacated, stayed, reversed,
modified or amended without the prior written consent of the Required Note
Purchasers.

(f) [Intentionally Omitted].

(g) The Issuer Related Parties shall be in compliance in all material respects
with the DIP Order.

(h) There shall have occurred no Material Adverse Change.

(i) The Administrative Agent and the Required Note Purchasers shall have
received (i) the Monthly Forecast for the six (6) month period immediately
following the Closing Date, which Monthly Forecast shall be in form and
substance reasonably satisfactory to the Required Note Purchasers and shall
include at least the detail

 

28



--------------------------------------------------------------------------------

referenced in the attached in Exhibit D, (ii) the Initial 13-Week Projection,
which shall be in form and substance reasonably satisfactory to the Required
Note Purchasers, (iii) the Use of Proceeds Schedule, which shall be in form and
substance satisfactory to them, and (iv) such other information (financial or
otherwise) as may be requested by them.

(j) No Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the issuance and sale of such Notes, after
giving effect thereto.

(k) All representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects as of
the Closing Date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier
date).

(l) The Administrative Agent shall have received an Issuance Date Certificate,
in form and substance reasonably satisfactory to the Required Note Purchasers,
in accordance with Sections 2.1 and 2.2 hereof.

(m) There shall not exist any law, regulation, ruling, judgment, order,
injunction or other restrain that, in the reasonable judgment of the Required
Note Purchasers, prohibits, restricts or imposes materially adverse conditions
on the Debtors, the Notes Facility or the exercise by the Administrative Agent
or the Note Purchasers of their rights as secured parties with respect to the
Collateral.

(n) Other than the Cases, there shall exist no action, suit, investigation,
litigation or proceeding pending or threatened in any court or before any
arbitrator or governmental instrumentality that (i) could reasonably be expected
to result in a Material Adverse Change or, except as disclosed, if adversely
determined, could reasonably be expected to result in a Material Adverse Change
or (ii) restrains, prevents or imposes or can reasonably be expected to impose
materially adverse conditions upon the Notes Facility, the Collateral or the
transactions contemplated.

(o) The Collateral Agent, for its benefit and for the benefit of the Note
Purchasers, shall have a valid and perfected lien on and security interest in
the Collateral with the priorities set forth herein and in the DIP Order.

(p) Any necessary governmental and third party consents and approvals necessary
in connection with the Notes Facility and the transactions contemplated thereby
shall have been obtained (without the imposition of any conditions that are not
reasonably acceptable to the Agent and the Note Purchasers) and shall remain in
effect; and no law or regulation shall be applicable in the judgment of the Note
Purchasers that restrains, prevents or imposes materially adverse conditions
upon the Notes Facility or the transactions contemplated thereby.

(q) The Agent and the Note Purchasers shall have received opinions from legal
counsel to the Issuer Related Parties in form and substance reasonably
satisfactory to the Required Note Purchasers addressing such matters as the
Required Note Purchasers

 

29



--------------------------------------------------------------------------------

may reasonably request, including, without limitation, the enforceability of all
Financing Agreements, compliance with all laws and regulations (including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System), entry of the DIP Order, gaming and other matters as the
Agent at the direction of the Required Note Purchasers may reasonably request.

(r) The Debtors shall have fully complied with all the terms of the Commitment
Letter.

(s) All reasonable fees, costs and expenses (including fees, costs and expenses
of counsel, local counsel, regulatory counsel and other agents and professional
advisors) required to be paid to the Administrative Agent and its counsel and
the Note Purchasers’ counsel on or before the Closing Date shall have been paid.

(t) All motions, pleadings and other documents to be filed with and submitted to
the Bankruptcy Court in connection with this Agreement and the Bankruptcy
Court’s approval thereof shall be in form and substance reasonably satisfactory
to the Agent and the Required Note Purchasers, and the Required Note Purchasers
shall be reasonably satisfied with the form and amount of any adequate
protection provided to any pre-petition party.

(u) Nothing contained in any public disclosure made by the Issuer or the General
Partner or any of their Subsidiaries after the date hereof, or in any
information disclosed to the Note Purchasers by the Issuer or the General
Partner or any of their Subsidiaries after such date, shall lead any Note
Purchaser to determine that, and no Note Purchaser shall have become aware of
any fact or condition not disclosed to them prior to the date hereof that leads
such Note Purchaser to determine, that the condition (financial or otherwise),
operations, performance or properties of the Issuer, the General Partner and
their Subsidiaries, taken as a whole, are different in any material adverse
respect from that derived by such Note Purchaser from the public filings of the
Issuer or the General Partner or any of their Subsidiaries prior to such date.

(v) There shall exist no default or event of default under the Backstop
Agreement and the Backstop Agreement shall continue in full force and effect and
shall not have been terminated in accordance with its terms.

(w) The Confirmation Order shall have been entered by the Bankruptcy Court and
shall be in full force and effect, shall not have been reversed or vacated and
shall not have been amended without the prior written consent of the Note
Purchasers.

4.2 Conditions Precedent to Purchase Notes on each Subsequent Issue Date.

The obligation of the Note Purchasers to purchase Notes on each Subsequent Issue
Date is subject to the satisfaction of, or waiver of, immediately prior to or
concurrently with such Purchase, of each of the following conditions precedent;
provided, that the Agent shall not be responsible in any way for the form,
substance and completeness of such conditions precedent and shall not be
responsible for ascertaining the adequacy or effectiveness of such deliverables
or whether any or all of such deliverables have been delivered:

 

30



--------------------------------------------------------------------------------

(a) No Default or Event of Default shall exist or have occurred and be
continuing.

(b) All representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects
immediately prior to, and after giving effect to, the issuance, sale and
purchase of the Notes, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date).

(c) The issuance, sale and purchase of such Notes shall not violate any
requirement of law and shall not be enjoined, temporarily, preliminarily or
permanently.

(d) There shall have occurred no Material Adverse Change.

(e) All outstanding and unpaid fees, costs and expenses (including fees, costs
and expenses of counsel, local counsel, regulatory counsel and other
professional advisors) required to be paid to the Administrative Agent and its
counsel and the Note Purchasers’ counsel shall have been paid.

(f) The Confirmation Order shall be in full force and effect, shall not have
been reversed or vacated and shall not have been amended without the prior
written consent of the Note Purchasers and the Administrative Agent.

(g) The DIP Order shall be in full force and effect, shall not have been
reversed, vacated or stayed, and shall not have been amended without the prior
written consent of the Note Purchasers.

(h) The Administrative Agent and the Note Purchasers shall have received a
certificate from a responsible officer of the Issuer and General Partner (an
“Issue Date Certificate”) certifying that (i) the Notes being issued comply with
the liquidity needs set forth in the latest updated 13-Week Projection delivered
to the Administrative Agent and the Note Purchasers, (ii) the purchase and sale
of the Notes is necessary to fund the then-current Actual Need and (iii) the
conditions precedent to such Issuance have been satisfied.

(i) There shall not exist any law, regulation, ruling, judgment, order,
injunction or other restraint that, in the reasonable judgment of the Required
Note Purchasers, prohibits, restricts or imposes materially adverse conditions
on the Debtors, the Notes Facility or the exercise by the Administrative Agent
or the Note Purchasers of their rights as secured parties with respect to the
Collateral.

(j) There shall exist no default or event of default under the Backstop
Agreement and the Backstop Agreement shall not have been terminated in
accordance with its terms.

 

31



--------------------------------------------------------------------------------

ARTICLE 5

GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest.

To secure payment and performance of all Obligations, each Issuer Related Party
hereby grants to the Collateral Agent, for the benefit of itself, the Note
Purchasers and the Administrative Agent, a continuing security interest in, a
lien upon, and a right of set off against, and hereby assigns to the Collateral
Agent, for the benefit of itself, the Note Purchasers and the Administrative
Agent, as security, all of its right, title and interest in, to and under all
pre-petition and post petition personal property, real property and other assets
of such Issuer Related Party, whether now owned or hereafter acquired or
existing, and wherever located (collectively, the “Collateral”), including,
without limitation:

(a) all Accounts;

(b) all General Intangibles, including, without limitation, all Intellectual
Property;

(c) all Goods, including, without limitation, Inventory and Equipment;

(d) all Real Property and Fixtures;

(e) all Chattel Paper, including, without limitation, all tangible and
electronic Chattel Paper;

(f) all Instruments, including, without limitation, all Promissory Notes;

(g) all Documents;

(h) all cash, cage cash, floor cash, monies, and Deposit Accounts, including,
without limitation, any Deposit Account holding Cash Collateral;

(i) all Letters of Credit, banker’s acceptances and similar instruments and
including all Letter-of-Credit Rights;

(j) all Supporting Obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

32



--------------------------------------------------------------------------------

(k) all (i) Investment Property (including Securities, whether certificated or
uncertificated, Securities Accounts, Security Entitlements, Commodity Contracts
or Commodity Accounts); provided, that the Capital Stock of the Subsidiaries of
each of the Issuer Related Parties is being pledged pursuant to the Pledge
Agreement, and in the event of any conflict between the terms of this Agreement
and the terms of the Pledge Agreement with respect to such pledge, the terms of
the Pledge Agreement shall control; (ii) monies, credit balances, deposits and
other property of any Issuer Related Party now or hereafter held or received by
or in transit to the Administrative Agent, the Collateral Agent, any Note
Purchaser or its Affiliates or at any other depository or other institution from
or for the account of any Issuer Related Party, whether for safekeeping, pledge,
custody, transmission, collection or otherwise; and (iii) and any rights of the
Issuer Related Parties in, to, or under any escrow agreements, together with the
funds subject to such escrow agreements;

(l) all Commercial Tort Claims, including, without limitation, those identified
in the Information Certificate;

(m) all proceeds of Avoidance Actions;

(n) to the extent not otherwise described above, all Receivables;

(o) all Records; and

(p) all products and Proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

Notwithstanding anything in this Section 5.1 to the contrary, in no event shall
the Collateral include or the security interest granted under this Section 5.1
attach to any lease, license, contract, property rights or agreement to which
any Issuer Related Party is a party or any of its rights or interests thereunder
if and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of such Issuer Related Party therein or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable Law (including the Code) or
principles of equity).

5.2 Perfection of Security Interests.

(a) All of the mortgages, security interests and liens granted to the Collateral
Agent, for the benefit of itself, the Administrative Agent and the Note
Purchasers, hereunder shall be effective and perfected as of the date hereof (by
entry of the DIP Order) without the necessity of the execution, filing, or
recording of mortgages, security agreements, pledge agreements, financing
statements or any other agreements. Such liens and security interests and their
priority shall remain in effect until all Obligations shall have been repaid in
full in cash.

 

33



--------------------------------------------------------------------------------

(b) Subject to the DIP Order, each Issuer Related Party irrevocably and
unconditionally authorizes the Administrative Agent and the Collateral Agent (or
their respective agents) to file at any time and from time to time such
financing statements with respect to the Collateral naming the Collateral Agent
or its designee as the secured party and such Issuer Related Party as debtor, as
the Required Note Purchasers may require, and including any other information
with respect to such Issuer Related Party or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as the Required
Note Purchasers may determine, together with any amendment and continuations
with respect thereto, which authorization shall apply to all financing
statements filed on, prior to or after the date hereof. In no event shall any
Issuer Related Party at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming the
Collateral Agent, the Administrative Agent or its designee as secured party and
such Issuer Related Party or any other Issuer Related Party as debtor without
the consent of the Administrative Agent and all of the Note Purchasers.

(c) [Intentionally Omitted].

(d) The Issuer Related Parties agree that, pursuant to Section 364(c)(3) of the
Bankruptcy Code, subject to the Carve-Out, the Obligations shall be secured by a
junior perfected lien on, and security interest in, all property of the Issuer
Related Parties, which lien and security interest is junior in all respects to
each of the following: (a) the Combined First Priority Lien securing the
Combined First Lien Obligations, and (b) any liens and security interests in
property of the Debtors that is subject to a valid, perfected and unavoidable
lien or security interest as of the Petition Date or subject to a valid and
unavoidable lien or security interest in existence as of the Petition Date that
is perfected subsequent thereto as expressly permitted by Section 546(b) of the
Bankruptcy Code.

(e) [Intentionally Omitted].

(f) The Issuer Related Parties agree that, pursuant to Section 364(c) of the
Bankruptcy Code, the Obligations shall constitute allowed Superpriority Claims
in the Cases, having priority as set forth in the DIP Order over all
administrative expenses of and unsecured claims against the Issuer now existing
or hereafter arising, of any kind or nature whatsoever, including, without
limitation, all administrative expenses of the kind specified in, or arising or
ordered under, Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c),
726 and 1114 of the Bankruptcy Code, subject, as to priority, to (x) the
Carve-Out, (y) the adequate protection priority claims related to the
Prepetition First Lien Obligations (the “First Lien Adequate Protection Claims”)
and (z) the Supplemental DIP Superpriority Claims, which Superpriority Claims in
respect of the Obligations shall be ranked (A) junior to the Carve-Out, (B) on a
pari passu basis with the Supplemental DIP Superpriority Claims and (C) on a
junior and subordinate basis to the First Lien Adequate Protection Claims.

(g) No Issuer Related Party has any Chattel Paper (whether tangible or
electronic) or Instruments as of the date hereof, except as set forth in the
Information

 

34



--------------------------------------------------------------------------------

Certificate. In the event that any Issuer Related Party shall be entitled to or
shall receive any Chattel Paper or Instrument with an individual value of more
than $300,000 or an aggregate value of more than $1,000,000 after the date
hereof, the Issuer Related Parties shall promptly notify the Administrative
Agent thereof in writing.

(h) In the event that any Issuer Related Party shall at any time hold or acquire
an interest in any electronic Chattel Paper or any “transferable record” (as
such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) with an individual
value of more than $300,000 or an aggregate value of more than $1,000,000, such
Issuer Related Party shall promptly notify the Administrative Agent thereof in
writing.

(i) No Issuer Related Party has any Deposit Accounts as of the date hereof,
other than as set forth in the Information Certificate. The Issuer Related
Parties shall not, directly or indirectly, after the date hereof open, establish
or maintain any deposit account (other than an Excluded Deposit Account) unless
the Administrative Agent shall have received not less than five (5) Business
Days prior written notice of the intention of any Issuer Related Party to open
or establish such account which notice shall specify in reasonable detail and
specificity acceptable to the Administrative Agent the name of the account, the
owner of the account, the name and address of the bank at which such account is
to be opened or established, the individual at such bank with whom such Issuer
Related Party is dealing and the purpose of the account.

(j) No Issuer Related Party owns or holds, directly or indirectly, beneficially
or as record owner or both, any Investment Property, as of the date hereof, or
have any Investment Account, Securities Account, Commodity Account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate. The Issuer Related Parties
shall not, directly or indirectly, after the date hereof open, establish or
maintain any Investment Account, Securities Account, Commodity Account or any
other similar account (other than a Deposit Account) with any securities
intermediary or commodity intermediary unless the Administrative Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of such Issuer Related Party to open or establish such account which
notice shall specify in reasonable detail and specificity acceptable to the
Administrative Agent the name of the account, the owner of the account, the name
and address of the securities intermediary or commodity intermediary at which
such account is to be opened or established, the individual at such intermediary
with whom such Issuer Related Party is dealing and the purpose of the account.

(k) The Issuer Related Parties are not the beneficiary or otherwise entitled to
any right to payment under any Letter of Credit, banker’s acceptance or similar
instrument as of the date hereof with an individual value of more than $250,000
or an aggregate value of more than $1,000,000, except as set forth in the
Information Certificate. In the event that any Issuer Related Party shall be
entitled to or shall receive any right to payment under any Letter of Credit,
banker’s acceptance or any similar

 

35



--------------------------------------------------------------------------------

instrument with an individual value of more than $250,000 or an aggregate value
of more than $1,000,000, whether as beneficiary thereof or otherwise after the
date hereof, such Issuer Related Party shall promptly notify the Administrative
Agent thereof in writing.

(l) The Issuer Related Parties do not have any Commercial Tort Claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that any Issuer Related Party shall at any time after the date hereof have any
Commercial Tort Claim with an amount in controversy in excess of $500,000, such
Issuer Related Party shall promptly notify the Administrative Agent thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claim and (ii) include the express grant by such
Issuer Related Party to the Administrative Agent and the Collateral Agent, for
the benefit of themselves and the Note Purchasers, of a security interest in
such Commercial Tort Claim (and the proceeds thereof). In the event that such
notice does not include such grant of a security interest, the sending thereof
by such Issuer Related Party to the Administrative Agent shall be deemed to
constitute such grant to the Administrative Agent and the Collateral Agent. Upon
the sending of such notice, any Commercial Tort Claim described therein shall
constitute part of the Collateral and shall be deemed included therein. Without
limiting the authorization of the Administrative Agent or the Collateral Agent
provided in Section 5.2(b) hereof or otherwise arising by the execution by such
Issuer Related Party of this Agreement or any of the other Financing Agreements,
the Administrative Agent and the Collateral Agent are hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming the Collateral Agent or its designee as secured party and such Issuer
Related Party as debtor, or any amendments to any financing statements, covering
any such Commercial Tort Claim as Collateral.

(m) The Issuer Related Parties do not have any Goods, Documents of title or
other Collateral in the custody, control or possession of a third party as of
the date hereof, except as set forth in the Information Certificate and except
for Goods located in the United States in the possession of the carrier
transporting such Goods in the ordinary course of business. In the event that
any Goods, Documents of title or other Collateral with a value in the aggregate
in excess of $250,000 are at any time after the date hereof in the custody,
control or possession of any other person not referred to in the Information
Certificate (as updated by Sections 8.2 and 10.2) or such carriers, the Issuer
Related Parties shall promptly notify the Administrative Agent thereof in
writing.

(n) The Issuer Related Parties do not own any right, title or interest in any
real property other than as specified in Schedule 5.2 of the Information
Certificate.

(o) Subject to the DIP Order, the Issuer Related Parties shall take any other
actions reasonably requested by the Administrative Agent, the Collateral Agent
or the Required Note Purchasers from time to time to cause the attachment,
perfection and first priority (subject only to the Carve-Out and certain of the
Permitted Liens to the extent set forth in this Section 5.2) of, and the ability
of the Collateral Agent to enforce, the security interest of the Collateral
Agent in any and all of the Collateral, including, without limitation,
(i) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC or other applicable law, to the
extent, if

 

36



--------------------------------------------------------------------------------

any, that any Issuer Related Party’s signature thereon is required therefor,
(ii) causing the Collateral Agent to receive (A) fully executed copies of
Account Control Agreements, Investment Account Control Agreements, intellectual
property security agreements, pledge agreements and other types of security
agreements and (B) original stock certificates, tangible Chattel Paper and
Instruments, (iii) causing the Collateral Agent’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the Collateral
Agent to enforce, the security interest of the Collateral Agent in such
Collateral (it being agreed that as of the Closing Date the Required Note
Purchasers do not intend to require the title to any vehicles or aircraft owned
by any Issuer Related Party to be marked with the Collateral Agent’s name),
(iv) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Collateral
Agent to enforce, the security interest of the Collateral Agent in such
Collateral, and (v) obtaining the consents and approvals of any Governmental
Authority or third party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, and taking all actions
required by any earlier versions of the UCC or by other law, as applicable in
any relevant jurisdiction.

(p) Notwithstanding any other provisions set forth herein or in any other
Financing Agreement, the liens and security interests required to be granted
under Financing Agreements governed by foreign Law shall be subject to the
exceptions and limitations set forth in such Financing Agreements and, to the
extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and the Issuer.

ARTICLE 6

COLLECTION AND ADMINISTRATION

6.1 Issuer’s Notes Register.

The Administrative Agent shall maintain one or more notes register on its books
in which shall be recorded (a) the Notes and all other Obligations and the
Collateral, (b) all payments made by or on behalf of any Issuer Related Party
and (c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the notes
register shall be made in accordance with the Administrative Agent’s customary
practices as in effect from time to time. For the avoidance of doubt, other than
for purposes of calculating interest accruing pursuant to Section 3.1 hereof,
the Notes shall be deemed to be issued and purchased upon the disbursement of
the proceeds to the Issuer from such issuance and sale of Notes, in accordance
with Section 2.1.

6.2 Statements.

The Administrative Agent shall render to the Issuer each month a statement
setting forth the balance in the Issuer’s notes register maintained by the
Administrative Agent for the Issuer pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by the Administrative

 

37



--------------------------------------------------------------------------------

Agent but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by the Issuer Related Parties and conclusively binding upon the
Issuer Related Parties as an account stated except to the extent that the
Administrative Agent receives a written notice from the Issuer of any specific
exceptions of the Issuer thereto within thirty (30) days after the date such
statement has been received by the Issuer. Until such time as the Administrative
Agent shall have rendered to the Issuer a written statement as provided above,
the balance in the Issuer’s notes register shall be presumptive evidence of the
amounts due and owing to the Administrative Agent and the Note Purchasers by the
Issuer Related Parties.

6.3 Payments.

(a) All Obligations shall be payable to the account designated by the
Administrative Agent or such other place as the Administrative Agent may
designate from time to time. The Issuer will make each payment under this
Agreement or any other Financing Agreement not later than 2:00 p.m. (New York
City time) on the day when due, in lawful money of the United States of America
and in immediately available funds, to the Administrative Agent’s account. All
payments shall be made by the Issuer without set-off, counterclaim, deduction or
other defense to the Agent and/or the Note Purchasers. Subject to the other
terms and conditions contained herein, the Administrative Agent shall apply
payments received or collected from any Issuer Related Party or for the account
of any Issuer Related Party (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to the Administrative Agent and
the Collateral Agent from any Issuer Related Party pursuant to the terms of the
Financing Agreements; second, to pay any fees, indemnities or expense
reimbursements then due to the Note Purchasers from any Issuer Related Party
pursuant to the terms of the Financing Agreements; third, to pay interest due in
respect of the Notes; fourth, to pay principal due in respect of the Notes to
each Note Purchaser, ratably (in accordance with the aggregate principal amount
of Notes held by each Note Purchaser to the aggregate principal amount of all
outstanding Notes held by all Note Purchasers); fifth, to pay or prepay any
other Obligations whether or not then due, in such order and manner as the
Administrative Agent determines; and sixth, in accordance with the orders of the
Bankruptcy Court and applicable law.

(b) If after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, the Administrative Agent or any Note
Purchaser is required to surrender or return such payment or proceeds to any
Person for any reason, then the Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent or such Note Purchaser. The Issuer Related
Parties shall be liable to pay to the Administrative Agent, and do hereby
indemnify and hold the Administrative Agent and the Note Purchasers harmless for
the amount of any payments or proceeds surrendered or returned. This
Section 6.3(b) shall remain effective notwithstanding any contrary action which
may be taken by the Administrative Agent or any Note Purchaser in reliance upon
such payment or proceeds. This Section 6.3(b) shall survive the payment of the
Obligations and the termination of this Agreement.

 

38



--------------------------------------------------------------------------------

(c) Whenever any payment to be made under any Financing Agreement shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be. All
computations of fees shall be made by the Administrative Agent on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such fees are payable.
Each determination by the Administrative Agent of an interest rate or fees
hereunder shall be conclusive and binding for all purposes in the absence of
manifest error.

6.4 Taxes.

(a) Except as provided in Section 6.4(g), any and all payments to any Note
Purchaser or the Administrative Agent by or on account of any of the Obligations
hereunder shall be made free and clear of and without deduction or withholding
for or on account of, any present or future taxes, levies, imposts, deductions,
duties, fees, assessments, withholdings or other charges of whatever nature now
or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
and all liabilities with respect thereto, excluding (i) in the case of each Note
Purchaser and the Administrative Agent (A) taxes imposed on or measured by its
net income, and franchise taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the laws of which such Note Purchaser or
the Administrative Agent (as the case may be) is organized and (B) any United
States withholding taxes payable with respect to a Note Purchaser with respect
to payments under the Financing Agreements under laws (including any statute,
treaty or regulation) in effect on the date hereof (or, in the case of an
Eligible Transferee, the date of the Transfer and Acceptance) applicable to such
Note Purchaser or the Administrative Agent, as the case may be, but not
excluding any United States withholding taxes payable as a result of any change
in such laws occurring after the date hereof in the case of an original Note
Purchaser (or the date of such Transfer and Acceptance in the case of an
Eligible Transferee) and (ii) in the case of each Note Purchaser, taxes imposed
on or measured by its net income, branch profit taxes imposed on it, and
franchise taxes imposed on it in lieu of net income taxes as a result of a
present or former connection between such Note Purchaser and the jurisdiction of
the Governmental Authority imposing such tax or any taxing authority thereof or
therein (all such non- excluded taxes, levies, imposts, fees, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations hereunder to any Note Purchaser or
the Administrative Agent then (i) except as provided in Section 6.4(g), the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6.4), such Note Purchaser or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant Issuer Related Party shall make such
deductions, (iii) the relevant Issuer Related Party shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance

 

39



--------------------------------------------------------------------------------

with applicable law and (iv) the relevant Issuer Related Party shall deliver to
the Administrative Agent evidence of such payment.

(c) In addition, each Issuer Related Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”), grossed up for any Taxes or Other
Taxes imposed by any jurisdiction with respect to payments under this
Section 6.4(c).

(d) Except as provided in Section 6.4(g), each Issuer Related Party shall
indemnify each Note Purchaser and the Administrative Agent for the full amount
of Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 6.4) paid by such Note
Purchaser or the Administrative Agent (as the case may be) and any liability
(including for penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within thirty (30) days
from the date such Note Purchaser or the Administrative Agent (as the case may
be) makes written demand therefor. A certificate as to the amount of such
payment or liability delivered to the Issuer by a Note Purchaser (with a copy to
the Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Note Purchaser, shall be conclusive absent manifest error.

(e) As soon as practicable after any payment of Taxes or Other Taxes by any
Issuer Related Party, such Issuer Related Party shall furnish to the
Administrative Agent, at its address referred to herein, the original or a
certified copy of a receipt evidencing payment thereof.

(f) Without prejudice to the survival of any other agreements of any Issuer
Related Party hereunder or under any of the other Financing Agreements, the
agreements and obligations of such Issuer Related Party contained in this
Section 6.4 shall survive the termination of this Agreement and the payment in
full of the Obligations.

(g) Any Foreign Note Purchaser shall deliver to the Issuer (with a copy to the
Administrative Agent) one of the following documents evidencing that it is
entitled to a complete exemption from United States withholding tax with respect
to payments hereunder or under any of the other Financing Agreements, at or
prior to the Closing Date, on the date of a Transfer and Acceptance or at the
time or times prescribed by applicable law or reasonably requested by the Issuer
or the Administrative Agent (in such number of copies as is reasonably requested
by the recipient) (but only if such Foreign Note Purchaser is legally entitled
to do so): (i) duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor form) claiming a complete exemption from withholding tax under an
income tax treaty; (ii) duly completed copies of Internal Revenue Service Form
W-8ECI (or any successor form) claiming exemption from

 

40



--------------------------------------------------------------------------------

withholding because the income is effectively connected with the conduct of a
United States trade or business; (iii) in the case of a Foreign Note Purchaser
claiming the benefits of the exemption for portfolio interest under
Sections 871(h) or 881(c) of the Code, (A) a certificate of the Note Purchaser
to the effect that such Note Purchaser is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Issuer
within the meaning of Section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor form)
claiming exemption from withholding under the portfolio interest exemption; or
(iv) any other applicable form, certificate or document prescribed by applicable
law as a basis for claiming a complete exemption from United States withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Issuer to determine that no
withholding or deduction is required to be made. In addition, each Foreign Note
Purchaser agrees that it will deliver upon the Issuer’s request updated versions
of the foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Foreign Note Purchaser to a continued exemption from United States withholding
tax with respect to payments under this Agreement and any Obligation. To the
extent required by applicable law, each Note Purchaser that is not a Foreign
Note Purchaser shall, at or prior to the Closing Date, on the date of a Transfer
and Acceptance or at the time or times prescribed by applicable law or
reasonably requested by the Issuer or the Administrative Agent (but only if such
Note Purchaser is legally entitled to do so), provide each of the Administrative
Agent and the Issuer with two original Internal Revenue Service Forms W-9 (or
successor forms) establishing that such Note Purchaser is not subject to U.S.
backup withholding tax. Notwithstanding the foregoing provisions of this
Section 6.4, (x) the Issuer shall be entitled, to the extent it is required to
do so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Note Purchaser to
the extent that such Note Purchaser has not provided to the Issuer U.S. Internal
Revenue Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Issuer shall not be obligated pursuant to this
Section 6.4 (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided) to
indemnify or otherwise pay such Note Purchaser in respect of Taxes imposed by
the United States if such Note Purchaser has not provided to the Issuer the
U.S. Internal Revenue Service Forms required to be provided to the Issuer
pursuant to this Section 6.4 or to the extent that such Forms do not establish a
complete exemption from withholding of such Taxes.

(h) Any Note Purchaser claiming any additional amounts payable pursuant to this
Section 6.4 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office and to take any other action if such change or other
action would avoid the need for, or reduce the amount of, any such additional
amounts that would be payable or may thereafter accrue pursuant to Section 6.4
and would not, in the sole determination of such

 

41



--------------------------------------------------------------------------------

Note Purchaser, be otherwise disadvantageous in any material respect to such
Note Purchaser.

(i) If the Administrative Agent or any Note Purchaser determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by an Issuer Related Party or with respect to which an Issuer
Related Party has paid additional amounts pursuant to this Section 6.4, it shall
pay over such refund to the applicable Issuer Related Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Issuer
Related Party under this Section 6.4 with respect to the Taxes giving rise to
such refund), net of all reasonable out- of-pocket expenses of the
Administrative Agent or such Note Purchaser, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that each Issuer Related Party, upon the
request of the Administrative Agent or such Note Purchaser, as applicable,
agrees to repay the amount paid over to such Issuer Related Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Note Purchaser, as applicable, in
the event the Administrative Agent or such Note Purchaser is required to repay
such refund to such Governmental Authority. This Section 6.4 shall not be
construed to require the Administrative Agent or any Note Purchaser to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Issuer Related Party or any other Person.

6.5 [Intentionally Omitted].

6.6 Use of Proceeds.

All proceeds of the Notes shall be deposited into a segregated trust account of
the Issuer (the “DIP Proceeds Account”) held with the Administrative Agent and
any withdrawals from the DIP Proceeds Account shall be used only in accordance
with this Section 6.6 as certified in a Withdrawal Certificate to be delivered
to the Administrative Agent at least one (1) Business Day prior to each
withdrawal. The Issuer shall use the proceeds of the Notes hereunder Consistent
with Budget, only (a) to pay any costs, fees and expenses (including fees of
counsel to the Administrative Agent and the Note Purchasers) associated with
this Agreement and the other Financing Agreements and (b) for working capital
and other general corporate purposes of the Issuer Related Parties not otherwise
prohibited by the terms hereof, in each case, in the ordinary course of business
and in accordance with and only as explicitly set forth on the Use of Proceeds
Schedule. None of the proceeds of the Notes, the Carve-Out or the Collateral
will be used, directly or indirectly, for (i) payments on claims pursuant to 11
U.S.C. § 503(b)(3)(D); (ii) the purpose of purchasing or carrying any margin
security or for the purposes of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause the Notes to be considered a “purpose credit” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System, as amended; (iii) the investigation (including discovery proceedings),
initiation or prosecution of any claims, causes of action, adversary proceedings
or other litigation against the Note Purchasers, the Agent or the Pre-Petition
Second Lien Parties; or (iv) making any adequate protection payments to or for
the benefit of the Prepetition Agent or the Prepetition First Lien Lenders
pursuant to the Final Cash Collateral Order or otherwise.

 

42



--------------------------------------------------------------------------------

6.7 Pro Rata Treatment.

Except to the extent otherwise provided in this Agreement or as otherwise agreed
by the Note Purchasers: (a) the purchase of the Notes shall be made by the Note
Purchasers based on their respective Pro Rata Shares and (b) each payment on
account of any Obligations to or for the account of one or more of the Note
Purchasers in respect of any Obligations due on a particular day shall be
allocated among the Note Purchasers entitled to such payments based on their
respective Pro Rata Shares and shall be distributed accordingly.

6.8 Sharing of Payments, Etc.

(a) If any Note Purchaser (or the Administrative Agent on behalf of a Note
Purchaser) shall obtain from any Issuer Related Party payment of any principal
of or interest on any Note purchased by it or any other amount under this
Agreement or any of the other Financing Agreements through the exercise of any
right of setoff, banker’s lien or counterclaim or similar right or otherwise
(other than from the Administrative Agent as provided herein), and, as a result
of such payment, such Note Purchaser shall have received more than its Pro Rata
Share of the principal of the Notes or such other amounts then due hereunder or
thereunder by any Issuer Related Party to such Note Purchaser than the
percentage thereof received by any other Note Purchaser, it shall promptly pay
to the Administrative Agent, for the benefit of the Note Purchasers, the amount
of such excess and simultaneously purchase from such other Note Purchasers a
participation in the Notes or such other amounts, respectively, owing to such
other Note Purchasers (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Note Purchasers shall share the benefit of such
excess payment (net of any expenses that may be incurred by such Note Purchaser
in obtaining or preserving such excess payment) in accordance with their
respective Pro Rata Shares or as otherwise agreed by the Note Purchasers. To
such end all Note Purchasers shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored.

(b) Nothing contained herein shall require any Note Purchaser to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Note Purchaser to exercise, and retain the benefits of
exercising, any such right with respect to any other Indebtedness or obligation
of any Issuer Related Party. If, under any applicable bankruptcy, insolvency or
other similar law, any Note Purchaser receives a secured claim in lieu of a
setoff to which this Section 6.8 applies, such Note Purchaser shall, to the
extent practicable, assign such rights to the Administrative Agent for the
benefit of the Note Purchasers and, in any event, exercise its rights in respect
of such secured claim in a manner consistent with the rights of the Note
Purchasers entitled under this Section 6.8 to share in the benefits of any
recovery on such secured claim.

6.9 Obligations Several; Independent Nature of the Note Purchasers’ Rights.

The obligation of each Note Purchaser hereunder is several, and no Note
Purchaser shall be responsible for the obligations or commitment of any other
Note Purchaser hereunder.

 

43



--------------------------------------------------------------------------------

Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Note Purchasers pursuant hereto or thereto shall be
deemed to constitute the Note Purchasers to be a partnership, an association, a
joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Note Purchaser shall be separate and independent, and subject
to Section 13.3 hereof, each Note Purchaser shall be entitled to protect and
enforce its rights arising out of this Agreement and it shall not be necessary
for any other Note Purchaser to be joined as an additional party in any
proceeding for such purpose.

ARTICLE 7

COLLATERAL REPORTING AND COVENANTS

7.1 Equipment and Real Property Covenants.

With respect to the Equipment and Real Property: (a) each Issuer Related Party
shall keep the Equipment in good order, repair, and running (ordinary wear and
tear excepted); (b) the Equipment is now and shall remain personal property and
the Issuer Related Parties shall not permit any material piece, or pieces, of
the Equipment to be or become a part of or affixed to real property; (c) each
Issuer Related Party assumes all responsibility and liability arising from the
use of the Equipment and Real Property; (d) each Issuer Related Party shall use
the Equipment and Real Property with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
applicable laws; (e) the Equipment is and shall be used in the business of an
Issuer Related Party and not for personal, family, household or farming use; and
(f) no Issuer Related Party shall remove any material Equipment from the
locations set forth or permitted herein, except to the extent necessary to have
such Equipment repaired or maintained in the ordinary course of its business or
to move such Equipment directly from one location set forth or permitted herein
to another such location and except for the movement of motor vehicles used by
or for the benefit of such Issuer Related Party in the ordinary course of
business.

7.2 Power of Attorney.

Subject to Section 11.2(a) hereof, each Issuer Related Party hereby irrevocably
designates and appoints the Administrative Agent (and all persons designated by
the Administrative Agent) as such Issuer Related Party’s true and lawful
attorney-in-fact, and authorizes the Administrative Agent, in such Issuer
Related Party’s or the Administrative Agent’s name, to, at any time an Event of
Default has occurred and is continuing (subject, in all respects to the terms
and conditions of the DIP Order): (i) demand payment on Receivables or other
Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of such Issuer Related Party’s rights and remedies
to collect any Receivable or other Collateral, (iv) settle, adjust, compromise,
extend or renew an Account, (v) discharge and release any Receivable,
(vi) prepare, file and sign such Issuer Related Party’s name on any proof of
claim in bankruptcy or other similar document against an account debtor or other
obligor in respect of any Receivables or other Collateral, (vii) notify the post
office authorities to change the address for delivery of remittances from
account debtors or other obligors in respect of Receivables or other proceeds of
Collateral to an address designated by the Administrative Agent, and open and
dispose of all mail addressed to such Issuer Related Party and handle and

 

44



--------------------------------------------------------------------------------

store all mail relating to the Collateral and endorse such Issuer Related
Party’s name upon any chattel paper, document, instrument, invoice, or similar
document or agreement relating to any Receivable or any goods pertaining thereto
or any other Collateral, including any warehouse or other receipts, or bills of
lading and other negotiable or non-negotiable documents, (viii) do all acts and
things which are necessary, in the Administrative Agent’s reasonable
determination, to fulfill such Issuer Related Party’s obligations under this
Agreement and the other Financing Agreements, (ix) take control in any manner of
any item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the blocked accounts or otherwise
received by the Administrative Agent or any Note Purchaser, (x) have access to
any lockbox or postal box into which remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral are sent or
received, and (xi) endorse such Issuer Related Party’s name upon any items of
payment in respect of Receivables or constituting Collateral or otherwise
received by the Administrative Agent and any Note Purchaser and deposit the same
in the Administrative Agent’s account for application to the Obligations. Each
Related Party hereby releases Administrative Agent and Note Purchasers and their
respective officers, employees and designees from any liabilities arising from
any act or acts under this power of attorney and in furtherance thereof, whether
of omission or commission, except as a result of the Administrative Agent’s or
any Note Purchaser’s own gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.

7.3 Right to Cure.

Subject to the provisions of Section 11.2(a), the Administrative Agent may, at
its option, upon notice to the Issuer, (a) cure any default by any Issuer
Related Party under any material agreement with a third party that affects the
Collateral, its value or the ability of the Administrative Agent to collect,
sell or otherwise dispose of the Collateral or exercise the rights and remedies
of the Administrative Agent or any Note Purchaser therein or the ability of any
Issuer Related Party to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Issuer Related Party, (c) discharge taxes, liens, security interests
or other encumbrances at any time levied on or existing with respect to the
Collateral, other than Permitted Liens and (d) pay any amount, incur any expense
or perform any act which, in the Administrative Agent’s judgment, is necessary
or appropriate to preserve, protect, insure or maintain the Collateral and the
rights of the Collateral Agent, the Administrative Agent and the Note Purchasers
with respect thereto. The Administrative Agent may add any amounts so expended
to the Obligations and charge the Issuer’s account therefor, such amounts to be
repayable by the Issuer on demand. The Administrative Agent and the Note
Purchasers shall be under no obligation to effect such cure, payment or bonding
and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Issuer Related Party. Any payment made or other action taken by
the Administrative Agent or any Note Purchaser under this Section 7.3 shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed accordingly.

7.4 Access to Premises.

From time to time as reasonably requested by the Administrative Agent, at the
cost and expense of the Issuer, (a) the Administrative Agent and the Note
Purchasers or their designee or

 

45



--------------------------------------------------------------------------------

designees shall have complete access to all of each Issuer Related Party’s
premises during normal business hours and after providing written notice to the
Issuer, or at any time and without notice to the Issuer if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of each Issuer Related Party’s
books and records, including the Records, and (b) each Issuer Related Party
shall promptly furnish to the Administrative Agent such copies of such books and
records or extracts therefrom as the Administrative Agent may request, and the
Administrative Agent or any Note Purchaser or the Administrative Agent’s
designee may use during normal business hours such of any Issuer Related Party’s
personnel, equipment, supplies and premises as may be necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Receivables and realization of other Collateral; provided,
however, prior to the occurrence of an Event of Default, that only one such
visit of the Administrative Agent and the Note Purchasers per year shall be at
the expense of the Issuer. The Administrative Agent, in its reasonable
discretion, reserves the right to conduct (i) up to two (2) field exams and one
inventory appraisal per year at the Issuer’s expense; provided, that additional
field exams and inventory appraisals will be permitted at the Issuer’s expense
at any time that an Event of Default is continuing, and (ii) additional field
exams and inventory appraisals which, to the extent that no Events of Default
are existing, shall be at the Note Purchasers’ expense.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES OF THE ISSUER RELATED PARTIES

Each Issuer Related Party hereby represents and warrants to the Agent and the
Note Purchasers the following (which shall survive the execution and delivery of
this Agreement):

8.1 Corporate Existence, Power and Authority.

Each Issuer Related Party is duly organized and in good standing under the laws
of its jurisdiction of organization and is duly qualified as a foreign
corporation and in good standing in all states or other jurisdictions where the
nature and extent of the business transacted by it or the ownership of assets
makes such qualification necessary, except for those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within each
Issuer Related Party’s powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of any Issuer Related Party’s organizational
documentation except to the extent failure to comply therewith is permitted by
Chapter 11 of the Bankruptcy Code and (d) will not result in the creation or
imposition of, or require or give rise to any obligation to grant, any lien,
security interest, charge or other encumbrance upon any property of any Issuer
Related Party other than the Permitted Liens. This Agreement and the other
Financing Agreements to which any Issuer Related Party is a party constitute
legal, valid and binding obligations of such Issuer Related Party enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable Debtor Relief Laws, bankruptcy, insolvency, reorganization or
similar law and by general equitable principles.

 

46



--------------------------------------------------------------------------------

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Issuer Related Party is as set forth on the
signature page of this Agreement and in the Information Certificate. No Issuer
Related Party has, during the five years prior to the date of this Agreement,
had any other corporate name, or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
material portion of its property or assets out of the ordinary course of
business, except as set forth in Schedule 8.2 to the Information Certificate.

(b) Each Issuer Related Party is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Issuer Related Party or accurately states that such Issuer Related Party
has none and accurately sets forth the federal employer identification number of
each Issuer Related Party.

(c) The chief executive office and mailing address of each Issuer Related Party
and each Issuer Related Party’s Records concerning Accounts are located only at
the addresses identified as such in Schedule 8.2 to the Information Certificate
and its only other places of business and the only other locations of material
Collateral, if any, are the addresses set forth in Schedule 8.2 to the
Information Certificate, subject to the right of any Issuer Related Party to
establish new locations upon thirty (30) days prior written notice to the
Administrative Agent. The Information Certificate correctly identifies any of
such locations which are not owned by an Issuer Related Party and, to each
Issuer Related Party’s knowledge, sets forth the owners and/or operators
thereof.

8.3 Financial Statements.

All quarterly and annual financial statements relating to any Issuer Related
Party which have been or may hereafter be delivered by any Issuer Related Party
to the Administrative Agent and the Note Purchasers have been prepared in
accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the financial
condition and the results of operation of such Issuer Related Party as at the
dates and for the periods set forth therein. The Monthly Forecast and current
13-Week Projection that have been delivered to the Administrative Agent and the
Note Purchasers have been and any 13-Week Projection hereafter delivered to the
Administrative Agent and the Note Purchasers shall be prepared in light of the
past operations of the businesses of the Issuer Related Parties and are based
upon estimates and assumptions stated therein, all of which the Issuer Related
Parties have determined to be reasonable and fair in light of the then current
conditions and current facts and reflect the good faith and reasonable estimates
of the Issuer Related Parties of the future financial performance of the Issuer
Related Parties and their respective Subsidiaries and of the other information
projected therein for the periods set forth therein. The Issuer Related Parties
have disclosed any material assumptions with respect to the Initial 13-Week
Projection and the Monthly Forecast delivered to the Agent and the Note
Purchasers prior to or on the Closing Date and affirm that such 13-Week
Projection and the Monthly Forecast was prepared in good faith upon assumptions
believed to be reasonable at the time of preparation.

 

47



--------------------------------------------------------------------------------

8.4 Priority of Liens; Title to Properties.

The security interests and liens granted to the Collateral Agent or the
Administrative Agent under this Agreement, the DIP Order and the other Financing
Agreements constitute valid and perfected first priority liens and security
interests in and upon the Collateral subject only to the Carve-Out and certain
of the Permitted Liens to the extent set forth in Section 5.2. Each Issuer
Related Party has good and marketable fee simple title to or valid leasehold
interests in all of its Real Property and good, valid and merchantable title to
all of its other properties and assets subject to no liens, mortgages, pledges,
security interests, encumbrances or charges of any kind, except those granted to
the Collateral Agent and subject to the Carve-Out and the Permitted Liens.

8.5 Tax Returns.

Except to the extent failure to do so is permitted by Chapter 11 of the
Bankruptcy Code or pursuant to the DIP Order, each Issuer Related Party has
filed, has caused to be filed or has been included in all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties). Except as set
forth in Schedule 8.5 to the Information Certificate, no Issuer Related Party is
aware as of the Closing Date of any proposed tax assessments against any of them
in respect of tax periods for which the applicable statute of limitations for
assessment or collection has not expired that, individually or in the aggregate,
could reasonably be expected to have Material Adverse Effect.

8.6 Litigation.

(a) There is no investigation by any Governmental Authority pending, or to the
best of any Issuer Related Party’s knowledge threatened, against or affecting
any Issuer Related Party, its or their assets or business, including any
Environmental Action, that could be reasonably likely to have a Material Adverse
Effect (other than the matters described in Schedule 8.6 to the Information
Certificate).

(b) There is no action, suit, proceeding or claim by any Person pending, or to
the best of any Issuer Related Party’s knowledge threatened, against any Issuer
Related Party or its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement (other than the matters described in
Schedule 8.6 to the Information Certificate), in each case, which if adversely
determined against such Issuer Related Party has or could reasonably be expected
to have a Material Adverse Effect.

8.7 Compliance with Other Agreements and Applicable Laws.

(a) The Issuer Related Parties are not in default or in violation of the terms
of any Material Contract, the default or violation of which could reasonably be
expected to have a Material Adverse Effect, with the exception of those defaults
and violations arising as a result of the commencement of the Cases and the
Effect of Bankruptcy. The Issuer Related Parties are in compliance with the
requirements of all material applicable Laws, rules, regulations and orders of
any Governmental Authority relating to their respective businesses, including,
without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor

 

48



--------------------------------------------------------------------------------

Standards Act of 1938, as amended, ERISA, the Code, as amended, and the rules
and regulations thereunder, and all Environmental Laws, except for any such
violation which could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) The Issuer Related Parties have obtained all permits, licenses (including,
without limitation, all required Gaming Licenses and Permits), approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business, the absence of which could
reasonably be expected to cause a Material Adverse Effect. All of the Gaming
Licenses and Permits are valid and subsisting and in full force and effect,
except where any such failure to obtain such Gaming Licenses and Permits could
not reasonably be expected to have a Material Adverse Effect. There are no
actions, claims or proceedings pending or to the best of any Issuer Related
Party’s knowledge, threatened that seek the revocation, cancellation, suspension
or modification of any of the Gaming Licenses or Permits, except where any such
revocation, cancellation, suspension or modification could not reasonably be
expected to have a Material Adverse Effect.

8.8 Environmental Compliance.

(a) The Issuer Related Parties and any Subsidiary of any Issuer Related Party
have not generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off any premises
currently or formerly owned or operated by an Issuer Related Party or any of its
Subsidiaries in any manner which violates in any material respect any applicable
Environmental Law or Environmental Permit, and the operations of the Issuer
Related Parties and any Subsidiary of any Issuer Related Party comply in all
material respects with all applicable Environmental Laws and all Environmental
Permits.

(b) There is no pending or threatened investigation by any Governmental
Authority to the best of any Issuer Related Party’s knowledge or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of any Issuer
Related Party’s knowledge threatened, with respect to any non compliance with or
violation of the requirements of any Environmental Law by any Issuer Related
Party and any Subsidiary of any Issuer Related Party or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which adversely affects or could reasonably be expected to adversely
affect in any material respect any Issuer Related Party or its or their
business, operations or assets or any properties at which such Issuer Related
Party has transported, stored or disposed of any Hazardous Materials.

(c) Except for matters that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Issuer Related
Parties and their Subsidiaries have no material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the

 

49



--------------------------------------------------------------------------------

generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials and, to the knowledge of any
Issuer Related Party, no circumstance exists which would reasonably be expected
to form the basis of such material liability.

8.9 Employee Benefits.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each Pension Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or State law; (ii) each Pension Plan which is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service and to the best of any Issuer Related
Party’s knowledge, nothing has occurred which could reasonably be expected to
cause the loss of such qualification; and (iii) each Issuer and its ERISA
Affiliates have made all required contributions to any Pension Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Pension Plan.

(b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there are no pending, or to the best
of any Issuer Related Party’s knowledge, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Pension Plan
(excluding routine audits). There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Pension Plan
which could reasonably be expected to have a Material Adverse Effect.

(c) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred or
is reasonably expected to occur with respect to any Pension Plan; (ii) based on
the latest valuation of each Pension Plan and on the actuarial methods and
assumptions employed for such valuation (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
Code), the aggregate current value of accumulated benefit liabilities of such
Pension Plan under Section 4001(a)(16) of ERISA does not exceed the aggregate
current value of the assets of such Pension Plan; (iii) each Issuer Related
Party, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability to the PBGC under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) each Issuer Related Party, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) each Issuer Related
Party, and their ERISA Affiliates, have not engaged in a transaction that would
be subject to Section 4069 or 4212(c) of ERISA.

 

50



--------------------------------------------------------------------------------

8.10 Bank Accounts.

All of the deposit accounts, investment accounts or other accounts in the name
of or used by any Issuer Related Party maintained at any bank or other financial
institution are set forth on Schedule 8.10 to the Information Certificate,
subject to the right of each Issuer Related Party to establish new accounts in
accordance with Section 5.2.

8.11 Intellectual Property.

Each Issuer Related Party owns or licenses or otherwise has the right to use all
Intellectual Property necessary for the operation of its business as presently
conducted or proposed to be conducted, except which could not be reasonably
expected to have a Material Adverse Effect. As of the Closing Date, the Issuer
Related Parties do not have any Intellectual Property registered, or subject to
pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.11 to the Information Certificate and no licenses with respect
thereto have been granted other than as set forth in Schedule 8.11 to the
Information Certificate. No event has occurred which permits or would permit
after notice or passage of time or both, the revocation, suspension or
termination of the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted,
except which could not be reasonably expected to have a Material Adverse Effect.
To the best of any Issuer Related Party’s knowledge, (i) the use of any
Intellectual Property in connection with the operation of each Issuer Related
Party’s business as currently conducted or as contemplated to be conducted does
not infringe any patent, trademark, servicemark, tradename, copyright, license
or other Intellectual Property owned by any other Person presently in any
material respect and (ii) no claim or litigation is pending or threatened
against or affecting any Issuer Related Party contesting its rights in or use of
any Intellectual Property, except for any actions which could not be reasonably
expected to have a Material Adverse Effect. Schedule 8.11 to the Information
Certificate sets forth all of the agreements or other arrangements of each
Issuer Related Party pursuant to which such Issuer Related Party has a license
or other right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another person as in effect on the Closing Date
and the dates of the expiration of such agreements or other arrangements of such
Issuer Related Party as in effect on the Closing Date (collectively, together
with such agreements or other arrangements as may be entered into by any Issuer
Related Party after the Closing Date, collectively, the “License Agreements” and
individually, a “License Agreement”).

8.12 Subsidiaries; Affiliates; Capitalization.

(a) Except as set forth in Schedule 8.12 to the Information Certificate, no
Issuer Related Party has any direct or indirect Subsidiaries or Affiliates or is
engaged in any joint venture or partnership.

(b) Each Issuer Related Party is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 8.12 to the Information Certificate as being owned by such
Issuer Related Party and the number of shares covered by all outstanding
options, warrants, rights of

 

51



--------------------------------------------------------------------------------

conversion or purchase and similar rights at the Closing Date are listed on
Schedule 8.12 to the Information Certificate.

(c) The issued and outstanding shares of Capital Stock of each Issuer Related
Party are directly and beneficially owned and held by the persons indicated in
Schedule 8.12 to the Information Certificate, and, in each case, all of such
shares have been duly authorized and are fully paid and non-assessable and are
free and clear of all claims, liens, pledges and encumbrances of any kind,
except those created hereunder and as disclosed in writing to the Administrative
Agent and the Note Purchasers prior to the Closing Date.

8.13 Labor Disputes.

No significant strike, labor dispute, slowdown or stoppage is pending against
any Issuer Related Party or, to the best of any Issuer Related Party’s
knowledge, threatened against any Issuer Related Party, except for actions which
could not be reasonably expected to have a Material Adverse Effect.

8.14 Restrictions on Subsidiaries.

Except for restrictions contained in this Agreement and the restrictions imposed
by the DIP Order and the Bankruptcy Code (related to the Cases), there are no
contractual or consensual restrictions on any Issuer Related Party or any of its
Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash or
other assets (i) between any Issuer Related Party and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Issuer Related Party or
(b) the ability of any Issuer Related Party or any of its or their Subsidiaries
to incur Indebtedness, issue and sell the Notes or grant security interests to
the Collateral Agent or any Note Purchaser in the Collateral.

8.15 [Intentionally Omitted].

8.16 [Intentionally Omitted].

8.17 Accuracy and Completeness of Information.

All information furnished by or on behalf of any Issuer Related Party in writing
to the Administrative Agent, any Note Purchaser or the Bankruptcy Court in
connection with this Agreement or any of the other Financing Agreements or any
transaction contemplated hereby or thereby or the Cases, including all
information on the Information Certificate is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading. No event or circumstance has occurred which has had or could
reasonably be expected to have a Material Adverse Effect, which has not been
fully and accurately disclosed to the Administrative Agent and the Note
Purchasers in writing prior to the Closing Date.

 

52



--------------------------------------------------------------------------------

8.18 Survival of Warranties; Cumulative.

All representations and warranties contained in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to the Administrative
Agent and the Note Purchasers on the date of each additional Issuance, or other
credit accommodation hereunder as though made on and as of such date, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and shall be conclusively
presumed to have been relied on by the Administrative Agent and the Note
Purchasers regardless of any investigation made or information possessed by the
Administrative Agent or any Note Purchaser. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Issuer Related Party shall now or
hereafter give, or cause to be given, to the Administrative Agent or any Note
Purchaser.

8.19 Investment Company Act.

No Issuer Related Party is an “investment company,” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended. No Issuer Related Party is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” as each such term
is defined and used in the Public Utility Holding Company Act of 1935, as
amended, or, as the case may be, the Public Utility Holding Company Act of 2005.

8.20 Indebtedness.

Except as otherwise permitted under Section 10.9, the Issuer Related Parties and
their Subsidiaries have no Indebtedness.

8.21 Investments.

Set forth on Schedule 8.21 to the Information Certificate is a complete and
accurate list of all investments held by any Issuer Related Party or any of its
Subsidiaries on the date hereof, showing as of the date hereof the amount,
obligor or issuer and maturity, if any, thereof and all such investments are
Permitted Investments.

8.22 No Burdensome Restrictions.

None of the Issuer Related Parties or their Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

8.23 [Intentionally Omitted].

8.24 Security Documents.

Subject to the DIP Order, this Agreement and the other Financing Agreements
create valid security interests in, and liens on, the Collateral purported to be
covered thereby. Except as set forth herein and in the other Financing
Agreements, upon entry of the DIP Order, such security interests and liens will
be perfected security interests and liens, prior to all other liens other than
the Carve-Out and certain of the Permitted Liens to the extent set forth in
Section 5.2.

8.25 [Intentionally Omitted].

8.26 Anti-Terrorism Laws.

No Issuer Related Party or any of their Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (as amended, the
“Trading with the Enemy Act”). No Issuer Related Party or any of their
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V) (as amended, the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto or
(c) the Patriot Act. No Issuer Related Party or any of their Subsidiaries (i) is
a blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to
the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.

8.27 Compliance with OFAC Rules and Regulations.

None of the Issuer Related Parties or their Subsidiaries or their respective
officers, directors or Affiliates (a) is a Sanctioned Person, (b) has more than
15% of its assets in Sanctioned Countries, or (c) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Notes hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

8.28 Compliance with FCPA.

Each of the Issuer Related Parties and their Subsidiaries is in compliance with
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Issuer Related Parties or their Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Issuer Related Party or its Subsidiary or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

54



--------------------------------------------------------------------------------

8.29 [Intentionally Omitted].

8.30 [Intentionally Omitted].

8.31 The Casino Properties.

(a) Each of the Issuer Related Parties represents and warrants that, as of the
Closing Date, it is not a party to any management, franchise agreement or other
similar agreement with any Person (other than an Issuer Related Party) relating
to the management or operation of any Casino Property; and each of the Issuer
Related Parties agrees that it shall not enter into any such agreement with any
Person (other than an Issuer Related Party) if, (i) in the case of a management
agreement, such agreement relates to the day-to-day management of substantially
all of the hotel operations of any Casino Property or (ii) in the case of a
franchise agreement or similar agreement, such agreement relates to the
management and operation of substantially all of the hotel operations of any
Casino Property, unless, in each case, it causes such Person to enter into,
contemporaneously therewith, a subordination agreement, in the case of a
management agreement, or a comfort letter, in the case of a franchise agreement
or similar agreement, in either case in form and substance reasonably
satisfactory to the Required Note Purchasers.

(b) Each of the Issuer Related Parties represents and warrants that none of the
Casino Properties contains any asbestos or asbestos-containing material.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF THE NOTE PURCHASERS

9.1 Each Note Purchaser, severally and not jointly, represents and warrants to
the Company on the Closing Date and as of any Subsequent Issue Date that:

(a) Such Note Purchaser understands and acknowledges that any distribution of
the Notes will not be registered under the Securities Act, and that the Notes
will only be transferred to it in a transaction that is exempt from the
registration requirements of the Securities Act.

(b) Such Note Purchaser understands and acknowledges that the Notes cannot be
offered or sold except pursuant to an available exemption from registration
under the Securities Act, and will be subject to other contractual restrictions
on transfer.

(c) Such Note Purchaser is an “accredited investor” as defined in Rule 501 under
the Securities Act.

(d) Such Note Purchaser has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Notes and such Note Purchaser is capable of bearing the
economic risks of such investment, including a complete loss of its investment
in the Notes.

 

55



--------------------------------------------------------------------------------

(e) Such Note Purchaser has been furnished with and has carefully read a copy of
the exhibits and schedules to this Agreement and the other Financing Agreements
and has been given the opportunity to ask questions of, and receive answers
from, the Issuer concerning the terms and conditions of the Notes and other
related matters.

(f) To the extent it receives any Notes, such Note Purchaser will receive such
Notes for its own account for investment purposes and not with a view to, or for
resale in connection with, the distribution thereof, and it has no present
intention of distributing any Notes, if received, except in accordance with
applicable law.

(g) Such Note Purchaser understands that the basis for the exemption from
registration may not be present if, notwithstanding such representations, the
Note Purchaser’s intention is merely to acquire the Notes for a fixed or
determinable period in the future, or a market rise, or for sale if the market
does not rise. Accordingly, such Note Purchaser does not have any such
intention.

(h) Such Note Purchaser understands and acknowledges that the Notes will bear
the Legend.

ARTICLE 10

AFFIRMATIVE AND NEGATIVE COVENANTS

10.1 Maintenance of Existence.

(a) Each Issuer Related Party shall at all times (i) preserve, renew and keep in
full force and effect its corporate existence and rights and franchises with
respect thereto and maintain in full force and effect all licenses, trademarks,
tradenames, approvals, authorizations, leases, contracts and Permits the absence
of which could reasonably be expected to have a Material Adverse Effect, except
as to any Guarantor as permitted in Section 10.7 hereof and (ii) comply in all
material respects with all Contractual Obligations entered into after the
Petition Date or entered into prior to the Petition Date and assumed by the
Debtors, in each case that are material to the Issuer Related Parties and their
Subsidiaries (taken as a whole).

(b) No Issuer Related Party shall change its name, type of organization,
jurisdiction of organization, chief executive office or organizational number
from those existing as of the Closing Date without providing the Administrative
Agent (x) at least thirty (30) days prior written notice of such proposed change
and (y) such agreements as the Administrative Agent may reasonably require in
connection therewith. In the case of any name change, each Issuer Related Party
shall promptly provide the Administrative Agent with a copy of the amendment to
the Certificate of Incorporation, Certificate of Formation or Certificate of
Limited Partnership (as applicable) of such Issuer Related Party providing for
such name change certified by the Secretary of State of the jurisdiction of
organization of such Issuer Related Party.

 

56



--------------------------------------------------------------------------------

10.2 New Collateral Locations.

Each Issuer Related Party may only open any new location within the continental
United States provided such Issuer Related Party (a) gives the Administrative
Agent thirty (30) days prior written notice of the intended opening of any such
new location at which Inventory will be located having a value of more than
$100,000 and (b) executes and delivers, or causes to be executed and delivered,
to the Administrative Agent such agreements, documents, and instruments as the
Required Note Purchasers may deem necessary or desirable to protect the Secured
Parties’ interests in the Collateral at such location.

10.3 Compliance with Laws, Regulations, Etc.

(a) Except as otherwise excused by the Bankruptcy Code and/or any other Debtor
Relief Laws, each Issuer Related Party shall, and shall cause its Subsidiaries
to, at all times, (i) comply in all material respects with all Laws and other
Permits applicable to it and duly observe all requirements of any foreign,
Federal, State or local Governmental Authority the violation of which could
reasonably be expected to have a Material Adverse Effect, (ii) maintain, and
cause each of its Subsidiaries to maintain, (A) such valid Gaming Licenses in
all jurisdictions as may be necessary to operate each of its Gaming Facilities,
the absence of which could reasonably be expected to have a Material Adverse
Effect, and (B) all Liquor Licenses and registrations as may be necessary to
sell alcoholic beverages from and in its Gaming Facilities, and (iii) except in
the case of any License Revocation or a revocation or non- renewal of a Liquor
License or registration that could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, notify, and cause each
of its Subsidiaries to notify, the Administrative Agent promptly upon a License
Revocation or a revocation or non-renewal of a liquor license or registration.

(b) Each Issuer Related Party shall, and shall cause its Subsidiaries and all
lessees and other Persons operating or occupying its properties to, at all times
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits and obtain and renew, and cause each of its Subsidiaries
to obtain and renew, all Environmental Permits necessary for its operations and
properties.

(c) Each Issuer Related Party shall give written notice to the Administrative
Agent promptly, and in any event no later than three (3) Business Days, upon any
Issuer Related Party’s receipt of any notice of, or such Issuer Related Party’s
otherwise obtaining knowledge of (i) the occurrence of any event involving the
material release, spill or discharge, threatened or actual, of any Hazardous
Material that could (x) reasonably be expected to have a Material Adverse Effect
or (y) cause any property described in the Mortgages to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any non-compliance
with or violation of any Environmental Law by such Issuer Related Party or
(B) the material release, spill or discharge, threatened or actual, of any
Hazardous Material other than as permitted under any applicable Environmental
Law, in each case, that could (x) reasonably be expected to have a Material
Adverse Effect or (y) cause any

 

57



--------------------------------------------------------------------------------

property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law.
With respect to any matter disclosed pursuant to this Section 10.3, each Issuer
Related Party shall promptly furnish, or cause to be promptly furnished, to the
Administrative Agent copies of all material, non-privileged environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations. Each Issuer Related Party shall take prompt action to respond to
any material non-compliance with any of the Environmental Laws and upon the
reasonable request of the Administrative Agent, provide a report to the
Administrative Agent on such response.

(d) Without limiting the generality of the foregoing, each Issuer Related Party
shall conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up Hazardous Materials from any of
its properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither such Issuer Related Party nor any of its
Subsidiaries shall be required to undertake any such investigation, cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances.

(e) Each Issuer Related Party shall indemnify and hold harmless the
Administrative Agent and the Note Purchasers and their respective directors,
officers, employees, agents, invitees, representatives, successors and assigns,
from and against any and all losses, claims, damages, liabilities, costs, and
expenses (including reasonable attorneys’ fees and expenses) directly or
indirectly arising out of or attributable to the use, generation, manufacture,
storage, release, threatened release, spill, discharge, disposal or presence of
a Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work, including, but not limited to, with respect to
any property owned or leased by such Issuer Related Party and the preparation
and implementation of any closure, remedial or other required plans, except to
the extent such losses, claims, damages, liabilities, costs, and expenses
(including reasonable attorneys’ fees and expenses) are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Administrative Agent’s or any Note Purchaser’s gross negligence or
willful misconduct. The indemnifications in this Section 10.3 shall survive the
payment of the Obligations and the termination of this Agreement.

10.4 Payment of Taxes and Claims.

In the case of any Debtor, in accordance with the Bankruptcy Code and subject to
any required approval by an applicable order of the Bankruptcy Court, each
Issuer Related Party shall, and shall cause each of its Subsidiaries to, duly
pay and discharge (i) all taxes, assessments and governmental charges upon or
against it or its properties or assets, except for any tax, assessment, or
charge, the validity of which is being contested in good faith by appropriate
proceedings diligently pursued and available to such Issuer Related Party or
such Subsidiary, as the case may be, and with respect to which adequate reserves
have been set aside on its books to the extent required by GAAP and (ii) all
material obligations arising from Contractual

 

58



--------------------------------------------------------------------------------

Obligations entered into after the Petition Date or from Contractual Obligations
entered into prior to the Petition Date and assumed and which are permitted to
be paid post-petition prior to confirmation of the AHC/Debtor Plan by order of
the Bankruptcy Court that has been entered, in the case of the Debtors, with the
consent of the Required Note Purchasers.

10.5 Insurance.

Each Issuer Related Party shall, and shall cause each of its Subsidiaries to, at
all times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated; provided, however, that at any time during which insurance
coverage for terrorism is unavailable, then the Issuer Related Parties and their
respective Subsidiaries shall not be required to maintain such insurance during
such time. Said policies of insurance shall be reasonably satisfactory to the
Required Note Purchasers as to form, amount and insurer, provided, however, that
each Note Purchaser hereby acknowledges that the insurance of the Issuer Related
Parties and their respective Subsidiaries as of the Closing Date meets this
standard. The Issuer Related Parties shall furnish certificates, policies or
endorsements to the Administrative Agent as the Required Note Purchasers shall
reasonably require as proof of such insurance, and, if any Issuer Related Party
fails to do so after notice, the Administrative Agent is authorized, but not
required, to obtain such insurance at the expense of the Issuer. All policies
shall provide for at least thirty (30) days prior written notice to the
Administrative Agent of any cancellation or reduction of coverage and that the
Administrative Agent may act as attorney for each Issuer Related Party in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. The
Issuer Related Parties shall cause the Administrative Agent to be named as a
loss payee or an additional insured (but without any liability for any
premiums), as applicable, under such insurance policies and the Issuer Related
Parties shall obtain non-contributory lender’s loss payable endorsements to all
insurance policies in form and substance reasonably satisfactory to the Required
Note Purchasers. Such Administrative Agent’s loss payable endorsements shall
specify that the proceeds of such insurance shall be payable to the
Administrative Agent as its interests may appear and further specify that the
Administrative Agent shall be paid regardless of any act or omission by any
Issuer Related Party or any of its Subsidiaries or their officers or directors.
Without limiting any other rights of the Administrative Agent or the Note
Purchasers, any insurance proceeds related to Collateral received by
Administrative Agent at any time shall be applied to payment of the Obligations,
in accordance with Sections 2.4(b) and 6.3 hereof.

10.6 Financial Statements and Other Information.

(a) Each Issuer Related Party shall, and shall cause each of its Subsidiaries
to, keep proper books and records in which true and complete entries shall be
made of all dealings or transactions of or in relation to the Collateral and the
business of such Issuer Related Party and its Subsidiaries in accordance with
generally accepted accounting principles in effect from time to time. Each
Issuer Related Party shall promptly furnish to the Administrative Agent and the
Note Purchasers all such financial and other information as the Administrative
Agent shall reasonably request relating to the Collateral and the assets,
business and operations of such Issuer Related Party, and Issuer

 

59



--------------------------------------------------------------------------------

shall notify the auditors and accountants of such Issuer Related Party that the
Administrative Agent is authorized to obtain such information directly from
them.

(b) Each Issuer Related Party shall promptly notify the Administrative Agent in
writing upon any executive officer of such Issuer Related Party becoming aware
of, or having reason to be aware of, the details of (i) any loss, damage,
investigation, action, suit, proceeding or claim relating to Collateral and
having a value of more than $1,000,000 or which if adversely determined could
reasonably be expected to have a Material Adverse Effect, (ii) any order,
judgment or decree in excess of $500,000 shall have been entered against such
Issuer Related Party or any of its properties or assets, (iii) any notification
of a material violation of laws or regulations received by such Issuer Related
Party which could reasonably be expected to have a Material Adverse Effect,
(iv) any ERISA Event, (v) the occurrence of any Default or Event of Default of
which any executive officer of such Issuer Related Party is aware or has reason
to be aware, and in any event within three (3) Business Days, (vi) any event of
default or material breach under any contractual obligation of such Issuer
Related Party or any of its Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $1,000,000; (vii) promptly, any
litigation, or any investigation or proceeding known to any executive officer of
such Issuer Related Party (A) affecting such Issuer Related Party or any of its
Subsidiaries which, if adversely determined, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or involve a
monetary claim in excess of $500,000 (unless covered by insurance, in which case
in excess of $1,000,000), or (B) affecting or with respect to this Agreement or
any other Financing Agreement; or (viii) promptly, any other development or
event which could reasonably be expected to have a Material Adverse Effect.

(c) Promptly after the sending or filing thereof, the Issuer shall (i) send to
the Administrative Agent copies of all reports which any Issuer Related Party or
any of its Subsidiaries sends to its security holders generally, (ii) notify the
Administrative Agent of the filing of all reports and registration statements
which the Issuer or any of its Subsidiaries files with the Securities Exchange
Commission, any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., and, if requested by the Administrative
Agent, send to the Administrative Agent electronic copies of any such filings,
(iii) send to the Administrative Agent copies of all press releases and
(iv) send to the Administrative Agent copies of all other statements concerning
material changes or developments in the business of a Issuer Related Party made
available by any Issuer Related Party to the public.

(d)(i) As soon as practicable in advance of filing with the Bankruptcy Court or
delivery to the Prepetition Agent or to the U.S. Trustee, as the case may be,
the Issuer Related Parties shall deliver to the Administrative Agent for prompt
further distribution to each Note Purchaser copies of all proposed orders and
pleadings related to the Obligations and/or the Collateral (which must be in
form and substance reasonably satisfactory to the Required Note Purchasers) and
(ii) substantially simultaneously with the filing with the Bankruptcy Court or
delivery to the AHC or to the U.S. Trustee, as the case may be, the Issuer
Related Parties shall deliver to the Administrative Agent for

 

60



--------------------------------------------------------------------------------

prompt further distribution to each Note Purchaser all other notices, filings,
motions, pleadings or other information concerning the financial condition of
the Issuer Related Parties or any of their respective Subsidiaries, any of the
Collateral or other Indebtedness of the Issuer Related Parties that may be filed
with the Bankruptcy Court or delivered to the AHC or to the U.S. Trustee.

(e) The Issuer Related Parties shall furnish or cause to be furnished to the
Administrative Agent such budgets, forecasts, projections and other information
respecting the Collateral and the business of the Issuer Related Parties, as the
Administrative Agent and the Note Purchasers may, from time to time, reasonably
request. The Administrative Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of the
Issuer Related Parties to any court or other Governmental Authority or to any
Note Purchaser or Participant. Each Issuer Related Party hereby irrevocably
authorizes and directs all accountants or auditors to deliver to the
Administrative Agent, at the Issuer’s expense, copies of the financial
statements of such Issuer Related Party and any reports or management letters
prepared by such accountants or auditors on behalf of such Issuer Related Party
and to disclose to the Administrative Agent and Note Purchasers such information
as they may have regarding the business of such Issuer Related Party. Any
documents, schedules, invoices or other papers delivered to the Administrative
Agent or any Note Purchaser may be destroyed or otherwise disposed of by the
Administrative Agent or such Note Purchaser one (1) year after the same are
delivered to the Administrative Agent or such Note Purchaser, except as
otherwise designated by the Issuer to the Administrative Agent or such Note
Purchaser in writing.

(f) On or prior to the Closing Date and on the Thursday of each week thereafter,
the Issuer Related Parties shall deliver to the Administrative Agent for prompt
further distribution to each Note Purchaser an updated 13-Week Projection
(covering the period beginning on the Saturday immediately preceding the Tuesday
that such 13-Week Projection is delivered) whereby the first week shall be
deleted and updated with the week immediately succeeding the last week included
in the previous report and a report by the chief financial officer or, to the
extent that an Event of Default is not then continuing, the chief financial
officer’s designee, of the Issuer with respect to Trade Receipts, Accounts,
Inventory, liquidity and other matters (to the extent the information is
available) as the Administrative Agent and any Note Purchaser (through the
Administrative Agent) may from time to time reasonably request.

(g) On the Closing Date, and on each Wednesday thereafter, the Issuer Related
Parties shall deliver to the Administrative Agent for prompt further
distribution to each Note Purchaser a variance report in form and substance
reasonably satisfactory to the Required Note Purchasers (“Variance Report”)
setting forth actual cash receipts and disbursements for the prior week and
setting forth all of the variances, on a line-item basis, from the amount set
forth for such week in the applicable 13-Week Projection. Each such report shall
include explanations for all material variances, shall be certified by the chief
financial officer of the Issuer as being prepared in good faith and fairly
presenting in all material respects the information set forth therein and shall
be

 

61



--------------------------------------------------------------------------------

accompanied by detail broken down for each Issuer Related Party and each of its
Subsidiaries.

(h) On Thursday of each week, the Issuer shall cause the Administrative Agent to
receive for prompt further distribution to each Note Purchaser a Weekly
Operating Metrics Report for the one-week period ending on Friday of the
immediately preceding week.

(i) On the twentieth day of each month, the Issuer shall cause the
Administrative Agent to receive a report from the chief financial officer of the
Issuer with respect to liquidity, asset sales, cost savings and all other
matters (to the extent the information is available) requested by the Note
Purchasers, in each case, with respect to or occurring during the immediately
preceding month.

(j) [Intentionally Omitted].

(k) Simultaneously with delivery to the Prepetition First Lien Lenders under the
Prepetition First Lien Financing Agreements and the holders of the Second Lien
Notes under the Second Lien Note Indenture, as the case may be, the Issuer
Related Parties shall deliver to the Administrative Agent each notice, report or
other information required to be delivered pursuant to the terms of the
Prepetition First Lien Financing Agreements and the Second Lien Note Indenture
(in each case, other than routine administrative notices and correspondence
unrelated to any failure of any Issuer Related Party or any of its Subsidiaries
to perform thereunder) to the extent not otherwise required to be delivered
hereunder.

(l) The Issuer Related Parties shall grant to the Administrative Agent, the
Collateral Agent and the Note Purchasers access to information (including
historical information) and personnel, including, without limitation, regularly
scheduled meetings as mutually agreed with senior management of the Issuer
Related Parties and the chief financial officer of the Issuer and other company
advisors and the Required Note Purchasers, and the Note Purchasers shall be
provided with access to all information they shall reasonably request and to
other internal meetings regarding strategic planning, cash and liquidity
management, operational and restructuring activities.

Notwithstanding the foregoing, any Note Purchaser may elect in writing not to
receive any of the information provided to the Agent and the Note Purchasers
pursuant to this Section 10.6. If any Note Purchaser makes such an election, the
Agent will refrain from delivering such information to such Note Purchaser until
and unless such Note Purchaser subsequently requests, in writing, to be provided
with such information.

10.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

(a) No Issuer Related Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, dissolve, liquidate or wind up its affairs or agree
to do so at a future time, except (and, as applicable, upon such Issuer Related
Party or such Subsidiary obtaining all requisite approvals from the Bankruptcy
Court) any Subsidiary of any Issuer Related Party may merge into or consolidate
with such Issuer Related Party or any other

 

62



--------------------------------------------------------------------------------

Subsidiary of such Issuer Related Party; provided, that in the case of any such
merger or consolidation, the Person formed by such merger or consolidation shall
be an Issuer Related Party or a wholly-owned Subsidiary of an Issuer Related
Party; provided, further, that in the case of any such merger or consolidation
to which a Guarantor is party, the Person formed by such merger or consolidation
shall be a Guarantor; provided, further, that in the case of any such merger or
consolidation which the Issuer is a party, the surviving entity in such merger
or consolidation shall be the Issuer.

(b) No Issuer Related Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, sell, transfer, lease or otherwise dispose of any of
its property or assets or agree to do so at a future time, except (and, as
applicable, upon such Issuer Related Party or such Subsidiary obtaining all
requisite approvals from the Bankruptcy Court):

(i) sales, transfers or other dispositions of obsolete assets;

(ii) the lease or sublease of real property (other than any material part of any
Casino Property) or equipment in the ordinary course of business;

(iii) the license or sublicense (subject to the liens in favor of the Agents and
the Note Purchasers) of Intellectual Property in the ordinary course of business
and on ordinary business terms;

(iv) sales, transfers or other dispositions of cash and Cash Equivalents or
other property sold or disposed of in the ordinary course of business and on
ordinary business terms, including sales of delinquent accounts receivables in
connection with the compromise or collection thereof;

(v) transfers resulting from or made directly in connection with any casualty or
condemnation of property or assets;

(vi) transfers in connection with any Investment permitted by Section 10.10;

(vii) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of business;

(viii) in a transaction authorized by clause (a) of this Section 10.7; and

(ix) sales, transfers or other dispositions of assets among the Issuer Related
Parties.

10.8 Encumbrances.

No Issuer Related Party shall, nor shall it permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral,

 

63



--------------------------------------------------------------------------------

or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any security interest or lien with respect
to any such assets or properties, except upon such Issuer Related Party or such
Subsidiary obtaining all requisite approvals from the Bankruptcy Court and
solely to the extent that the Indebtedness and other obligations or liabilities
secured by such security interest, mortgage, pledge, lien, charge or other
encumbrance are contemplated under the Monthly Forecast and 13-Week Projection
(with the exception of clauses (c), (d), (g)(ii), (i) and (j) of this
Section 10.8) (“Permitted Liens”):

(a) the security interests and liens of the Collateral Agent for itself and the
benefit of the Administrative Agent and the Note Purchasers;

(b) liens arising under applicable Gaming Laws; provided, that no such lien
constitutes a lien securing repayment of Indebtedness;

(c) licenses of Intellectual Property granted by such Issuer Related Party or
any of its Subsidiaries in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of the business of such Issuer
Related Party or such Subsidiary;

(d) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Issuer Related Party or Subsidiary, as the case may be and
with respect to which adequate reserves have been set aside on its books, or
that are immaterial in amount;

(e) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Issuer Related Party’s or
Subsidiary’s business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or are being contested in good faith
by appropriate proceedings diligently pursued and available to such Issuer
Related Party or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;

(f) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Issuer Related Party or such Subsidiary as presently conducted thereon
or materially impair the value of such Real Property;

(g) pledges and deposits of cash by such Issuer Related Party after the date
hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Issuer Related Party as of the
date hereof;

(h) pledges and deposits of cash by such Issuer Related Party after the date
hereof to secure the performance of tenders, bids, leases, trade contracts
(other than for

 

64



--------------------------------------------------------------------------------

the repayment of Indebtedness), statutory obligations and other similar
obligations in each case in the ordinary course of business consistent with the
current practices of such Issuer Related Party as of the date hereof; provided,
that in connection with any performance bonds issued by a surety or other
person, the issuer of such bond shall have waived in writing any rights in or
to, or other interest in, any of the Collateral in an agreement, in form and
substance reasonably satisfactory to the Required Note Purchasers;

(i) liens arising from (i) Operating Leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by any Issuer Related Party located on the premises of such Issuer
Related Party (but not in connection with, or as part of, the financing thereof)
from time to time in the ordinary course of business and consistent with current
practices of such Issuer Related Party and the precautionary UCC financing
statement filings in respect thereof;

(j) liens securing the Prepetition First Lien Obligations solely to the extent
in accordance with the Prepetition First Lien Financing Agreements, and the
Final Cash Collateral Order, in effect on the date hereof (unless the amendment
thereof is permitted hereunder) and the date of the DIP Order;

(k) liens securing the Second Lien Notes solely to the extent in accordance with
the Second Lien Note Indenture, in effect on the date hereof (unless the
amendment thereof is permitted hereunder) and the DIP Order; and

(l) the Supplemental DIP Liens.

10.9 Indebtedness.

No Issuer Related Party shall, nor shall it permit any of its Subsidiaries to,
incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except, upon such Issuer Related
Party or such Subsidiary obtaining all requisite approvals from the Bankruptcy
Court and solely to the extent contemplated under the Monthly Forecast and
13-Week Projection (with the exception of clauses (d), (g)(ii), (i) and (j) of
Section 10.8 and clauses (b), (d) and (f) of this Section 10.9):

(a) the Obligations;

(b) the Prepetition First Lien Obligations as of the Petition Date together with
interest, expenses and other sums that are allowed pursuant to the provisions of
the Bankruptcy Code;

(c) Indebtedness secured by the security interests, mortgages, pledges, liens,
charges or other encumbrances permitted under Section 10.8 hereof;

 

65



--------------------------------------------------------------------------------

(d) Indebtedness owing under the Second Lien Notes as of the Petition Date with
interest, expenses and other sums that are allowed pursuant to the provisions of
the Bankruptcy Code;

(e) unsecured intercompany Indebtedness by and among any Issuer Related Party
and any other Issuer Related Party, provided, that such intercompany
indebtedness is expressly subordinated to the Obligations;

(f) unsecured Indebtedness and obligations owing under hedging agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes; and

(g) secured Indebtedness in an aggregate principal amount not to exceed
$21,000,000 under additional debtor-in-possession financing facilities (the
“Supplemental DIP Financing”) on terms as may be approved by the Required Note
Purchasers and order of the Bankruptcy Court.

10.10 Loans, Investments, Etc.

No Issuer Related Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, make any loans or advance money or property to any
person, or make any new investment in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all or
a substantial part of the assets or property of any person, or the sale of any
assets or property out of the ordinary course of such Person’s business, or form
or acquire any Subsidiaries, or agree to do any of the foregoing, except, upon
such Issuer Related Party or such Subsidiary obtaining all requisite approvals
from the Bankruptcy Court and to the extent contemplated under the Monthly
Forecast (the “Permitted Investments”):

(a) cash and Cash Equivalents;

(b) loans and advances to employees in the ordinary course of the business of
such Issuer Related Party and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $500,000 at any time outstanding;

(c) receivables owing to such Issuer Related Party or any of its Subsidiaries
and advances to suppliers, including, without limitation, notes receivable owing
from customers, in each case, if created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;

(d) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(e) Investments in and loans to an Issuer Related Party;

(f) Investments in the Casino Properties and Permitted Businesses, but only to
the extent that such Investments have been previously approved in writing by the
Required Note Purchasers and are Consistent with Budget; and

 

66



--------------------------------------------------------------------------------

(g) hedging agreements to the extent permitted pursuant to Section 10.9.

10.11 Restricted Payments.

The Issuer Related Parties will not, and will not permit their respective
Subsidiaries to, directly or indirectly, declare, order, make or set apart any
sum for or pay any payment, except:

(a) Upon the Issuer Related Parties obtaining all requisite approvals from the
Bankruptcy Court and/or solely to the extent contemplated under the Monthly
Forecast and 13-Week Projection;

(b) dividends payable solely in the same class of Capital Stock of such Person
(to the extent that any of such Capital Stock of a Subsidiary of each Issuer
Related Party is pledged to the Agent and the Note Purchasers hereunder to
secure the Obligations);

(c) dividends and distributions payable to any Issuer Related Party; and

(d) distributions or dividends for the repurchase, retirement or other
acquisition or retirement of common Equity Interests of the General Partner held
by any future, present or former employee, director or consultant of the General
Partner, the Issuer or any of their respective Subsidiaries pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement; provided, however, that the aggregate payment made
under this clause shall be in an aggregate amount not to exceed $1,000,000.

10.12 Transactions with Affiliates.

No Issuer Related Party shall, directly or indirectly, enter into or permit to
exist any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with, or for the benefit of, any of its officers,
directors or other Affiliates (each, an “Affiliate Transaction”), other than
Affiliate Transactions on terms that are no less favorable than those that might
reasonably have been obtained in a comparable transaction at such time on an
arm’s length basis from a Person that is not an officer, director or Affiliate
of the Issuer Related Party and that are permitted pursuant to the Monthly
Forecast and 13-Week Projection. The restrictions set forth in this
Section 10.12 shall not apply to:

(i) transactions exclusively between or among the Issuer Related Parties;
provided, that such transactions are not otherwise prohibited by this Agreement;
and

(ii) transactions permitted under Sections 10.10 and 10.11 hereof.

10.13 Compliance with ERISA.

Except as to any of which, if the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Issuer Related Party shall, and shall cause each of its ERISA
Affiliates to, upon such Issuer Related Party obtaining all requisite approvals
from the Bankruptcy Court and solely to the extent contemplated under

 

67



--------------------------------------------------------------------------------

the Monthly Forecast and 13-Week Projection: (a) maintain each Pension Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal and State law; (b) cause each Pension Plan which is
qualified under Section 401(a) of the Code to maintain such qualification;
(c) not terminate any Pension Plan so as to incur any material liability to the
Pension Benefit Guaranty Corporation; (d) make all required contributions to any
Pension Plan which it is obligated to pay under Section 302 of ERISA,
Section 412 of the Code or the terms of such Pension Plan; (e) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Pension Plan; (f) not engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; or (g) not allow or suffer to exist
any occurrence of a Reportable Event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any Pension Plan that is a single employer plan, which
termination could result in any material liability to the Pension Benefit
Guaranty Corporation.

10.14 End of Fiscal Years.

No Issuer Related Party will, nor will it permit any of its Subsidiaries to,
change its fiscal year.

10.15 Change in Business.

None of the Issuer Related Parties shall engage in any business other than the
operation of the Casino Properties and the Permitted Businesses.

10.16 Limitation of Restrictions Affecting Subsidiaries.

None of the Issuer Related Parties shall, directly, or indirectly, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or limits the ability of any Subsidiary of such Issuer Related Party
to (a) pay dividends or make other distributions or pay any Indebtedness owed to
such Issuer Related Party or any Subsidiary of such Issuer Related Party;
(b) make loans or advances to such Issuer Related Party or any Subsidiary of
such Issuer Related Party; (c) transfer any of its properties or assets to such
Issuer Related Party or any Subsidiary of such Issuer Related Party; (d) create,
incur, assume or suffer to exist any lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired or (e) act as a Guarantor and
pledge its assets pursuant to the Financing Agreements or any renewals,
refinancings, exchanges, refundings or extensions thereof, other than
encumbrances and restrictions arising under (i) applicable Law, (ii) this
Agreement, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of such Issuer Related Party or any
Subsidiary of such Issuer Related Party, (iv) customary restrictions on
dispositions of real property interests found in reciprocal easement agreements
of such Issuer Related Party or any Subsidiary of such Issuer Related Party,
(v) the Prepetition First Lien Obligations, (vi) the Second Lien Notes or
(vii) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided, that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien.

 

68



--------------------------------------------------------------------------------

10.17 License Agreements.

(a) Each Issuer Related Party shall, unless otherwise permitted under the
Bankruptcy Code in connection with the Cases and necessary in connection with
the successful restructuring of the Debtors, (i) promptly and faithfully observe
and perform all of the material terms, covenants, conditions and provisions of
the material License Agreements to which it is a party, (ii) not do, permit,
suffer or refrain from doing anything that could reasonably be expected to
result in a default under or breach of any of the terms of any material License
Agreement, (iii) not cancel, surrender, modify, amend, waive or release any
material License Agreement in any material respect or any term, provision or
right of the licensee thereunder in any material respect, or consent to or
permit to occur any of the foregoing; except, that, subject to Section 10.17(b)
below, such Issuer Related Party may cancel, surrender or release any material
License Agreement in the ordinary course of the business of such Issuer Related
Party; provided, that, such Issuer Related Party (as the case may be) shall give
the Administrative Agent not less than thirty (30) days prior written notice of
its intention to so cancel, surrender and release any such material License
Agreement, (iv) give the Administrative Agent prompt written notice of any
material License Agreement entered into by such Issuer Related Party after the
date hereof, together with a true, correct and complete copy thereof and such
other information with respect thereto as the Administrative Agent may
reasonably request, (v) give the Administrative Agent prompt written notice of
any material breach of any obligation, or any default, by any party under any
material License Agreement, and deliver to the Administrative Agent (promptly
upon the receipt thereof by such Issuer Related Party in the case of a notice to
such Issuer Related Party and concurrently with the sending thereof in the case
of a notice from such Issuer Related Party) a copy of each notice of default and
every other notice and other communication received or delivered by such Issuer
Related Party in connection with any material License Agreement which relates to
the right of such Issuer Related Party to continue to use the property subject
to such License Agreement, and (vi) furnish to the Administrative Agent,
promptly upon the request of the Administrative Agent, such information and
evidence as the Required Note Purchasers may reasonably require from time to
time concerning the observance, performance and compliance by such Issuer
Related Party or the other party or parties thereto with the material terms,
covenants or provisions of any material License Agreement.

(b) Each Issuer Related Party will either exercise any option to renew or extend
the term of each material License Agreement to which it is a party in such
manner as will cause the term of such material License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to the Administrative Agent or give the
Administrative Agent prior written notice that such Issuer Related Party does
not intend to renew or extend the term of any such material License Agreement or
that the term thereof shall otherwise be expiring, not less than sixty (60) days
prior to the date of any such non-renewal or expiration. Subject to
Section 11.2(a) hereof, in the event of the failure of such Issuer Related Party
to extend or renew any material License Agreement to which it is a party, the
Administrative Agent shall have, and is hereby granted, the irrevocable right
and authority, at its option, to renew or extend the term of such material
License Agreement, whether in its own name

 

69



--------------------------------------------------------------------------------

and behalf, or in the name and behalf of a designee or nominee of the
Administrative Agent or in the name and behalf of such Issuer Related Party, as
the Administrative Agent shall determine at any time that an Event of Default
shall exist or have occurred and be continuing. The Administrative Agent may,
but shall not be required to, perform any or all of such obligations of such
Issuer Related Party under any of the License Agreements, including, but not
limited to, the payment of any or all sums due from such Issuer Related Party
thereunder. Any sums so paid by the Administrative Agent shall constitute part
of the Obligations.

10.18 Foreign Assets Control Regulations, Etc.

None of the sales of Notes or the use of the proceeds thereof will violate the
Trading With the Enemy Act or the Foreign Assets Control Regulations or any
enabling legislation or executive order relating thereto (including, but not
limited to (a) Executive order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56). None of Issuer
Related Parties nor any of their respective Subsidiaries or any of their
respective officers, directors or Affiliates is or will become a “blocked
person” as described in the Executive Order, the Trading with the Enemy Act or
the Foreign Assets Control Regulations or engages or will engage in any dealings
or transactions, or be otherwise associated, with any such “blocked person.”

10.19 Costs and Expenses.

Each Issuer Related Party shall jointly and severally pay all (i) the
Administrative Agent’s fees and reasonable, out-of-pocket costs and expenses of
the Agent and the Note Purchasers (including all reasonable, out-of-pocket fees,
expenses and disbursements of counsel to the Agent and legal counsel to all of
the Note Purchasers and/or any other outside counsel, including local,
bankruptcy and regulatory counsel, and other professional advisors hired by the
Note Purchasers or their counsel) in connection with the preparation, execution
and delivery of this Agreement and the other Financing Agreements and the
funding of all the Notes under the Notes Facility, including, without
limitation, all due diligence, transportation, computer, duplication, messenger,
audit, insurance, appraisal and consultant costs and expenses, and all search,
filing and recording fees, incurred or sustained by the Administrative Agent and
the Note Purchasers in connection with the Notes Facility, this Agreement and
the other Financing Agreements or the transactions contemplated thereby, the
administration of the Notes Facility and any amendment or waiver of any
provision of this Agreement or the other Financing Agreements and (ii) costs and
expenses of the Agent and the Note Purchasers (including fees, expenses and
disbursements of counsel, including local and regulatory counsel, and other
agents and professional advisors hired by the Agent and/or the Note Purchasers)
in connection with the enforcement of any of their rights and remedies under
this Agreement and the Financing Agreements.

 

70



--------------------------------------------------------------------------------

10.20 [Intentionally Omitted].

10.21 Pledged Assets.

Each of the Issuer Related Parties will cause the Collateral to be subject at
all times to a valid and perfected lien in favor of the Collateral Agent, for
its benefit and for the benefit of the Note Purchasers and the Administrative
Agent, with the priorities set forth in Section 5.2.

10.22 Amendment of Subordinated Debt and Prepetition First Lien Financing
Agreements.

Except as contemplated by the DIP Order, the Issuer Related Parties will not,
nor will they permit any of their respective Subsidiaries to, without the prior
written consent of the Agent and the Required Note Purchasers, amend, modify,
supplement, replace, refinance, refund, restructure, waive or extend, or permit
the amendment, modification, supplementation, replacement, refinancing,
refunding, restructuring, waiver or extension of, any term of any document
governing or relating to: (i) any Subordinated Debt or (ii) the Prepetition
First Lien Financing Agreements.

10.23 [Intentionally Omitted].

10.24 Sale Leasebacks.

The Issuer Related Parties will not, nor will they permit any of their
respective Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease, of any Real Property owned by any Issuer
Related Party as of the Closing Date, (a) which any Issuer Related Party or any
of their respective Subsidiaries has sold or transferred or is to sell or
transfer to a Person which is not an Issuer Related Party or a Subsidiary or
(b) which any Issuer Related Party intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by an Issuer Related Party to another Person which is not a Issuer
Related Party in connection with such lease.

10.25 No Further Negative Pledges.

The Issuer Related Parties will not, nor will they permit any of their
respective Subsidiaries to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
lien upon any of their properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except (a) the DIP Order, (b) pursuant to
this Agreement and the other Financing Agreements and (c) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien;
provided, that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien.

 

71



--------------------------------------------------------------------------------

10.26 [Intentionally Omitted].

10.27 Operating Leases.

No Issuer Related Party will, nor will it permit any of its Subsidiaries to,
enter into, assume or permit to exist any obligations for the payment of rent
under Operating Leases which are not contemplated in the Monthly Forecast and
the current 13-Week Projection.

10.28 Further Assurances.

At the reasonable request of the Agent at any time and from time to time, the
Issuer Related Parties shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and take or cause to be taken such further actions as may be
necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement, the DIP Order or any of the other
Financing Agreements.

10.29 Post Closing Covenants.

In each case, without limiting the provisions of Section 10.28 hereof:

(a) [Intentionally Omitted].

(b) Within thirty (30) days after the Administrative Agent delivers a written
notice to the Issuer directing the Issuer to deliver to the Administrative Agent
and/or the Collateral Agent any Financing Agreements not required to be
delivered to the Administrative Agent and/or the Collateral Agent on or prior to
the Closing Date, the Issuer shall deliver to the Administrative Agent and/or
the Collateral Agent such Financing Agreements duly executed by all applicable
Issuer Related Parties, their Subsidiaries (as applicable) and all other parties
thereto, each in form and substance reasonably satisfactory to the Required Note
Purchasers; provided, that the Issuer Related Parties shall not be required to
deliver Mortgages to the Collateral Agent, the Administrative Agent or the Note
Purchasers with respect to the Issuer Related Parties’ real property unless such
Mortgages are required to foreclose upon the applicable real property of the
Issuer Related Parties.

(c) [Intentionally Omitted].

(d) Not later than thirty (30) days after the delivery of the Monthly Forecast
by the Issuer to the Administrative Agent, without limiting any other rights to
information and inspection set forth in this Agreement, the Issuer shall provide
to the Note Purchasers (and any of their respective representatives, advisors or
independent contractors) any additional information requested by such Persons
relating to the Monthly Forecast and shall discuss the substance of the Monthly
Forecast with the Note Purchasers (and any of their respective representatives,
advisors or independent contractors), upon request by such Persons.

 

72



--------------------------------------------------------------------------------

10.30 Bankruptcy Related Covenants.

(a) [Intentionally Omitted].

(b) Carve-Out; Cash Collateral. Except as set forth therein, no portion of the
Carve-Out, any Cash Collateral or proceeds of the Notes may be used for the
payment of fees and expenses in contravention of the DIP Order.

(c) Chapter 11 Claims. Debtors shall not incur, create, assume, suffer to exist
or permit any other Superpriority Claim or lien which is senior to or pari passu
with, the Obligations hereunder, except for the Carve-Out and the Prepetition
First Lien Obligations to the extent provided herein and in the Final DIP Order.

(d) Consistent with Budget. The Issuer Related Parties shall be Consistent with
Budget at all times.

10.31 Gaming Laws.

Each of the Issuer Related Parties shall promptly perform and observe, and cause
each of its Subsidiaries to promptly perform and observe, all conditions,
requirements and other terms and provisions of each resolution, notice,
approval, consent or other action of or by any Gaming Authority, if any, in
anyway relating to the execution, delivery or performance of this Agreement or
any other Financing Agreement or any transaction contemplated hereby or thereby.

ARTICLE 11

EVENTS OF DEFAULT AND REMEDIES

11.1 Events of Default.

The occurrence or existence of any one or more of the following events is
referred to herein individually as an “Event of Default,” and collectively as
“Events of Default”:

(a)(i) the Issuer fails to pay any principal or any interest on any Note when
due in accordance with the terms hereof or thereof; or (ii) the Issuer fails to
pay any fee or other amount payable hereunder when due in accordance with the
terms hereof or thereof (or any Guarantor shall fail to pay on the Guaranty in
respect of any of the foregoing or in respect of any other Guaranty Obligations
thereunder), in each case with respect to this clause (ii), within three
(3) Business Days after the same shall become due and payable;

(b) any Issuer Related Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in the DIP Order and/or
any of Sections 5.2(a), 5.2(b), 5.2(j), 6.6, 10.1(a) (as it relates to
preservation of existence), 10.6, 10.7, 10.8, 10.9, 10.10, 10.11, 10.12, 10.14,
10.15, 10.16, 10.18, 10.19, 10.20, 10.21, 10.22, 10.24, 10.25, 10.27, 10.28 and
10.30(b), (c) and (d);

 

73



--------------------------------------------------------------------------------

(c) any Issuer Related Party shall fail to comply with any other covenant,
contained in this Agreement or the other Financing Agreements (other than as
described by Sections 11.1(a)(i) and (ii) above), if such failure shall remain
unremedied for thirty (30) days after the earlier of (i) the date on which any
officer of an Issuer Related Party becomes aware of such failure and (ii) the
date on which written notice thereof shall have been given to the Issuer by the
Agent or any Note Purchaser;

(d) any material representation, warranty or statement of fact made by any
Issuer Related Party to the Administrative Agent in this Agreement, the DIP
Order or the other Financing Agreements;

(e) any judgments which are in the aggregate in excess of $500,000 shall be
rendered against any Issuer Related Party and the enforcement thereof shall not
be stayed (by operation of law, the rules or orders of a court with jurisdiction
over the matter or by consent of the party litigants); or there shall be
rendered against any Issuer Related Party a non-monetary judgment with respect
to a post-petition event which causes or would reasonably be expected to cause a
Material Adverse Effect on such Issuer Related Party or any other Issuer Related
Party;

(f) [Intentionally Omitted];

(g) [Intentionally Omitted];

(h) any Financing Agreement shall for any reason cease to be valid, binding and
enforceable with respect to any Issuer Related Party hereto or thereto (other
than the Administrative Agent) in accordance with its terms, or any such party
shall challenge the enforceability hereof or thereof, or shall assert in
writing, or take any action or fail to take any action based on the assertion
that any provision hereof or of any of the other Financing Agreements has ceased
to be or is otherwise not valid, binding or enforceable in accordance with its
terms, or any security interest provided for herein, in the DIP Order or in any
of the other Financing Agreements shall cease to be a valid and perfected first
priority (or any other priority set forth in the DIP Order) security interest in
and Liens on any of the Collateral purported to be subject thereto (subject only
to the Carve-Out and certain of the Permitted Liens to the extent set forth in
Section 5.2);

(i) an ERISA Event shall occur which results in or could reasonably be expected
to result in a Material Adverse Effect;

(j) except as permitted by the Final Cash Collateral Order, the DIP Order, the
Financing Agreements or as otherwise agreed to by the Required Note Purchasers,
the making of any Pre-Petition Payment by a Debtor (whether by way of adequate
protection or otherwise) after the Closing Date;

(k) any of the Case(s) are dismissed or converted to a Chapter 7 case; a
trustee, receiver, interim receiver or receiver and manager shall be appointed
in the Case(s), or a responsible officer or an examiner with enlarged powers
shall be appointed in the Case(s) (having powers beyond those set forth in
Bankruptcy Code Sections 1106(a)(3) and (4)); or any other superpriority
administrative expense claim or

 

74



--------------------------------------------------------------------------------

lien (other than the Carve-Out) which is pari passu with or senior to the claims
or liens of the Administrative Agent, the Collateral Agent and the Note
Purchasers under the Financing Agreements shall be granted in the Case(s)
without the consent of the Required Note Purchasers (unless expressly
contemplated hereunder);

(l) the Bankruptcy Court enters an order granting relief from the automatic stay
to any creditor or party in interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of the Issuer Related
Parties which have an aggregate value in excess of $2,000,000;

(m) an order is entered reversing, amending, supplementing, staying for a period
of five (5) days or more, vacating or otherwise modifying the DIP Order, or any
Issuer Related Party or any of their affiliates shall apply for authority to do
so, without the prior written consent of the Note Purchasers, or the DIP Order
shall cease to be in full force and effect;

(n) Any plan of reorganization (other than the AHC/Debtor Plan) that is not
satisfactory to the Note Purchasers in their sole discretion is confirmed in any
of the Case(s);

(o) The Issuer Related Parties or any other Subsidiaries shall take any action
in support of any matter set forth in subsections (k), (l), (m), (n), or (o) of
this Section 11.1 or any person other than the Issuer Related Parties or any
other Subsidiaries shall do so and such application is not contested in good
faith by the Issuer Related Parties or any other Subsidiaries and the relief
requested is granted in an order that is not stayed pending appeal;

(p) The Issuer Related Parties or any of their affiliates shall fail to comply
with the DIP Order;

(q) the filing of a motion, pleading or proceeding by any of the Issuer Related
Parties or any of their Subsidiaries or Affiliates which could reasonably be
expected to result in a material impairment of the rights or interests of the
Administrative Agent, the Collateral Agent and/or the Note Purchasers or a
determination by a court with respect to a motion, pleading or proceeding
brought by another party which results in a material impairment;

(r) the Confirmation Order shall have been reversed or vacated or shall have
been amended, supplemented or otherwise modified without the prior written
consent of the Administrative Agent and the Note Purchasers, or the Issuer
Related Parties shall have filed an application seeking to reverse, vacate or
stay the Confirmation Order or to amend, supplement or otherwise modify the
Confirmation Order, without the prior written consent of the Administrative
Agent and the Note Purchasers;

(s) the occurrence of a License Revocation with respect to a Gaming License in
any jurisdiction in which any Issuer Related Party owns or operates a Gaming
Facility (except where such License Revocation or such revocation could not be
reasonably

 

75



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect); provided, that such License
Revocation continues for at least ten (10) consecutive Business Days;

(t) any Debtor fails to comply with covenants contained in the Backstop
Agreement or the Backstop Agreement is terminated in accordance with its terms;
or

(u)(i) any Issuer Related Party or any of its Subsidiaries shall fail to make
any payment on any Indebtedness (other than the Obligations or any Indebtedness
incurred prior to the Petition Date unless such Indebtedness is assumed during
the pendency of the Case) of any Issuer Related Party or any such Subsidiary (or
any guaranty in respect of Indebtedness of any other Person) which failure
relates to Indebtedness having a principal amount of $2,000,000 or more, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) after giving effect to any
applicable cure periods; or (ii) any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Indebtedness, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness or to require any payment by,
or other remedy against, any Issuer Related Party or any of its Subsidiaries
after giving effect to any applicable cure periods; or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof.

11.2 Remedies.

(a) Notwithstanding any other provisions set forth herein or in any of the other
Financing Agreements, if any Event of Default occurs and is continuing, without
limiting the rights and remedies available to the Administrative Agent, subject
to the DIP Order, the Collateral Agent or any Note Purchaser under applicable
Law, the Administrative Agent may and, at the direction of the Required Note
Purchasers shall, by written notice to the Issuer (with a copy to counsel for
the AHC and to the U.S. Trustee), take any or all of the actions set forth in
this Section 11.2, at the same or different times, in each case without further
order of or application to the Bankruptcy Court (provided, that with respect to
the enforcement of security interests, liens or other rights or remedies with
respect to the Collateral, the Administrative Agent shall provide the Issuer
(with a copy to counsel for the AHC and to the U.S. Trustee) with three
(3) Business Days written notice prior to taking the action contemplated
thereby; in any hearing after the giving of the aforementioned notice, the only
issue that may be raised by any party in opposition thereto being whether, in
fact, an Event of Default has occurred and is continuing).

(b) Subject to Section 11.2(a) hereof, at any time an Event of Default exists or
has occurred and is continuing, the Administrative Agent and the Note Purchasers
shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the UCC and other applicable Law, all of which rights and
remedies may be exercised without notice to or consent by any Issuer Related
Party, except as such notice or consent is expressly provided for hereunder or
required by applicable Law. Subject to Section 11.2(a) hereof, all rights,
remedies and powers granted to the Agent and the Note

 

76



--------------------------------------------------------------------------------

Purchasers hereunder, under any of the other Financing Agreements, the UCC or
other applicable Law, are cumulative, not exclusive and enforceable,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by any Issuer Related
Party of this Agreement or any of the other Financing Agreements. Subject to
Sections 11.2(a) and 13 hereof, the Administrative Agent may, and at the
direction of the Required Note Purchasers shall, at any time or times, proceed
directly against any Issuer Related Party to collect the Obligations without
prior recourse to the Collateral.

(c) Subject to Section 11.2(a) hereof, without limiting the generality of the
foregoing, at any time an Event of Default exists or has occurred and is
continuing, the Administrative Agent may, and shall upon the direction of the
Required Note Purchasers, upon notice to the Issuer, accelerate the payment of
all Obligations and the Notes and demand immediate payment thereof to the
Administrative Agent for itself and the benefit of the Note Purchasers.

(d) Subject to Section 11.2(a) hereof, without limiting the foregoing, at any
time an Event of Default exists or has occurred and is continuing, the
Administrative Agent may, and shall upon the direction of the Required Note
Purchasers (i) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (ii) require
any Issuer Related Party, at the Issuer’s expense, to assemble and make
available to the Administrative Agent any part or all of the Collateral at any
place and time designated by the Administrative Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of the Administrative Agent or elsewhere) at such
prices or terms as the Administrative Agent may deem reasonable, for cash, upon
credit or for future delivery, with the Administrative Agent having the right to
purchase the whole or any part of the Collateral at any such public sale, all of
the foregoing being free from any right or equity of redemption of any Issuer
Related Party, which right or equity of redemption is hereby expressly waived
and released by the Issuer Related Parties and/or (vi) terminate this Agreement.
If any of the Collateral is sold or leased by the Administrative Agent upon
credit terms or for future delivery, the Obligations shall not be reduced as a
result thereof until payment therefor is finally collected by the Administrative
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior written notice by the Administrative Agent to the Issuer designating the
time and place of any public sale or the time after which any private sale or
other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and the Issuer Related Parties waive any other notice.
In the event the Administrative Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by

 

77



--------------------------------------------------------------------------------

way of prejudgment remedy, each Issuer Related Party waives the posting of any
bond which might otherwise be required.

(e) Subject to Section 11.2(a) hereof, at any time or times that an Event of
Default exists or has occurred and is continuing, the Administrative Agent and
the Collateral Agent may, in their discretion, enforce the rights of any Issuer
Related Party against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Subject to Section 11.2(a)
hereof, without limiting the generality of the foregoing, the Administrative
Agent and/or the Collateral Agent may, and shall upon the direction of the
Required Note Purchasers, at such time or times (i) notify any or all account
debtors, secondary obligors or other obligors in respect thereof that the
Receivables have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein and the Administrative Agent and/or the
Collateral Agent may direct any or all account debtors, secondary obligors and
other obligors to make payment of Receivables directly to the Collateral Agent
or the Administrative Agent, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Receivables or other obligations included
in the Collateral and thereby discharge or release the account debtor or any
secondary obligors or other obligors in respect thereof without affecting any of
the Obligations, (iii) demand, collect or enforce payment of any Receivables or
such other obligations, but without any duty to do so, and the Administrative
Agent, the Collateral Agent and the Note Purchasers shall not be liable for any
failure to collect or enforce the payment thereof nor for the negligence of its
agents or attorneys with respect thereto and (iv) take whatever other action the
Administrative Agent or the Collateral Agent may deem necessary or desirable for
the protection of its interests and the interests of the Note Purchasers.
Subject to Section 11.2(a) hereof, at any time that an Event of Default exists
or has occurred and is continuing, at the Administrative Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to the Collateral Agent and are
payable directly and only to the Collateral Agent and the Issuer Related Parties
shall deliver to the Administrative Agent such originals of documents evidencing
the sale and delivery of goods or the performance of services giving rise to any
Accounts as the Administrative Agent may require. Subject to Section 11.2(a)
hereof, in the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, the Issuer shall, upon the
Administrative Agent’s request, hold the returned Inventory in trust for the
Collateral Agent, segregate all returned Inventory from all of its other
property, dispose of the returned Inventory solely according to the
Administrative Agent’s and the Collateral Agent’s instructions, and not issue
any credits, discounts or allowances with respect thereto without the
Administrative Agent’s prior written consent.

(f) To the extent that applicable Law imposes duties on the Administrative Agent
or the Collateral Agent or any Note Purchaser to exercise remedies in a
commercially reasonable manner (which duties cannot be waived under such law),
each Issuer Related Party acknowledges and agrees that it is not commercially
unreasonable for the Administrative Agent, the Collateral Agent or any Note
Purchaser (i) to fail to incur expenses deemed significant by the Administrative
Agent, the Collateral Agent or

 

78



--------------------------------------------------------------------------------

any Note Purchaser to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any Governmental Authority or other third party
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as any Issuer Related Party, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent, the Collateral Agent or the Note Purchasers against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent, the Collateral Agent or the Note Purchasers a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Administrative Agent and the Collateral Agent in the collection or disposition
of any of the Collateral. Each Issuer Related Party acknowledges that the
purpose of this Section 11.2 is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent, the Collateral Agent or any
Note Purchaser would not be commercially unreasonable in the exercise by the
Administrative Agent, the Collateral Agent or any Note Purchaser of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent, the Collateral Agent or any Note Purchaser shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.2. Without limitation of the foregoing, nothing contained in this
Section 11.2 shall be construed to grant any rights to any Issuer Related Party
or to impose any duties on the Administrative Agent, the Collateral Agent or the
Note Purchasers that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 11.2.

(g) For the purpose of enabling the Administrative Agent and the Collateral
Agent to exercise the rights and remedies hereunder, each Issuer Related Party
hereby grants to the Administrative Agent and the Collateral Agent, to the
extent assignable, an irrevocable, nonexclusive license (subject to
Section 11.2(a) hereof, exercisable at any time an Event of Default shall exist
or have occurred and for so long as the same is continuing) without payment of
royalty or other compensation to any Issuer Related Party, to use, assign,
license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business

 

79



--------------------------------------------------------------------------------

identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by any Issuer Related Party, wherever the same maybe located,
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof.

(h) Subject to Section 11.2(a) hereof, at any time an Event of Default exists or
has occurred and is continuing, the Administrative Agent may apply the cash
proceeds of Collateral actually received by the Administrative Agent or the
Collateral Agent from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in accordance
with the terms hereof, whether or not then due or may hold such proceeds as cash
collateral for the Obligations. The Issuer Related Parties shall remain liable
to the Administrative Agent, the Collateral Agent and the Note Purchasers for
the payment of any deficiency with interest at the highest rate provided for
herein and all costs and expenses of collection or enforcement, including
attorneys’ fees and expenses.

ARTICLE 12

JURY TRIAL WAIVER; OTHER WAIVERS

AND CONSENTS; GOVERNING LAW

12.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the Bankruptcy Code (to the
extent applicable) and the internal laws of the State of New York, including,
without limitation, Section 5-1401 and 5-1402 of the New York General
Obligations Law.

(b) The Issuer Related Parties, the Agent and the Note Purchasers irrevocably
consent and submit to the non-exclusive jurisdiction of the Bankruptcy Court
and, if the Bankruptcy Court does not have (or abstains from) jurisdiction, to
the non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, New York and the United States District Court of the
Southern District of New York, whichever the Administrative Agent may elect, and
waive any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Agreement or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agree that any dispute with respect to any such
matters shall be heard only in the courts described above (except that the Agent
and the Note Purchasers shall have the right to bring any action or proceeding
against any Issuer Related Party or its or their property in the courts of any
other jurisdiction which the Agent deems necessary or appropriate in order to
realize on the Collateral or to otherwise enforce its rights against any Issuer
Related Party or its or their property).

 

80



--------------------------------------------------------------------------------

(c) Each Issuer Related Party hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at the
Administrative Agent’s option, by service upon any Issuer Related Party in any
other manner provided under the rules of any such courts. Within thirty
(30) days after such service, such Issuer Related Party shall appear in answer
to such process, failing which such Issuer Related Party shall be deemed in
default and judgment may be entered by the Administrative Agent against such
Issuer Related Party for the amount of the claim and other relief requested.

(d) THE ISSUER RELATED PARTIES, THE AGENT AND THE NOTE PURCHASERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE ISSUER RELATED PARTIES, THE AGENT AND THE NOTE PURCHASERS EACH
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY ISSUER
RELATED PARTY, THE AGENT AND/OR ANY NOTE PURCHASER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) The Agent and the Note Purchasers shall not have any liability to any Issuer
Related Party (whether in tort, contract, equity or otherwise) for losses
suffered by such Issuer Related Party in connection with, arising out of, or in
any way related to the transactions or relationships contemplated by this
Agreement, the DIP Order, the other Financing Agreements, the Cases, or any act,
omission or event occurring in connection herewith or therewith, unless it is
determined by a final and non-appealable judgment or court order binding on the
Agent and such Note Purchaser, that the losses were the result of acts or
omissions of the Agent or the Note Purchasers, as applicable, constituting gross
negligence or willful misconduct. In any such litigation, the Agent and the Note
Purchasers shall be entitled to the benefit of the rebuttable presumption that
it acted in good faith and with the exercise of ordinary care in the performance
by it of the terms of this Agreement. Each Issuer Related Party: (i) certifies
that neither the Agent, any Note Purchaser nor any representative, agent or
attorney acting for or on behalf of the Agent or any Note Purchaser has
represented, expressly or otherwise, that the Agent and/or the Note Purchasers
would not, in the event of litigation, seek to enforce any of the waivers
provided for in this Agreement, the DIP Order or any of the other Financing
Agreements and (ii) acknowledges that in entering into this Agreement and the
other Financing Agreements, and consenting to the DIP Order, the Agent and the
Note Purchasers are

 

81



--------------------------------------------------------------------------------

relying upon, among other things, the waivers and certifications set forth in
this Section 12.1 and elsewhere herein and therein.

12.2 Waiver of Notices.

Each Issuer Related Party hereby expressly waives demand, presentment, protest
and notice of protest and notice of dishonor with respect to any and all
Instruments and Chattel Paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein. No notice to or
demand on any Issuer Related Party which the Agent or any Note Purchaser may
elect to give shall entitle such Issuer Related Party to any other or further
notice or demand in the same, similar or other circumstances.

12.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by the
Administrative Agent and the Required Note Purchasers, and such amendment,
waiver, discharger or termination shall be effective and binding as to all Note
Purchasers only in the specific instance and for the specific purpose for which
given; except, that, no such amendment, waiver, discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal or interest (other than an extension of any Note maturity date agreed
to in writing by the Required Note Purchasers in accordance with Section 2.1(c)
hereof) or reduce the principal amount of any Note or other Obligations, in each
case without the consent of each Note Purchaser directly affected thereby,

(ii) increase the Commitment of any Note Purchaser over the amount thereof then
in effect or provided hereunder, or increase a Note Purchaser’s Pro Rata Share,
in each case, without the consent of the Note Purchaser directly affected
thereby,

(iii) amend or modify the Superpriority Claim status of the Note Purchasers or
release or subordinate all or substantially all of the liens or Collateral
granted to the Secured Parties under any Financing Agreement or under the DIP
Order in any transaction or series of related transactions without the written
consent of each Note Purchaser,

(iv) release the Issuer or any Guarantor from obligations hereunder, without the
consent of the Administrative Agent and all of the Note Purchasers (except in
connection with a sale of such Guarantor that is expressly permitted hereunder),

 

82



--------------------------------------------------------------------------------

(v) reduce any percentage specified in the definition of Required Note
Purchasers, without the consent of the Administrative Agent and all Note
Purchasers,

(vi) consent to the assignment or transfer by any Issuer Related Party of any of
their rights and obligations under this Agreement, without the consent of the
Administrative Agent and all Note Purchasers,

(vii) amend, modify or waive any terms of this Section 12.3 hereof, without the
consent of the Administrative Agent and all Note Purchasers,

(viii) amend Section 6.3(a) without the consent of the Administrative Agent and
all Note Purchasers, or

(ix) amend Section 10.30 without the consent of the Administrative Agent and all
Note Purchasers.

(b) The Agent and the Note Purchasers shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by the Agent and/or any Note Purchaser
of any right, power and/or remedy on any one occasion shall not be construed as
a bar to or waiver of any such right, power and/or remedy which the Agent and/or
any Note Purchaser would otherwise have on any future occasion, whether similar
in kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 12.3(a) above,
if the Issuer shall receive a notice from any applicable Governmental Authority
that any Note Purchaser is no longer qualified or suitable to purchase Notes
from the Issuer under the applicable Gaming Laws (and such Note Purchaser is
notified by the Issuer and the Agent in writing of such disqualification),
including because such Note Purchaser has been denied a license, qualification
or finding of suitability or has failed to deliver information required under
the applicable Gaming Laws (in either case, such Note Purchaser being referred
to herein as a “Defaulting Note Purchaser”), then the Issuer shall have the
right, but not the obligation, to replace such Defaulting Note Purchaser. Upon
the exercise by the Issuer of such right, such Defaulting Note Purchaser shall
have the obligation, to (i) sell, assign and transfer to an Eligible Transferee,
the Notes of such Defaulting Note Purchaser and all rights and interests of such
Defaulting Note Purchaser pursuant thereto and (ii) transfer to any Note
Purchaser that is (or is an affiliate of) a party to the Backstop Agreement
having a backstop commitment thereunder, the Commitment of such Defaulting Note
Purchaser and all rights and interests of such Defaulting Note Purchaser
pursuant thereto. The Issuer shall provide the Defaulting Note Purchaser with
prior written notice of its intent to exercise its right under this
Section 12.3(c), which notice shall specify a date on which such purchase and
sale shall occur. Such purchase and sale shall be pursuant to the terms of a
Transfer and Acceptance (whether or not executed by the Defaulting Note
Purchaser), except that on the date of such purchase and sale, such Eligible
Transferee, shall pay to the Defaulting Note

 

83



--------------------------------------------------------------------------------

Purchaser (except as such Defaulting Note Purchaser may otherwise agree) the
amount equal to: (i) the principal amount outstanding of the Notes and all of
the other Obligations held by the Defaulting Note Purchaser outstanding as of
the close of business on the Business Day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Defaulting Note Purchaser to the effective
date of the purchase (but in no event shall the Defaulting Note Purchaser be
deemed entitled to any early termination fee). Such purchase and sale shall be
effective on the date of the payment of such amount to the Defaulting Note
Purchaser.

(d) The consent of the Administrative Agent shall be required for any amendment,
waiver or consent affecting the rights or duties of the Administrative Agent
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Note Purchasers otherwise required by this Section 12.3.

12.4 Waiver of Counterclaims.

Each Issuer Related Party waives all rights to interpose any claims, deductions,
setoffs or counterclaims of any nature (other than compulsory counterclaims) in
any action or proceeding with respect to this Agreement, the DIP Order, the
other Financing Agreements, the Obligations, the Collateral or any matter
arising therefrom or relating hereto or thereto.

12.5 Indemnification.

Each Issuer Related Party shall, jointly and severally, indemnify and hold the
Agent, each Note Purchaser (in such capacity) and their respective officers,
directors, agents, employees, representatives, controlling persons, advisors and
counsel and their respective Affiliates (each such person being an
“Indemnitee”), harmless from and against any and all losses, claims, damages,
liabilities, losses, costs or expenses (including attorneys’, agents’ and
professional advisors’ fees and expenses) imposed on, incurred by or asserted
against any of them in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, the DIP Order, any other Financing Agreements, or any undertaking or
proceeding related to any of the transactions contemplated hereby, the Financing
Agreements or the DIP Order or any act, omission, event or transaction related
or attendant thereto, including amounts paid in settlement, court costs, and the
fees and expenses of counsel except that the Issuer Related Parties shall not
have any obligation under this Section 12.5 to indemnify an Indemnitee with
respect to a matter covered hereby to the extent resulting from the gross
negligence or willful misconduct of such Indemnitee as determined pursuant to a
final, non-appealable judgment of a court of competent jurisdiction (but without
limiting the obligations of the Issuer Related Parties as to any other
Indemnitee). To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 12.5 may be unenforceable because it violates
any law or public policy, the Issuer Related Parties shall pay the maximum
portion which it is permitted to pay under applicable Law to the Administrative
Agent and the Note Purchasers in satisfaction of indemnified matters under this
Section 12.5. To the extent permitted by applicable Law, no Issuer Related Party
shall assert, and each Issuer Related Party hereby waives, any claim against any
Indemnitee, on any theory of liability for

 

84



--------------------------------------------------------------------------------

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the DIP Order, any of the other Financing Agreements, or any
undertaking or transaction contemplated hereby. No Indemnitee referred to above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement, the DIP Order or any of the other Financing Agreements or the
transaction contemplated hereby or thereby. All amounts due under this
Section 12.5 shall be payable upon demand. The foregoing indemnity shall survive
the payment of the Obligations and the termination of this Agreement.

ARTICLE 13

THE AGENT

13.1 Appointment, Powers and Immunities.

Each Note Purchaser irrevocably designates, appoints and authorizes Wilmington
Trust FSB to act as the Administrative Agent and the Collateral Agent hereunder
and under the other Financing Agreements with such powers as are specifically
delegated to the Administrative Agent and the Collateral Agent, as applicable,
by the terms of this Agreement, the DIP Order and of the other Financing
Agreements, together with such other powers as are incidental thereto. The
Administrative Agent and the Collateral Agent (a) shall have no duties or
responsibilities except those expressly set forth in this Agreement, the DIP
Order and in the other Financing Agreements, and shall not by reason of this
Agreement, the DIP Order or any other Financing Agreement be a trustee or
fiduciary for any Note Purchaser; (b) shall not be responsible to the Note
Purchasers for any recitals, statements, representations or warranties contained
in this Agreement, the DIP Order or in any of the other Financing Agreements, or
in any certificate or other document referred to or provided for in, or received
by any of them under, this Agreement, the DIP Order or any other Financing
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, the DIP Order or any other
Financing Agreement or any other document referred to or provided for herein or
therein or for any failure by any Issuer Related Party or any other Person to
perform any of its obligations hereunder or thereunder; (c) shall not be
responsible to the Note Purchasers for any action taken or omitted to be taken
by it hereunder or under any other Financing Agreement or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, or in connection with the Cases except for its
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction; and (d) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Financing Agreements that such Agent is required to exercise as
directed in writing by the Required Note Purchasers (or such other number or
percentage of the Note Purchasers as shall be expressly provided for herein or
in the other Financing Agreements), provided, that neither Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any other Financing
Agreement or applicable law. The Administrative Agent may employ agents and
attorneys in fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys in fact selected by it in good faith. The
Administrative Agent may deem and treat the payee of any note as the

 

85



--------------------------------------------------------------------------------

holder thereof for all purposes hereof unless and until the assignment thereof
pursuant to an agreement (if and to the extent permitted herein) in form and
substance satisfactory to the Administrative Agent shall have been delivered to
and acknowledged by the Administrative Agent. The provisions of this Article are
solely for the benefit of the Agents and the Note Purchasers, and neither the
Issuer nor any other Debtor shall have rights as a third party beneficiary of
any of such provisions.

13.2 Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent. As to any matters that are vague
or not expressly provided for by this Agreement, the DIP Order or any other
Financing Agreement, the Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Note Purchasers or all Note
Purchasers as is required in such circumstance, and such instructions to such
Agent and any action taken or failure to act pursuant thereto shall be binding
on all Note Purchasers.

13.3 Events of Default.

(a) The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or an Event of Default or other failure of a
condition precedent to the purchase of Notes hereunder, unless and until the
Administrative Agent has received written notice from a Note Purchaser, or the
Issuer specifying such Event of Default or any unfulfilled condition precedent,
and stating that such notice is a “Notice of Default or Failure of Condition.”
In the event that the Administrative Agent receives such a Notice of Default or
Failure of Condition, the Administrative Agent shall give prompt notice thereof
to the Note Purchasers. The Administrative Agent shall (subject to Section 13.7)
take such action with respect to any such Event of Default or failure of
condition precedent as shall be directed by the Required Note Purchasers to the
extent provided for herein; provided, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to or by reason of such Event of Default or failure of condition
precedent, as it shall deem advisable in the best interest of the Note
Purchasers.

(b) Except with the prior written consent of Required Note Purchasers, no Note
Purchaser may assert or exercise any enforcement right or remedy in respect of
the Notes, or other Obligations, as against any Issuer Related Party or any of
the Collateral or other property of any Issuer Related Party.

 

86



--------------------------------------------------------------------------------

13.4 [Intentionally Omitted].

13.5 Indemnification.

The Note Purchasers agree to indemnify the Agent (to the extent not reimbursed
by the Issuer hereunder and without limiting any obligations of the Issuer
hereunder) ratably, in accordance with their Pro Rata Shares, for any and all
claims of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Agent (including by any Note Purchaser) arising out of or
by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that the
Administrative Agent is obligated to pay hereunder), arising in connection with
the DIP Order and/or the Cases, or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Note Purchaser shall
be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination of this Agreement or the earlier resignation or removal of the
Agent.

13.6 Non-Reliance on the Agent and Other Note Purchasers.

Each Note Purchaser agrees that it has, independently and without reliance on
the Agent or other Note Purchaser, and based on such documents and information
as it has deemed appropriate, made its own credit analysis of the Issuer Related
Parties and has made its own decision to enter into this Agreement and that it
will, independently and without reliance upon the Agent or any other Note
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. The Agent shall not be required to keep itself informed as to the
performance or observance by any Issuer Related Party of any term or provision
of this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Issuer Related Party. The Agent will use reasonable efforts to
provide the Note Purchasers with any information received by the Agent from any
Issuer Related Party which is required to be provided to the Note Purchasers or
deemed to be requested by the Note Purchasers hereunder and with a copy of any
Notice of Default or Failure of Condition received by the Agent from the Issuer
or any Note Purchaser; provided, that, the Agent shall not be liable to any Note
Purchaser for any failure to do so, except to the extent that such failure is
attributable to the Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Except for notices, reports and other documents expressly required
to be furnished to the Note Purchasers by the Agent or deemed requested by the
Note Purchasers hereunder, the Agent shall not have any duty or responsibility
to provide any Note Purchaser with any other credit or other information
concerning the affairs, financial condition or business of any Issuer Related
Party that may come into the possession of the Agent.

 

87



--------------------------------------------------------------------------------

13.7 Failure to Act.

Except for action expressly required of the Agent hereunder and under the other
Financing Agreements, the Agent shall in all cases be fully justified in failing
or refusing to act hereunder and thereunder or to advance its own funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its rights hereunder and under any other agreements or documents to
which it is a party unless it shall receive further assurances to its reasonable
satisfaction from the Note Purchasers of their indemnification obligations under
Section 13.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

13.8 Concerning the Collateral and the Related Financing Agreements.

Each Note Purchaser authorizes and directs the Agent to enter into this
Agreement and the other Financing Agreements. Each Note Purchaser agrees that
any action taken by the Agent or the Required Note Purchasers in accordance with
the terms of this Agreement or the other Financing Agreements and the exercise
by the Agent or the Required Note Purchasers of their respective powers set
forth therein or herein, together with such other powers that are incidental
thereto, shall be binding upon all of the Note Purchasers.

13.9 Field Audit, Examination Reports and other Information; Disclaimer by the
Note Purchasers.

By signing this Agreement, each Note Purchaser:

(a) is deemed to have requested that the Administrative Agent furnish such Note
Purchaser, promptly after it becomes available, a copy of each field audit or
examination report prepared or received by the Administrative Agent (each field
audit or examination report being referred to herein as a “Report” and
collectively, “Reports”), appraisals with respect to the Collateral and
financial statements with respect to the Issuer Related Parties and their
respective Subsidiaries received by the Administrative Agent;

(b) expressly agrees and acknowledges that the Administrative Agent (i) does not
make any representation or warranty as to the accuracy of any Report, appraisal
or financial statement or (ii) shall not be liable for any information contained
in any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Issuer Related Parties and will rely significantly upon the Issuer
Related Parties’ books and records, as well as on representations of the Issuer
Related Parties’ personnel; and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 14.5 hereof, and not to distribute or use
any Report in any other manner.

 

88



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing, any Note Purchaser may elect in writing
not to receive any of the Reports. If any Note Purchaser makes such an election,
the Administrative Agent will refrain from delivering the Reports to such Note
Purchaser until and unless such Note Purchaser subsequently requests, in
writing, to be provided with the Reports.

13.10 Collateral Matters.

(a) The Note Purchasers hereby irrevocably authorize the Administrative Agent
and the Collateral Agent, at their option and in their discretion to release any
security interest in or lien upon, any of the Collateral (i) upon payment and
satisfaction of in full in cash all of the Obligations and delivery of cash
collateral to the extent required under Section 14.1 below, or (ii) constituting
property being sold or disposed of if any Issuer Related Party certifies in
writing to the Administrative Agent or the Collateral Agent that the sale or
disposition is made in compliance with Section 10.7 hereof (and the
Administrative Agent and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Issuer Related Party did not own an interest at the time the security
interest or lien was granted or at any time thereafter, or (iv) having a value
in the aggregate in any twelve (12) month period of less than $500,000 as
certified by the Issuer to the Administrative Agent or the Collateral Agent in
writing, and to the extent the Collateral Agent may release its security
interest in and lien upon any such Collateral pursuant to the sale or other
disposition thereof, such sale or other disposition shall be deemed consented to
by the Note Purchasers, or (v) if required or permitted under the terms of any
of the other Financing Agreements, or (vi) approved, authorized or ratified in
writing by all Note Purchasers. Except as provided above, the Collateral Agent
and the Administrative Agent will not release any security interest in or lien
upon, any of the Collateral without the prior written authorization of the
Required Note Purchasers. Upon request by the Collateral Agent or the
Administrative Agent at any time, the Note Purchasers will promptly confirm in
writing the Collateral Agent’s or the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section 13.10.

(b) Without in any manner limiting the Administrative Agent’s authority to act
without any specific or further authorization or consent by the Required Note
Purchasers, each Note Purchaser agrees to confirm in writing, upon request by
the Collateral Agent or the Administrative Agent, the authority to release
Collateral conferred upon the Collateral Agent under this Section 13.10. The
Collateral Agent shall (and is hereby irrevocably authorized by the Note
Purchasers to) execute such documents as may be necessary to evidence the
release of the security interest or liens granted to the Collateral Agent upon
any Collateral to the extent set forth above; provided, that, (i) the Collateral
Agent shall not be required to execute any such document on terms which, in the
Collateral Agent’s or the Administrative Agent’s opinion, would expose the
Collateral Agent or the Administrative Agent to liability or create any
obligations or entail any consequence other than the release of such security
interest or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest or lien upon (or obligations of any Issuer Related Party in respect of)
any of the other the Collateral.

 

89



--------------------------------------------------------------------------------

(c) Neither the Collateral Agent nor the Administrative Agent shall have any
obligation whatsoever to any Note Purchaser or any other Person to investigate,
confirm or assure that the Collateral exists or is owned by any Issuer Related
Party or is cared for, protected or insured or has been encumbered, or that the
liens and security interests granted to the Collateral Agent pursuant hereto or
any of the Financing Agreements or otherwise have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Collateral Agent or
the Administrative Agent in this Agreement or in any of the other Financing
Agreements.

13.11 Agency for Perfection.

Each Note Purchaser hereby appoints the Administrative Agent, the Collateral
Agent, and each other Note Purchaser as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral of the
Collateral Agent in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession (or where the security interest of a secured party
with possession has priority over the security interest of another secured
party) and the Collateral Agent, the Administrative Agent and each Note
Purchaser hereby acknowledges that it holds possession of any such Collateral
for the benefit of the Collateral Agent as secured party. Should any Note
Purchaser obtain possession of any such Collateral, such Note Purchaser shall
notify the Administrative Agent thereof, and, promptly upon the Administrative
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
in accordance with the Administrative Agent’s instructions.

13.12 Successor Administrative Agent.

The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days notice to the Note Purchasers and the Issuer; provided that if the
Administrative Agent resigns, it shall also resign as the Collateral Agent. If
the Administrative Agent resigns under this Agreement, the Required Note
Purchasers shall appoint a successor agent for the Note Purchasers. If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Note Purchasers and the Issuer, a successor agent but no Note Purchaser
shall be required to accept such appointment. Upon the acceptance by a Person as
successor agent hereunder, such successor agent shall succeed to all of the
rights, powers and duties of the retiring Administrative Agent and the
Collateral Agent and the terms “Administrative Agent” and “Collateral Agent” as
used herein and in the other Financing Agreements shall mean such successor
agent and the retiring Administrative Agent’s and the Collateral Agent’s
appointment, powers and duties as the Administrative Agent and the Collateral
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent and the Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this Section 13.12 shall
inure to its benefit as to any actions taken or omitted by it while it was the
Administrative Agent or the Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent and the
Collateral Agent by the date which is thirty (30) days after the date of a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nonetheless thereupon become effective,
the retiring Agent shall be

 

90



--------------------------------------------------------------------------------

discharged from its duties and obligations hereunder and under the other
Financing Agreements and the Note Purchasers shall perform all of the duties of
the Administrative Agent and the Collateral Agent hereunder and thereunder until
such time, if any, as the Required Note Purchasers appoint a successor agent as
provided for above.

13.13 Other Agent Designations.

The Administrative Agent may at any time and from time to time determine that a
Note Purchaser may, in addition, be a “Co-Administrative Agent,” “Syndication
Agent,” “Documentation Agent,” “Collateral Agent” or similar designation
hereunder and enter into an agreement with such Note Purchaser to have it so
identified for purposes of this Agreement. Any such designation shall be
effective upon written notice by the Administrative Agent to the Issuer of any
such designation. Any Note Purchaser that is so designated as a
Co-Administrative Agent, Syndication Agent, Documentation Agent or such similar
designation by the Administrative Agent shall have no right, power, obligation,
liability, responsibility or duty under this Agreement or any of the other
Financing Agreements other than those applicable to all Note Purchasers as such.
Without limiting the foregoing, the Note Purchasers so identified shall not have
or be deemed to have any fiduciary relationship with any Note Purchaser and no
Note Purchaser shall be deemed to have relied, nor shall any Note Purchaser
rely, on a Note Purchaser so identified as a Co-Administrative Agent,
Syndication Agent, Documentation Agent, the Collateral Agent or such similar
designation in deciding to enter into this Agreement or in taking or not taking
action hereunder.

13.14 Note Purchase Agreement Controls.

In the event of any conflict between this Agreement and any other Financing
Agreement, the terms of this Agreement shall govern and control; provided,
however, in the event of any conflict between this Agreement or any other
Financing Agreement and the DIP Order, the terms of the DIP Order shall govern
and control.

ARTICLE 14

TERM OF AGREEMENT; MISCELLANEOUS

14.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall mature with all
Obligations to be paid and satisfied in full in immediately available funds on
the Termination Date. Upon the Termination Date, the Issuer shall pay to the
Administrative Agent all outstanding and unpaid Obligations and shall furnish
cash collateral to the Administrative Agent in such amounts as are necessary to
secure the Agent and Note Purchasers from loss, cost, damage or expense,
including attorneys’ fees and expenses, in connection with any contingent
Obligations. Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the bank account of the
Administrative Agent, as the Administrative Agent may, in its discretion,
designate in writing to the Issuer for such purpose. Interest shall be due until
and including the next

 

91



--------------------------------------------------------------------------------

Business Day, if the amounts so paid by the Issuer to the bank account
designated by the Administrative Agent are received in such bank account later
than 2:00 p.m. (New York City time).

(b) No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge any Issuer Related Party of its
respective duties, obligations and covenants under this Agreement or any of the
other Financing Agreements until all Obligations (other than contingent
indemnification and like Obligations which by the terms thereof are stated to
survive termination of the Financing Agreements) have been paid in full in cash,
and the Collateral Agent’s continuing security interest in the Collateral and
the rights and remedies of the Administrative Agent, the Collateral Agent and
the Note Purchasers hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been paid
in full in cash. Accordingly, each Issuer Related Party waives any rights it may
have under the UCC to demand the filing of termination statements with respect
to the Collateral and neither the Collateral Agent nor the Administrative Agent
shall be required to send such termination statements to the Issuer Related
Parties, or to file them with any filing office, unless and until this Agreement
shall have been terminated in accordance with its terms and all such Obligations
paid in full in cash.

14.2 [Intentionally Omitted].

14.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 14.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section 14.3):

 

The Issuer

and the other

Issuer Related

Parties:

  

 

 

c/o Trump Entertainment Resorts, Inc.

15 South Pennsylvania Avenue

Atlantic City, New Jersey 08401

Attention: Robert Pickus

Telecopier: (609) 449-6705

Telephone: (609) 449-5573

Email: rpickus@trump.com

   with a copy to:

 

92



--------------------------------------------------------------------------------

  

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael Walsh

Telecopier: (212) 310-8197

Telephone: (212) 310-8116

Email: michael.walsh@weil.com

The Administrative

Agent:

  

 

Wilmington Trust FSB

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Renee Kuhl

Telecopier: (612) 217-5651

   with copies to:   

Nixon Peabody LLP

437 Madison Avenue

New York, NY 10022

Attention: Bart Pisella, Esq.

Telecopier: (866) 947-2203

  

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Attention: Kristopher M. Hansen

Telecopier: (212) 806-6006

The Note

Purchasers:

  

The address set forth on each Note Purchaser’s Administrative

Details Form.

(b) Notices and other communications to the Note Purchasers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided, that, the foregoing shall not apply to notices to any Note Purchaser
pursuant to ARTICLE 2 hereof if such Note Purchaser has notified the
Administrative Agent that it is incapable of receiving notices under ARTICLE 2
by electronic communication. Unless the Administrative Agent otherwise requires,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided, that, if such notice
or other communication is not given during the normal business hours of the
recipient, such notice shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient,

 

93



--------------------------------------------------------------------------------

and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communications is available and identifying the website address
therefor.

14.4 Partial Invalidity.

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable Law.

14.5 Confidentiality.

(a) The Agent and each Note Purchaser shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Issuer Related Party pursuant to this
Agreement which is clearly and conspicuously marked as confidential at the time
such information is furnished by such Issuer Related Party to the Administrative
Agent or such Note Purchaser, as applicable, provided, that, nothing contained
herein shall limit the disclosure of any such information: (i) to the extent
required by statute, rule, regulation, subpoena or court order, (ii) to bank
examiners and other regulators, auditors and/or accountants, in connection with
any litigation to which the Agent, such Note Purchaser is a party, (iii) to any
Note Purchaser or Participant (or prospective Note Purchaser or Participant) or
to any Affiliate of any Note Purchaser so long as such Note Purchaser,
Participant (or prospective Note Purchaser or Participant) or Affiliate shall
have been instructed to treat such information as confidential in accordance
with this Section 14.5, or (iv) to counsel for the Administrative Agent, any
Note Purchaser or Participant (or prospective Note Purchaser or Participant).

(b) In the event that the Agent or any Note Purchaser receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, the Agent or such Note Purchaser, as the case may be, agrees (i) to
the extent permitted by applicable law or if permitted by applicable law, to the
extent the Agent or such Note Purchaser determines that it will not create any
risk of liability to the Agent or such Note Purchaser, the Agent or such Note
Purchaser will promptly notify the Issuer of such request so that the Issuer may
seek a protective order or other appropriate relief or remedy and (ii) if
disclosure of such information is required, disclose such information and,
subject to reimbursement by the Issuer of the Agent’s or such Note Purchaser’s
expenses, cooperate with the Issuer in the reasonable efforts to obtain an order
or other reliable assurance that confidential treatment will be accorded to such
portion of the disclosed information which the Issuer so designates, to the
extent permitted by applicable Law or if permitted by applicable law, to the
extent the Agent, such Note Purchaser determines that it will not create any
risk of liability to the Agent or such Note Purchaser.

 

94



--------------------------------------------------------------------------------

In no event shall this Section 14.5 or any other provision of this Agreement,
any of the other Financing Agreements or applicable Law be deemed: (i) to apply
to or restrict disclosure of information that has been or is made public by any
Issuer Related Party or any third party or otherwise becomes generally available
to the public other than as a result of a disclosure in violation hereof,
(ii) to apply to or restrict disclosure of information that was or becomes
available to the Agent or any Note Purchaser (or any Affiliate of any Note
Purchaser) on a non-confidential basis from a person other than an Issuer
Related Party or (iii) to require the Agent or any Note Purchaser to return any
materials furnished by an Issuer Related Party to the Agent or a Note Purchaser
or prevent the Agent or a Note Purchaser from responding to routine
informational requests in accordance with the Code of Ethics for the Exchange of
Credit Information promulgated by The Robert Morris Associates or other
applicable industry standards relating to the exchange of credit information.
The obligations of the Agent, the Note Purchasers under this Section 14.5 shall
supersede and replace the obligations of the Agent, the Note Purchasers under
any confidentiality letter signed prior to the date hereof or any other
arrangements concerning the confidentiality of information provided by any
Issuer Related Party to the Agent or any Note Purchaser. In addition, the Agent
and the Note Purchasers may disclose information relating to the Notes Facility
to Gold Sheets and other publications, with such information to consist of deal
terms and other information customarily found in such publications and that the
Agent may otherwise use the corporate name and logo of the Issuer Related
Parties or deal terms in “tombstones” or other advertisements, public statements
or marketing materials.

The Issuer Related Parties hereby acknowledge that (a) the Agent may make
available to the Note Purchasers materials and/or information provided by or on
behalf of the Issuer Related Parties hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Note Purchasers may be
“public-side” Note Purchasers (i.e., Note Purchasers that do not wish to receive
material nonpublic information with respect to the Issuer or its securities)
(each, a “Public Note Purchaser”). The Issuer Related Parties, each, hereby
agree that it will identify that portion of the Company Materials that may be
distributed to the Public Note Purchasers and that (w) all such Company
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC,” the Issuer Related
Parties shall be deemed to have authorized the Agent, the Required Note
Purchasers and the Note Purchasers to treat such Company Materials as not
containing any material nonpublic information (although it may be sensitive and
proprietary) with respect to the Issuer Related Parties or their securities for
purposes of United States federal and state securities laws; (y) all Company
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (z) the Agent and the Required
Note Purchasers shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

14.6 Successors.

This Agreement, the other Financing Agreements and any other document referred
to herein or therein shall be binding upon and inure to the benefit of and be
enforceable by the Agent, the Note Purchasers, the Issuer Related Parties and
their respective successors and

 

95



--------------------------------------------------------------------------------

assigns, except that none of the Issuer Related Parties may assign their rights
under this Agreement, the other Financing Agreements and any other document
referred to herein or therein without the prior written consent of the
Administrative Agent and the Note Purchasers. Any such purported assignment
without such express prior written consent shall be void. No Note Purchaser may
assign its rights and obligations under this Agreement except as provided in
Section 14.7 below. The terms and provisions of this Agreement and the other
Financing Agreements are for the purpose of defining the relative rights and
obligations of the Issuer Related Parties, the Agent and the Note Purchasers
with respect to the transactions contemplated hereby and there shall be no third
party beneficiaries of any of the terms and provisions of this Agreement or any
of the other Financing Agreements.

14.7 Assignments; Participations. Transfer, Registration and Substitution of
Notes; Successors, Assigns and Transfers.

(a) Transfer by the Note Purchasers. Each Note Purchaser may transfer to one or
more other Eligible Transferees, or with the consent of the Issuer, any entity
eligible to become a Note Purchaser under the rules promulgated under any Gaming
Authority, all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Notes owing to it); provided, that:

(i) except in the case of a transfer to a Person that, immediately prior to such
transfer, was a Note Purchaser or an Affiliate of a Note Purchaser, or a
transfer of all of a Note Purchaser’s rights and obligations under this
Agreement, the aggregate amount of the Notes owing to the transferring Note
Purchaser being transferred pursuant to each such transfer (determined as of the
date of the Transfer and Acceptance with respect to such transfer) shall in no
event be less than $500,000 (except as otherwise agreed by the Issuer and the
Administrative Agent);

(ii) the Issuer and the Administrative Agent shall receive notice of such
transfer, and the Administrative Agent shall have consented to such transfer
(such consent not to be unreasonably withheld, delayed or conditioned); and

(iii) the parties to each such transfer shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, a
Transfer and Acceptance, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Note Purchaser, shall deliver to the
Administrative Agent an Administrative Details Form.

Upon such consent, execution, delivery, acceptance and recording, from and after
the effective date specified in such Transfer and Acceptance, (x) the transferee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been transferred to it pursuant to such Transfer and
Acceptance, have the rights and obligations of a Note Purchaser hereunder and
under the other Financing Agreements and (y) the Note Purchaser transferor
thereunder shall, to the extent that rights and obligations hereunder have been
transferred by it pursuant to such Transfer and Acceptance, relinquish its
rights and be released from its obligations under this Agreement (and, in the

 

96



--------------------------------------------------------------------------------

case of a Transfer and Acceptance covering all or the remaining portion of a
transferring Note Purchaser’s rights and obligations under this Agreement, such
Note Purchaser shall cease to be a party hereto). For the avoidance of doubt, a
Note Purchaser’s Commitment may not be assigned.

(b) Undertaking of Transferor and Transferee. By executing and delivering a
Transfer and Acceptance, the Note Purchaser transferor thereunder and the
transferee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Transfer and Acceptance,
such transferring Note Purchaser makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such
transferring Note Purchaser makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Issuer or the
performance or observance by the Issuer of any of their respective obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such transferee confirms that it has received a copy of this
Agreement, together with copies of the financial statements of the Issuer and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Transfer and Acceptance;
(iv) such transferee will, independently and without reliance upon any Agent,
such transferring Note Purchaser or any other Note Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such transferee appoints and authorizes the Agent to take such
action as agents on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof and of the other Financing
Agreements, together with such powers as are reasonably incidental thereto;
(vi) such transferee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement and the other
Financing Agreements are required to be performed by it as a Note Purchaser;
(vii) such transferee has provided the Issuer and the Administrative Agent with
the forms and documents with respect to such transferee referred to in
Section 6.4(g); and (viii) such transferee, by its acceptance of a Note
registered in its name, as set forth below in paragraph (c), shall be deemed to
have made the representations and warranties set forth in ARTICLE 9 hereof.

(c) Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Issuer, shall maintain at its address referred to in
Section 14.3 a copy of each Transfer and Acceptance delivered to and accepted by
it and a register for the recordation of the names and addresses of the Note
Purchasers and the principal amount of the Notes (and any stated interest
thereon) held by each Note Purchaser from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Issuer, the Agent and the Note Purchasers shall treat
each Person whose name is recorded in the Register as a Note Purchaser hereunder
for all purposes of this Agreement. No transfer shall be effective until it is
recorded in the Register pursuant to this Section 14.7. The Register shall be
available for

 

97



--------------------------------------------------------------------------------

inspection by the Issuer or any Note Purchaser at any reasonable time and from
time to time upon reasonable prior notice.

(d) Transfer and Acceptance. Upon its receipt of a Transfer and Acceptance
executed by a transferring Note Purchaser and a transferee and the Note or
Notes, or the portion of thereof, being surrendered for transfer, together with
the fee referred to in Section 14.7(a), the Administrative Agent shall, if such
Transfer and Acceptance has been completed (i) accept such Transfer and
Acceptance, (ii) record the information contained therein in the Register,
(iii) give prompt notice thereof to the Issuer and request that the Issuer, at
its own expense (except as provided below), execute and deliver one or more new
Notes (as requested by the Note Purchaser thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Notes, or portions thereof. Each such new Note shall be payable to
the Person as such Note Purchaser may request and shall be substantially in the
form of Exhibit H. Each such new Note shall be dated and bear interest from the
date to which such interest shall have been paid on the surrendered Note, or
portion thereof, or dated the date of the surrendered Note, or portion thereof,
if no interest shall have been paid thereon. The Issuer may require payment by
the transferee of any such Note, or portion thereof, of a sum sufficient to
cover any stamp tax, transfer tax or governmental charge imposed in respect of
any such transfer of Notes, or portions thereof.

(e) Disclosure of Information. Any Note Purchaser may, in connection with any
transfer or proposed transfer pursuant to this Section 14.7, disclose to the
transferee or proposed transferee, any information relating to the Issuer
furnished to such Note Purchaser by or on behalf of the Issuer; provided that,
prior to any such disclosure, the transferee or proposed transferee shall agree
in writing to preserve the confidentiality of any confidential information
received by it from the Note Purchasers in accordance with Section 14.5.

(f) Other Pledges. Anything in this Section 14.7 to the contrary
notwithstanding, each Note Purchaser shall be permitted to pledge all or any
part of its right, title and interest in, to and under the Notes to any trustee
for the benefit of the Note Purchasers of such Note Purchaser’s securities.

(g) No Purchase, Transfers to Note Parties or Affiliates. Anything in this
Section 14.7 to the contrary notwithstanding, neither the Issuer nor any
Affiliate of the Issuer may acquire any Notes (whether by purchase, redemption,
redemption, transfer or otherwise) except as expressly permitted by and in
accordance with the terms of this Agreement, and no Note Purchaser shall sell,
transfer or participate to the Issuer or any of its Affiliates, directly or
indirectly, any Notes. The Issuer shall promptly cancel all Notes acquired by it
or one of its Affiliates pursuant to any payment, redemption or purchase of
Notes pursuant to any provision of this Agreement and promptly notify the
Administrative Agent thereof, and no Notes may be issued in substitution or
exchange for any such Notes.

(h) Replacement of Notes. Upon receipt by the Issuer and the Administrative
Agent of notice from any Note Purchaser of the ownership of and loss, theft,
destruction

 

98



--------------------------------------------------------------------------------

or mutilation of any Note, and (a) in the case of loss, theft or destruction, of
such Note Purchaser’s agreement of indemnity with respect thereto, or (b) in the
case of mutilation, upon surrender and cancellation thereof, the Issuer at its
own expense shall execute and deliver, in lieu thereof, a new Note, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

14.8 Entire Agreement.

This Agreement, the DIP Order, the other Financing Agreements, any supplements
hereto or thereto, and any instruments or documents delivered or to be delivered
in connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

14.9 USA Patriot Act.

Each Note Purchaser subject to the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Issuer
Related Parties that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies each person or corporation
who opens an account and/or enters into a business relationship with it, which
information includes the name and address of the Issuer Related Parties and
other information that will allow such Note Purchaser to identify such person in
accordance with the Act and any other applicable Law. The Issuer Related Parties
are hereby advised that the purchase of Notes is subject to satisfactory results
of such verification.

14.10 Counterparts, Etc.

This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement or any of such other Financing Agreements. Any party delivering an
executed counterpart of any such agreement by telefacsimile or other electronic
method of transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of such agreement.

14.11 Legend.

A copy of this Agreement shall be filed with the secretary of the Issuer and
kept with the records of the Issuer. Each certificate, note or other document
representing Notes subject to the terms hereof and each certificate, note or
other document issued in exchange for or upon the transfer of any such Notes
shall be stamped or otherwise imprinted with a legend in substantially

 

99



--------------------------------------------------------------------------------

the following form (unless the transfer of such Note is being made pursuant to
an effective registration statement) (the “Legend”):

“THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND THE SECURITIES LAWS OF ANY STATE
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT, AS AMENDED, OR THE COMPANY AT ITS OPTION RECEIVES AN OPINION OF
COUNSEL OF THE HOLDER OF THIS NOTE REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND THE SECURITIES
LAWS OF ANY SUCH STATE.”

14.12 Subordination.

Notwithstanding anything herein to the contrary, the Obligations, the liens and
security interests granted to the Collateral Agent pursuant to this Agreement
and the other Security Documents and the exercise of any right or remedy by the
Collateral Agent hereunder or thereunder are subject to the subordination terms
and conditions set forth in the DIP Order which are deemed to be incorporated
herein.

ARTICLE 15

GUARANTY OF OBLIGATIONS

15.1 The Guaranty.

In order to induce the Agent and the Note Purchasers to enter into this
Agreement with the Issuer Related Parties, including without limitation, the
Issuer, or any of its Subsidiaries and to extend credit hereunder, and in
recognition of the direct benefits to be received by Guarantors from the Notes
purchased hereunder, each of the Guarantors hereby agrees with the Agent and the
Note Purchasers as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment and performance when due, whether upon
maturity, by acceleration or otherwise, of any and all indebtedness of the
Issuer to the Administrative Agent, and to the Note Purchasers. If any or all of
the indebtedness of the Issuer to the Administrative Agent and to the Note
Purchasers becomes due and payable hereunder, each Guarantor unconditionally
promises to pay such indebtedness to the Administrative Agent for the account of
the Note Purchasers, or order, on demand, together with any and all reasonable
expenses which may be incurred by the Administrative Agent, or the Note
Purchasers in collecting any of the indebtedness. The word “indebtedness” is
used in this Section 15.1 in its most comprehensive sense and includes any and
all advances, debts, obligations and liabilities of the Issuer, including all
Obligations, arising in connection with this Agreement, the Notes, the DIP Order
or the other Financing Agreements, in each case, heretofore, now, or hereafter
made, incurred or created, whether voluntarily or

 

100



--------------------------------------------------------------------------------

involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Issuer may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable. The Guaranty set forth in this Section 15.1 is a guaranty of
timely payment and not of collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Financing Agreements, to the extent the obligations of a Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable Law (whether federal or state law and including, without limitation,
the United States Bankruptcy Code).

15.2 Bankruptcy.

Each of the Guarantors further agrees that to the extent that the Issuer or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, or any Note Purchaser, which payment or transfer or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to the
Issuer or a Guarantor, the estate of the Issuer or a Guarantor, a trustee,
receiver or any other party under any Debtor Relief Law, bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

15.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other Guaranty of the indebtedness of the Issuer whether
executed by any such Guarantor, any other Guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Issuer or by any other party,
(b) any other continuing or other Guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the indebtedness of the Issuer, (c) any
payment on or in reduction of any such other Guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Issuer, (e) any payment made to the Administrative Agent, or any Note Purchasers
on the indebtedness which the Administrative Agent, or such repay the Issuer
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, or (f) any event or consequence or
other aspect of the Case(s) and each of the Guarantors waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

 

101



--------------------------------------------------------------------------------

15.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Issuer, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Issuer and whether or not any other Guarantor
or the Issuer is joined in any such action or actions.

15.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, and each Note
Purchaser, subject to Section 15.8 hereof, without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the indebtedness or any part
thereof in accordance with this Agreement, including any increase or decrease of
the rate of interest thereon, (b) take and hold security from any Guarantor or
any other party for the payment of the Guaranty or the indebtedness and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Note Purchasers in their discretion may determine and (d) release or
substitute any one or more endorsers, Guarantors, the Issuer or other obligors
and (e) take any action in the Cases that is authorized by the Bankruptcy Court
or otherwise permitted under the Financing Agreements.

15.6 Reliance.

It is not necessary for Agent, or the Note Purchasers to inquire into the
capacity or powers of the Issuer or the officers, directors, members, partners
or agents acting or purporting to act on its behalf, and any indebtedness made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

15.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent, or
any Note Purchaser to (i) proceed against the Issuer, any other Guarantor or any
other party, (ii) proceed against or exhaust any security held from the Issuer,
any other Guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, or any Note Purchaser’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Issuer, any other Guarantor or any other party other than payment in full of the
indebtedness, including, without limitation, any defense based on or arising out
of the disability of the Issuer, any other Guarantor or any other party, or the
unenforceability of the indebtedness or any part thereof from any cause, or the
cessation from any cause of the liability of the Issuer other than payment in
full of the indebtedness. The Administrative Agent or any of the Note
Purchasers, subject to Section 15.8 hereof, may, at their election, exercise any
right or remedy the Administrative Agent and any Note Purchaser may have against
the Issuer or any other party, or any security, without affecting or impairing
in any way the liability of any

 

102



--------------------------------------------------------------------------------

Guarantor hereunder except to the extent the indebtedness has been paid. Each of
the Guarantors waives any defense arising out of any such election by the
Administrative Agent and each of the Note Purchasers, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Guarantors against the Issuer or any other party.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of the Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Issuer’s financial condition and assets, the Cases, and
of all other circumstances bearing upon the risk of nonpayment of the
indebtedness and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Note Purchaser shall have any duty to advise such Guarantor of
information known to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the Guaranty
(whether contractual, under Section 509 of the United States Bankruptcy Code, or
otherwise) to the claims of the Note Purchasers against the Issuer or any other
Guarantor of the indebtedness of the Issuer owing to the Note Purchasers
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of the Guaranty until such time as
the Notes purchased hereunder and the other Obligations shall have been repaid
in full. Each of the Guarantors hereby further agrees not to exercise any right
to enforce any other remedy which the Administrative Agent, or the Note
Purchasers now has or may hereafter have against any Other Party, any endorser
or any other Guarantor of all or any part of the indebtedness of the Issuer and
any benefit of, and any right to participate in, any security or collateral
given to or for the benefit of the Note Purchasers to secure payment of the
indebtedness of the Issuer until such time as the Notes purchased hereunder and
the other Obligations shall have been repaid in full.

15.8 Limitation on Enforcement.

The Note Purchasers agree that this Guaranty may be enforced only by the action
of the Administrative Agent acting upon the instructions of the Required Note
Purchasers and that no Note Purchaser shall have any right individually to seek
to enforce or to enforce the Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Note Purchasers under the terms of this Agreement.

15.9 Confirmation of Payment.

The Administrative Agent and the Note Purchasers will, upon request after
payment in cash in full of the indebtedness and obligations which are the
subject of the Guaranty, confirm to

 

103



--------------------------------------------------------------------------------

the Issuer, the Guarantors or any other Person that such indebtedness and
obligations have been paid.

ARTICLE 16

LIQUOR AND GAMING LAWS

16.1 Application of Liquor Laws and Gaming Laws.

(a) This Agreement and the other Financing Agreements are subject to laws
involving the sale or distribution of liquor (the “Liquor Laws”). Without
limiting the foregoing, each of the Agent and the Note Purchasers acknowledges
that (i) it is subject to being called forward by the Governmental Authorities
enforcing the Liquor Laws, in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Financing
Agreements, including with respect to the Collateral and the ownership and
operation of Gaming Facilities, may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of the Liquor Laws
and only to the extent that required approvals (including prior approvals) are
obtained from the requisite Governmental Authorities.

(b) This Agreement and the other Financing Agreements are subject to Gaming
Laws. Without limiting the foregoing, each of the Agent and the Note Purchasers
acknowledges that if the Issuer receives a notice from any applicable Gaming
Authority that a Note Purchaser has been found disqualified to purchase Notes
from the Issuer under applicable Gaming Laws (a “Disqualification Finding”),
then the Issuer shall, within thirty (30) days after the date of the
Disqualification Finding, either (i) replace such Note Purchaser with a Person
that is an Eligible Transferee or (ii) prepay the portion of the Notes (and
other Obligations as set forth in the proviso below) held by or owed to or for
the benefit of such disqualified Note Purchaser, even where a Default has
occurred and is continuing; provided, however, that, concurrently with such
replacement or prepayment (as applicable), all accrued and unpaid interest, fees
and other Obligations then payable or owed to or for the benefit of such
disqualified Note Purchaser shall be paid in full. Notice to such disqualified
Note Purchaser and the Agent shall be given by the Issuer within three (3) days
of receipt of notice of such Disqualification Finding from the applicable Gaming
Authority, and shall be accompanied by evidence demonstrating that such transfer
or prepayment is required pursuant to Gaming Laws. Upon receipt of a notice in
accordance with the foregoing, the disqualified Note Purchaser shall cooperate
with the Issuer in effectuating the required transfer or prepayment within the
time period set forth in such notice. Commencing on the date the Gaming
Authority serves notice of its Disqualification Finding upon the Issuer, and to
the extent (but only to the extent) required by applicable Gaming Laws, (A) such
Note Purchaser shall no longer receive any interest payment on the Notes,
(B) such Note Purchaser shall no longer exercise, directly or indirectly, any
right conferred by the Notes other than the repayment thereof, and (C) such Note
Purchaser shall not receive any remuneration in any form from the Issuer for
services or otherwise in respect of the Notes.

 

104



--------------------------------------------------------------------------------

(c) Each of the Agent and the Note Purchasers agrees to cooperate with all
Gaming Authorities in connection with the provision of such documents or other
information as may be requested by such Gaming Authorities relating to the
Issuer Related Parties or to the Financing Agreements.

(d) If during the existence of an Event of Default hereunder or under any of the
other Financing Agreements it shall become necessary, or in the opinion of the
Required Note Purchasers advisable, for an agent, supervisor, receiver or other
representative of the Agent and the Note Purchasers to become licensed under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Financing Agreements or to otherwise enforce the rights of the Agent and
the Note Purchasers under the Financing Agreements, the Issuer hereby agrees to
grant such license or licenses and to execute such further documents as may be
required in connection with the evidencing of such consent.

[Remainder of page intentionally left blank.]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Note Purchasers and the Issuer Related
Parties have caused these presents to be duly executed as of the day and year
first above written.

 

ISSUER:

       TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

GUARANTORS:     TRUMP ENTERTAINMENT RESORTS, INC.     By:         Name:      
Title:       TCI 2 HOLDINGS, LLC     By:         Name:       Title:       TRUMP
MARINA ASSOCIATES, LLC     By:         Name:       Title:       TRUMP PLAZA
ASSOCIATES, LLC     By:         Name:       Title:       TRUMP TAJ MAHAL
ASSOCIATES, LLC     By:         Name:       Title:      

TRUMP ENTERTAINMENT RESORTS DEVELOPMENT

COMPANY, LLC

    By:         Name:       Title:       TRUMP ENTERTAINMENT RESORTS FUNDING,
INC.     By:         Name:       Title:  



--------------------------------------------------------------------------------

NOTE PURCHASERS:

 

Avenue Capital Management II, L.P., solely in its capacity as investment advisor
to Avenue Investments, L.P., Avenue International Master, L.P., Avenue Special
Situations Fund IV, L.P., Avenue Special Situations Fund V, L.P., and Avenue
CDP-Global Opportunities Fund, L.P, as a Note Purchaser By:  

 

  Name:     Title:  

Contrarian Funds, LLC, as a Note Purchaser

 

By: Contrarian Capital Management, LLC, as manager

By:  

 

  Name:     Title:   Continental Casualty Company, as a Note Purchaser By:  

 

  Name:     Title:   GoldenTree Asset Management, LP as Investment Advisor on
behalf of one or more domestic Accounts, as a Note Purchaser By:  

 

  Name:     Title:   MFC Global Investment Management U.S. LLC, as a Note
Purchaser By:  

 

  Name:     Title:   Northeast Investors Trust, as a Note Purchaser By:  

 

  Name:     Title:  

Interstate 15 Holdings Ltd., as a Note Purchaser

 

By: Oaktree Capital Management, L.P., its director

By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

AGENT:     WILMINGTON TRUST FSB     By:         Name:       Title:  